                                            Case 20-12814-mkn          Doc 412      Entered 07/17/20 13:06:39     Page 1 of 55




                                        1   BRETT A. AXELROD, ESQ.
                                                                                                          Electronically Filed July 17, 2020
                                            Nevada Bar No. 5859
                                        2   FOX ROTHSCHILD LLP
                                            1980 Festival Plaza Drive, Suite 700
                                        3   Las Vegas, Nevada 89135
                                            Telephone: (702) 262-6899
                                        4   Facsimile: (702) 597-5503
                                            Email: baxelrod@foxrothschild.com
                                        5   Counsel for the Debtor
                                        6
                                                                       UNITED STATES BANKRUPTCY COURT
                                        7
                                                                                  DISTRICT OF NEVADA
                                        8
                                            In re                                                  Case No. BK-S-20-12814-mkn
                                        9
                                       10           RED ROSE, INC.,                                Jointly Administered with
                                                                                                   Case No. BK-S-20-12815-mkn
                                       11             Affects Beachhead Roofing and Supply, Inc.   Case No. BK-S-20-12816-mkn
                                                      Affects California Equipment Leasing         Case No. BK-S-20-12818-mkn
1980 Festival Plaza Drive, Suite 700




                                       12              Association, Inc.                           Case No. BK-S-20-12819-mkn
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                      Affects Fences 4 America, Inc.               Case No. BK-S-20-12820-mkn
          (702) 262-6899




                                       13             Affects James Petersen Industries, Inc.      Case No. BK-S-20-12821-mkn
                                       14             Affects PD Solar, Inc.                       Case No. BK-S-20-12822-mkn
                                                      Affects Petersen Roofing and Solar LLC       Case No. BK-S-20-12823-mkn
                                       15             Affects Petersen-Dean, Inc.                  Case No. BK-S-20-12824-mkn
                                                      Affects PetersenDean Hawaii LLC              Case No. BK-S-20-12825-mkn
                                       16             Affects PetersenDean Roofing and Solar       Case No. BK-S-20-12826-mkn
                                       17              Systems, Inc.                               Case No. BK-S-20-12827-mkn
                                                      Affects PetersenDean Texas, Inc.             Case No. BK-S-20-12829-mkn
                                       18             Affects Red Rose, Inc.                       Case No. BK-S-20-12831-mkn
                                                      Affects Roofs 4 America, Inc.                Case No. BK-S-20-12833-mkn
                                       19             Affects Solar 4 America, Inc.
                                                      Affects Sonoma Roofing Services, Inc.        Chapter 11
                                       20             Affects TD Venture Fund, LLC
                                       21             Affects Tri-Valley Supply, Inc.              AMENDED STATEMENT OF
                                                      Affects All Debtors                          FINANCIAL AFFAIRS
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                               1
                                            Active\112401698
        Case 20-12814-mkn              Doc 412        Entered 07/17/20 13:06:39              Page 2 of 55




      GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY
         AND DISCLAIMER REGARDING THE DEBTORS’ SCHEDULES OF
      ASSETS AND LIABILITIES, AND STATEMENTS OF FINANCIAL AFFAIRS

         Petersen-Dean, Inc., Beachhead Roofing & Supply, Inc., California Equipment Leasing

Association, Inc., Fences 4 America, Inc., James Petersen Industries, Inc., PD Solar, Inc., Petersen

Roofing and Solar LLC, PetersenDean Hawaii LLC, PetersenDean Roofing and Solar Systems,

Inc., PetersenDean Texas, Inc., Red Rose, Inc., Roofs 4 America, Inc., Solar 4 America, Inc.,

Sonoma Roofing Services, Inc., TD Venture Fund, LLC, and Tri-Valley Supply, Inc., debtors and

debtors in possession (collectively, the “Debtors”), in the above captioned chapter 11 cases (the

“Chapter 11 Cases”), by and through their proposed undersigned counsel, Fox Rothschild LLP

(“Counsel”), are filing their respective Schedules of Assets and Liabilities (collectively, the

“Schedules”) and Statements of Financial Affairs (collectively, the “Statements,” and together with

the Schedules, collectively, the “Schedules and Statements”)1 in the United States Bankruptcy

Court for the District of Nevada (the “Court”). The Debtors, which were assisted by their

professional advisors, prepared the Schedules and Statements in accordance with section 521 of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule

1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

         These Global Notes and Statement of Limitations, Methodology and Disclaimer regarding

the Schedules and Statements (collectively, the “Global Notes”) pertain to, are incorporated by

reference in, and comprise an integral part of, all of the Schedules and Statements. These Global

Notes should be referred to, and reviewed in connection with, any review of the Schedules and

Statements.


1
 These Global Notes are in addition to any specific notes that may be contained in each of the Schedules or Statements.
The fact that the Debtors have prepared a general note herein with respect to any of the Schedules and Statements and
not to others should not be interpreted as a decision by the Debtors to exclude the applicability of such general note
to any of the Debtors’ remaining Schedules and Statements, as appropriate.



Active\112145750.v1-7/9/20
         Case 20-12814-mkn       Doc 412     Entered 07/17/20 13:06:39        Page 3 of 55




         The Schedules and Statements have been prepared based on information provided by the

Debtors’ management and are unaudited and subject to potential adjustment. In preparing the

Schedules and Statements, the Debtors relied on financial data derived from their books and

records that was available at the time of preparation. The Debtors have used commercially

reasonable efforts to ensure the accuracy and completeness of such financial information; however,

subsequent information or discovery may result in material changes to the Schedules and

Statements and inadvertent errors, omissions or inaccuracies may exist. The Debtors and their

estates reserve all rights to amend or supplement their Schedules and Statements.

         Reservation of Rights. Nothing contained in the Schedules and Statements or these

Global Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect

to their chapter 11 cases, including, but not limited to, any issues involving objections to claims,

setoff    or   recoupment,   substantive   consolidation,   equitable    subordination,   defenses,

characterization or re-characterization of contracts, leases and claims, assumption or rejection of

contracts and leases and/or causes of action arising under the Bankruptcy Code or any other

applicable laws to recover assets or avoid transfers.

         Description of the Cases and “As of” Information Date. On June 11, 2020 (the “Petition

Date”), each of the Debtors filed a voluntary petition for relief with the Court under chapter 11 of

the Bankruptcy Code. The Debtors are operating their business and managing their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On June 23,

2020, the Court entered an order [ECF No. 94] jointly administering the Debtors’ chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). All financial information for the Debtors in the Schedules

and Statements and these Global Notes is provided as of the Petition Date unless otherwise

indicated herein or in the Schedules and Statements.


                                                 2
Active\112145750.v1-7/9/20
        Case 20-12814-mkn       Doc 412      Entered 07/17/20 13:06:39        Page 4 of 55




        Basis of Presentation. The Schedules and Statements do not purport to represent financial

statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”), nor

are they intended to fully reconcile to any financial statements prepared by the Debtors. Therefore,

combining the assets and liabilities set forth in the Schedules and Statements could result in

amounts that could be substantially different from any financial information regarding the Debtors

prepared on a consolidated basis under GAAP. Unlike any consolidated financial statements, the

Schedules and Statements, except where otherwise indicated herein or in the Schedules and

Statements, reflect the assets and liabilities of each Debtor on a non-consolidated basis, where

possible.

        Recharacterization.     Notwithstanding the Debtors’ reasonable efforts to properly

characterize, classify, categorize, or designate certain claims, assets, executory contracts,

unexpired leases, and other items reported in the Schedules and Statements, the Debtors may

nevertheless seek to recharacterize, reclassify, recategorize, redesignate, add, or delete items

included in the Schedules and Statements, and the Debtors and their estates reserve all rights in

this regard.

        Consolidated Entity Accounts Payable and Disbursement Systems.                The Debtors

maintain a centralized cash management system (the “Cash Management System”). The Debtors

maintain the Cash Management System to collect, concentrate, and disburse funds generated from

their operations. A more complete description of the Debtors’ Cash Management System is set

forth in the Emergency Motion For Order Pursuant to 11 U.S.C. §§363, 1107 and 1108 (I)

Authorizing Continued Use of Prepetition Bank Accounts; and (II) Granting Related Relief (the

“Cash Management Motion”) filed on June 16, 2020 (ECF No. 36].




                                                 3
Active\112145750.v1-7/9/20
        Case 20-12814-mkn         Doc 412     Entered 07/17/20 13:06:39         Page 5 of 55




        Insiders. For purposes of the Schedules and Statements, the Debtors define “insiders”

pursuant to section 101(31) of the Bankruptcy Code as (a) current or former directors, officers or

persons in control of a Debtor, (b) relatives of current or former directors, officers, or persons in

control of a Debtor, (c) a partnership in which a Debtor is a general partner or (d) an affiliate of a

Debtor. Except as otherwise disclosed herein or in the Statements, payments to insiders listed in

(a) through (d) above are set forth on Statement 3(c). Persons listed as “insiders” have been

included for informational purposes only, and such listing is not intended to be, nor should it be

construed as, a legal characterization of such person as an insider, and does not act as an admission

of any fact, claim, right or defense, and all such rights, claims, and defenses with respect thereto

are hereby expressly reserved. Further, the Debtors and their estates do not take any position with

respect to: (a) such person’s influence over the control of the Debtors; (b) the management

responsibilities or functions of such individual; (c) the decision-making or corporate authority of

such individual; or (d) whether such individual could successfully argue that he or she is not an

“insider” under applicable law, including, without limitation, the federal securities laws, or with

respect to any theories of liability or for any other purpose.

        Summary of Significant Reporting Policies. The following is a summary of certain

significant reporting policies:

        a.       Current Market Value — Net Book Value. In many instances, current market

valuations are neither maintained by, nor readily available to, the Debtors.            It would be

prohibitively expensive and unduly burdensome to obtain current market valuations of the

Debtors’ property interests that are not maintained or readily available. Accordingly, unless

otherwise indicated herein or in the Schedules and Statements, the Schedules and Statements

reflect the net book values, rather than current market values, of the Debtors’ assets as of the


                                                  4
Active\112145750.v1-7/9/20
        Case 20-12814-mkn         Doc 412     Entered 07/17/20 13:06:39         Page 6 of 55




Petition Date (unless another date is indicated herein or in the Schedules and Statements) and may

not reflect the net realizable value.

        b.       First Day Orders. Pursuant to various “first day” orders and any supplements or

amendments to such orders entered by the Court (each, a “First Day Order,” and collectively, the

“First Day Orders”), the Debtors and their estates are authorized to pay certain pre-petition claims,

including, without limitation, certain claims relating to employee wages and benefits. Except to

the extent that these parties have claims in excess of the authority granted to the Debtors under the

First Day Orders, in certain instances, the Debtors may have not included certain claims of this

nature in the Schedules and Statements.

        c.       Setoffs. To the extent the Debtors have incurred or effectuated any ordinary course

setoffs with third parties (including, without limitation, customers and vendors) prior to the

Petition Date, or are subject to the occurrence of, or maintain the right to effectuate, ordinary

course setoffs on account of activities occurring prior to the Petition Date, such setoffs are excluded

from the Debtors’ Schedules and Statements. The Debtors and their estates reserve all of their

rights with respect to any such setoffs.

        d.       Credits and Adjustments. Claims of creditors are listed in the amounts entered

on the Debtors’ books and records and may not reflect credits, allowances or other adjustments

due from such creditors to the Debtors. The Debtors and their estates reserve all of their rights

with regard to such credits, allowances and other adjustments, including, without limitation, the

right to assert claims objections, setoffs and recoupments with respect to the same.

        e.       Accounts Receivable. The accounts receivable information listed on Schedule B

includes both billed and unbilled receivables, and is net of allowance for doubtful accounts.




                                                  5
Active\112145750.v1-7/9/20
        Case 20-12814-mkn         Doc 412      Entered 07/17/20 13:06:39          Page 7 of 55




        f.       Leases. In the ordinary course of business, the Debtors may lease certain real

property, fixtures and equipment from certain third-party lessors for use in the daily operation of

their business. Nothing in the Schedules and Statements is, or shall be construed as, an admission

as to the determination of the legal status of any lease (including, without limitation, whether any

lease is a true lease or a financing arrangement, and whether such lease is unexpired), and the

Debtors and their estates reserve all rights with respect to such issues.

        g.       Entity Classification Issues. The Debtors have endeavored in good faith to

identify the assets owned by each Debtor, the liabilities owed by each Debtor, and the Debtor that

is a counterparty to executory contacts and unexpired leases. While the Schedules reflect the

results of this effort, several factors may impact the ability of the Debtors to precisely assign assets,

liabilities, and executory contacts and unexpired leases to particular Debtor entities, including, but

not limited to: (a) certain assets and executory contacts and unexpired leases may be primarily

used by a Debtor other than the entity which holds title to such assets or is a party to such executory

contact and unexpired lease according to the Debtors’ books and records; (b) the Debtor entity that

owns or holds title to certain assets or is a party to certain executory contacts and unexpired leases

may not be ascertainable given the consolidated manner in which the Debtors have operated their

business; (c) certain liabilities may have been nominally incurred by one Debtor, yet such liabilities

may have actually been incurred by, or the invoices related to such liabilities may have been issued

to or in the name of, another Debtor; and (d) certain creditors of the Debtors may have treated one

or more of the Debtors as a consolidated entity rather than as differentiated entities.

        h.       Executory Contracts and Unexpired Leases. The Debtors have not set forth

executory contracts and unexpired leases as assets in the Schedules and Statements, even though

these contracts and leases may have some value to the Debtors’ estates. Rather, the Debtors’


                                                   6
Active\112145750.v1-7/9/20
        Case 20-12814-mkn         Doc 412     Entered 07/17/20 13:06:39         Page 8 of 55




executory contracts and unexpired leases have been set forth solely on Schedule G. The Debtors’

rejection of executory contracts and unexpired leases may result in the assertion of rejection

damages claims; however, the Schedules and Statements do not reflect any claims for rejection

damages. The Debtors and their estates reserve any and all rights with respect to the assertion of

any such claims.

        i.       Intercompany Claims. For certain reporting and internal accounting purposes, the

Debtors record certain intercompany receivables and payables. Receivables and payables among

the Debtors are reported as assets on Schedule B or liabilities on Schedule F as appropriate

(collectively, the “Intercompany Claims”). While the Debtors have used commercially reasonable

efforts to ensure that the proper intercompany balance is attributed to each legal entity, the Debtors

and their estates reserve all rights to amend the Intercompany Claims in the Schedules and

Statements, including, without limitation, to change the characterization, classification,

categorization or designation of such claims, including, but not limited to, the right to assert that

any or all Intercompany Claims are, in fact, consolidated or otherwise properly assets or liabilities

of a different Debtor entity.

        j.       Unknown or Undetermined Amounts. Where a description of an amount is left

blank or listed as “unknown” or “undetermined,” such response is not intended to reflect upon the

materiality of such amount.

        k.       Liabilities. At the time of the filing of the Schedules and Statements, the Debtors

are continuing to reconcile certain accounts payable liabilities. The Debtors have sought to

allocate liabilities between the prepetition and post-petition periods based on the information

available at the time of the filing of the Schedules and Statements. As additional information

becomes available and further research is conducted, the allocation of liabilities between the


                                                  7
Active\112145750.v1-7/9/20
        Case 20-12814-mkn        Doc 412      Entered 07/17/20 13:06:39         Page 9 of 55




prepetition and postpetition periods may change. Accordingly, the Debtors and their estates

reserve all rights to amend, supplement, or otherwise modify the Schedules and Statements as is

necessary or appropriate. The liabilities listed on the Schedules do not reflect any analysis of any

claims under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors and their estates

reserve all rights to dispute or challenge the validity of any claims asserted under section 503(b)(9)

of the Bankruptcy Code, or characterization of the structure of any transaction, document or

instrument related to any such claim.

        l.       Estimates. To timely close the books and records of the Debtors and to prepare

such information on a legal entity basis, the Debtors were required to make certain estimates and

assumptions that affect the reported amounts of assets and liabilities and reported revenue and

expenses. The Debtors and their estates reserve all rights to amend the reported amounts of assets,

liabilities, revenue and expenses to reflect changes in those estimates and assumptions.

        m.       Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule

E as “unsecured priority,” or (c) on Schedule F as “unsecured non-priority,” or listing a contract

or lease on Schedule G as “executory” or “unexpired,” does not constitute an admission by the

Debtors and their estates of the legal rights of any claimant, or a waiver of the rights of the Debtors

and their estates to recharacterize or reclassify any claim or contract.

        n.       Claims Description.     Any failure to designate a claim on a given Debtor’s

Schedules as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the

Debtor and its estate that such amount is not “disputed,” “contingent” or “unliquidated.” The

Debtors and their estates reserve all rights to dispute, or to assert any offsets or defenses to, any

claim reflected on their Schedules on any grounds, including, without limitation, amount, liability,

validity, priority or classification, or to otherwise subsequently designate any claim as “disputed,”


                                                  8
Active\112145750.v1-7/9/20
       Case 20-12814-mkn        Doc 412      Entered 07/17/20 13:06:39         Page 10 of 55




“contingent” or “unliquidated.” Listing a claim on the Schedules does not constitute an admission

of liability by the Debtors and their estates, and the Debtors and their estates reserve all rights to

amend the Schedules.

        o.       Guaranties and Other Secondary Liability Claims.             Guaranties and other

secondary liability claims (collectively, the “Guaranties”) with respect to the Debtors’ contracts

and leases may not be included on Schedule H and the Debtors believe that certain Guaranties

embedded in the Debtors’ executory contracts, unexpired leases, secured financings, debt

instruments and similar agreements may exist. Therefore, the Debtors and their estates reserve all

rights to amend the Schedules to the extent additional Guaranties are identified.

                                    NOTES FOR SCHEDULES

        Schedule B — Personal Property. Despite their commercially reasonable efforts to

identify all known assets, the Debtors may not have listed all of their respective causes of action

or potential causes of action against third parties as assets in their respective Schedules and

Statements, including, but not limited to, causes of action arising under the Bankruptcy Code or

any other applicable laws to recover assets or avoid transfers. The Debtors and their estates reserve

all of their rights with respect to any claims and causes of action that they may have, and neither

these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such claims

and causes of actions, or in any way waive, prejudice, impair or otherwise affect the assertion of

such claims and causes of action.

        Patents, trademarks, and other intellectual property is listed on Schedule B22 as an

unknown or undetermined amount on account of the fact that the fair market value of such

ownership is dependent on numerous variables and factors and may differ significantly from the

net book value.


                                                  9
Active\112145750.v1-7/9/20
       Case 20-12814-mkn           Doc 412    Entered 07/17/20 13:06:39          Page 11 of 55




        Since the deposit provided for under that Order Pursuant to 11 U.S.C. § 366 Re: Adequate

Assurance of Payment for Postpetition Utility Services [ECF No. 54] did not exist as of the Petition

Date, the Debtors have not accounted for it on Schedule B.

        Schedule D — Creditors Holding Secured Claims. Except as otherwise agreed pursuant

to a stipulation, agreed order, or general order entered by the Court that is or becomes final, the

Debtors and their estates reserve all rights to dispute or challenge the validity, perfection or

immunity from avoidance of any lien purported to be granted or perfected in any specific asset to

a creditor listed on Schedule D of any of the Debtors. Moreover, although the Debtors may have

scheduled claims of various creditors as secured claims for informational purposes, no current

valuation of the Debtors’ assets in which such creditors may have a lien has been undertaken.

Except as otherwise agreed pursuant to a stipulation, agreed order, or general order entered by the

Court that is or becomes final, the Debtors and their estates reserve all rights to dispute or challenge

the secured nature of any such claim or the characterization of the structure of any transaction,

document or instrument related to any such claim. The descriptions provided in Schedule D are

intended only to be a summary. The Debtors have not included on Schedule D all parties that may

believe their claims are secured through setoff rights, deposits posted by, or on behalf of, the

Debtors, inchoate statutory lien rights, or real property lessors, utility companies and other parties

which may hold security deposits. By listing a party on Schedule D based on a UCC-1 filing, the

Debtors and their estates are not conceding that such party actually holds a perfected, unavoidable

security interest in the asset that is the subject of such filing, and reserve all rights as set forth in

these Global Notes. Certain of the amounts listed for parties on Schedule D may not be reflective

of any accrued and unpaid interest, prepayment premiums, and other similar fees or expenses that

such parties may be entitled to.


                                                   10
Active\112145750.v1-7/9/20
       Case 20-12814-mkn        Doc 412       Entered 07/17/20 13:06:39      Page 12 of 55




        Schedule E — Creditors Holding Unsecured Priority Claims. The Debtors have not

listed on Schedule E any tax and priority employee wage and benefit claims for which the Debtors

have been granted authority (but not direction) to pay pursuant to a First Day Order. The Debtors

believe that such claims have been, or will be, satisfied in the ordinary course of business during

these chapter 11 cases pursuant to the authority granted in the relevant First Day Orders. The

Debtors and their estates reserve all rights to dispute or challenge whether creditors listed on

Schedule E are entitled to priority claims.

        Schedule F — Creditors Holding Unsecured Non-Priority Claims. Certain creditors

listed on Schedule F may owe amounts to the Debtors; as such, the Debtors and their estates may

have valid setoff and recoupment rights with respect to such amounts, which rights are not reflected

on Schedule F. Also, the amounts listed on Schedule F reflect known prepetition claims as of

Petition Date. Such amounts do not reflect any rights of setoff or recoupment that may be asserted

by any creditors listed on Schedule F, and the Debtors and their estates reserve all rights to

challenge any setoff and recoupment rights that may be asserted against them. The Debtors and

their estates reserve all rights to dispute or challenge the validity, perfection or immunity from

avoidance of any lien purported to be perfected by a creditor listed on Schedule F. As noted above,

certain claims listed on Schedule F may be entitled to priority under section 503(b)(9) of the

Bankruptcy Code, and the Debtors and their estates reserve all rights with respect to any such

claims. Schedule F contains certain information regarding pending litigation involving the

Debtors.     The amounts for these potential claims are listed as unknown or undetermined,

contingent, unliquidated and disputed in the Schedules.

        The Debtors have used commercially reasonable efforts to include all creditors on Schedule

F; however, the Debtors believe that there are instances in which vendors have yet to provide


                                                 11
Active\112145750.v1-7/9/20
       Case 20-12814-mkn         Doc 412     Entered 07/17/20 13:06:39       Page 13 of 55




proper invoices for prepetition goods or services. While the Debtors maintain general accruals to

account for these liabilities in accordance with GAAP, these amounts are estimates and not tracked

on a vendor by vendor basis, and as such may not have been included on Schedule F. The Debtors

may not have listed on Schedule F certain (but not all) unsecured non-priority employee wage or

benefit claims, claims related to vendors, or claims related to the Debtors’ insurance programs for

which the Debtors have been granted authority (but not direction) to pay pursuant to a First Day

Order. The Debtors believe that such claims have been, or will be, satisfied in the ordinary course

of business during these chapter 11 cases pursuant to the authority granted in the relevant First

Day Orders. The Debtors and their estates reserve their rights to dispute or challenge whether

creditors listed on Schedule F are entitled to priority claims.

        Schedule G — Executory Contracts and Unexpired Leases. Although commercially

reasonable efforts have been made to ensure the accuracy of Schedule G regarding executory

contracts and unexpired leases, inadvertent errors, omissions or over-inclusion may have occurred

in preparing Schedule G. In the ordinary course of business, the Debtors enter into various

agreements with their customers and vendors. The Debtors may have entered into various other

types of agreements in the ordinary course of their business, such as indemnity agreements,

supplemental agreements, letter agreements, and confidentiality agreements which may not be set

forth in Schedule G. Omission of a contract, lease or other agreement from Schedule G does not

constitute an admission that such omitted contract, lease or agreement is not an executory contract

or unexpired lease. Schedule G may be amended at any time to add any omitted executory

contracts, unexpired leases and other agreements to which the Debtors are a party, including,

without limitation, to add any executory contracts, unexpired leases and other agreements that the

Debtors, due to the voluminous number of such contracts, leases and agreements, were unable to


                                                 12
Active\112145750.v1-7/9/20
       Case 20-12814-mkn         Doc 412      Entered 07/17/20 13:06:39          Page 14 of 55




list on Schedule G at this time. Likewise, the listing of an agreement on Schedule G does not

constitute an admission that such agreement is an executory contract or unexpired lease, or that

such agreement was in effect or unexpired on the Petition Date or is valid or enforceable. The

agreements listed on Schedule G may have expired or may have been modified, amended, or

supplemented from time to time by various amendments, restatements, waivers, estoppel

certificates, letters and other documents, instruments and agreements which may not be listed on

Schedule G.

        Any and all rights, claims and causes of action of the Debtors and their estates with respect

to the agreements listed on Schedule G are hereby reserved and preserved. The Debtors and their

estates hereby reserve all of their rights to: (a) dispute the validity, status, or enforceability of any

agreements set forth on Schedule G; (b) dispute or challenge the characterization of the structure

of any transaction, document or instrument related to a creditor’s claim, including, but not limited

to, the agreements listed on Schedule G; and (c) amend or supplement Schedule G, as necessary,

including, without limitation, to modify which Debtor entity is a counterparty to the agreement.

                                   NOTES FOR STATEMENTS

        Statement 3b. Statement 3b includes any disbursement or other transfer made by that

particular Debtor, except for those made to insiders, employees, and bankruptcy professionals.

The amounts listed in Statement 3b reflect that Debtor’s disbursements netted against any check

level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only one

entry has been listed on Statement 3b. All disbursements listed on Statement 3b were made by

that particular Debtor.

        Statement 3(c) and 23. As previously set forth herein and in more detail in the Cash

Management Motion, the Debtors maintain a centralized cash management system. As a result,

during the year preceding the Petition Date, certain payments may have been made to insiders of
                                                13
Active\112145750.v1-7/9/20
       Case 20-12814-mkn          Doc 412    Entered 07/17/20 13:06:39        Page 15 of 55




each of the Debtors by one or more of the other Debtors, and some of these payments may have

been for the benefit of another Debtor. These payments are listed on Statement 3(c) and 23 for the

Debtor making the payment, even if the payment was made to or for the benefit of an insider of

another Debtor.

        Statement 4(a). The Debtors and their estates reserve all rights, claims and defenses with

respect to any and all listed lawsuits and administrative proceedings (or potential lawsuits and

administrative proceedings). The listing of any such suits and proceedings shall not constitute an

admission by the Debtors and their estates of any liabilities or that the actions or proceedings were

correctly filed against the Debtors. The Debtors and their estates reserve all rights to assert that

the Debtors are not an appropriate party to such actions or proceedings. The Debtors may not have

included on Statement 4(a) certain parties that may have asserted informal workers’ compensation

claims or similar claims that were resolved or otherwise addressed without formal litigation or an

administrative hearing or similar proceeding having been commenced.

        Statement 9. Debtor PDI made payments on behalf of all of the Debtors to various

professionals for restructuring services. The payments listed in Statement 9 are generally only for

restructuring-related services.    The Debtors may have made other payments to the listed

professionals for non-bankruptcy related services, but these payments are not listed in Statement

9.




                                                 14
Active\112145750.v1-7/9/20
                          Case 20-12814-mkn                          Doc 412             Entered 07/17/20 13:06:39                        Page 16 of 55
Fill in this information to identify the case:

Debtor        Petersen-Dean, Inc.


United States Bankruptcy Court for the:        Nevada


Case number           20-12821-mkn
 (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                            amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:          Income

  1. Gross revenue from business
       ¨ None

                Identify the beginning and ending dates of the debtor’s fiscal year, which            Sources of revenue                        Gross revenue
                may be a calendar year                                                                Check all that apply                      (before deductions and
                                                                                                                                                exclusions)
                                                   From 5/1/2020               To 6/10/2020           þ Operating a business                                 $10,574,004.20
                                                                                                      ¨ Other
                                                   From 5/1/2019               To 4/30/2020           þ Operating a business                                $127,178,911.15
                                                                                                      ¨ Other
                                                   From 5/1/2018               To 4/30/2019           þ Operating a business                                $107,475,985.51
                                                                                                      ¨ Other

  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
       ¨ None

                                                                                                      Description of sources of revenue         Gross revenue from
                                                                                                                                                each source
                                                                                                                                                (before deductions and
                                                                                                                                                exclusions)
                FROM THE BEGINNING                 From 5/1/2020               To 6/10/2020           OTHER INCOME                              UNKNOWN
                OF THE FISCAL YEAR
                TO FILING DATE:
                FOR PRIOR YEAR:                    From 5/1/2019               To 4/30/2020           OTHER INCOME                              UNKNOWN

                FOR THE YEAR BEFORE                From 5/1/2018               To 4/30/2019           OTHER INCOME                              UNKNOWN
                THAT:


 Part 2:          List Certain Transfers Made Before Filing for Bankruptcy


  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers ¾including expense reimbursements ¾to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted
     on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
       ¨ None
              SEE ATTACHED EXHIBIT TO PART 2, QUESTION 3


  4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
     Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
     relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates ; and any managing
     agent of the debtor. 11 U.S.C. § 101(31).
       ¨ None
              SEE ATTACHED EXHIBIT TO PART 2, QUESTION 4




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 1 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                               Doc 412            Entered 07/17/20     13:06:3920-12821-mkn
                                                                                           Case number            Page 17 of 55
                                                                                                                  (if known)

           (Name)



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     þ None


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
    account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
    debtor owed a debt.
     þ None


 Part 3:     Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
    involved in any capacity-within 1 year before filing this case.
     ¨ None

           Case title                                     Nature of case                            Court or agency’s name and address                Status of case


           25018 VIKING STREET, HAYWARD,                  HEALTH AND SAFETY                         DEPARTMENT OF INDUSTRIAL                          þ Pending
           CA                                             VIOLATIONS                                RELATIONS - OAKLAND                               ¨ On appeal
                                                                                                    1515 CLAY STREET, RM 1302                         ¨ Concluded
           Case number
                                                                                                    OAKLAND, CA 94612
           1422026




           AASEN V. PULTE HOME                            CIVIL-COMPLEX                             CALIFORNIA SUPERIOR COURT OF                      þ Pending
           CORPORATION                                    CONSTRUCTION DEFECT                       RIVERSIDE                                         ¨ On appeal
                                                          CASE                                      4050 MAIN ST                                      ¨ Concluded
           Case number
                                                                                                    RIVERSIDE, CA 92501
           RIC1816319




           ABARCA V. CENTEX HOMES, LLC                    CIVIL-COMPLEX                             CALIFORNIA SUPERIOR COURT OF                      ¨ Pending
                                                          CONSTRUCTION DEFECT                       TULARE                                            ¨ On appeal
           Case number
                                                          CASE                                      221 S MOONEY BLVD                                 þ Concluded
           VCU268791
                                                                                                    VISALIA, CA 93291



           ABARCA V. PULTE HOME                           CIVIL-COMPLEX                             CALIFORNIA SUPERIOR COURT OF                      þ Pending
           COMPANY LLC                                    CONSTRUCTION DEFECT                       CONTRA COSTA                                      ¨ On appeal
                                                          CASE                                      725 COURT ST                                      ¨ Concluded
           Case number
                                                                                                    MARTINEZ, CA 94553
           MSC19-01247



           ADAMS V. GREYSTONE                             CHAPTER 40 CONSTRUCTION                   NEVADA SUPERIOR COURT OF                          ¨ Pending
                                                          DEFECT                                    CLARK COUNTY                                      ¨ On appeal
           Case number
                                                                                                    200 LEWIS AVE                                     þ Concluded
           A-15-727918-D
                                                                                                    LAS VEGAS, NV 89155



           AGUILAR V. GREYSTONE                           CHAPTER 40 CONSTRUCTION                   NEVADA SUPERIOR COURT OF                          ¨ Pending
                                                          DEFECT                                    CLARK COUNTY                                      ¨ On appeal
           Case number
                                                                                                    200 LEWIS AVE                                     þ Concluded
           A-15-727916-D
                                                                                                    LAS VEGAS, NV 89155



           AGUILAR V. GREYSTONE NEVADA                    CIVIL-COMPLEX                             NEVADA SUPERIOR COURT OF                          þ Pending
           LLC                                            CONSTRUCTION DEFECT                       CLARK COUNTY                                      ¨ On appeal
                                                          CASE                                      200 LEWIS AVE                                     ¨ Concluded
           Case number
                                                                                                    LAS VEGAS, NV 89155
           A-15-727916-D




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 2 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 18 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           ALLEN V. KIPER DEVELOPMENT,           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           INC.                                  CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
                                                 CASE                                   725 COURT ST                         ¨ Concluded
           Case number
                                                                                        MARTINEZ, CA 94553
           MSC18-00375




           ALMENDAREZ V. CENTEX HOMES            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                 CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           S-1500-CV-281306 SPC
                                                                                        BAKERSFIELD, CA 93301



           ALTEA V. CENTEX HOMES                 CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
           Case number
                                                 CASE                                   700 W CIVIC CENTER DR                ¨ Concluded
           30-2018-01031819-CU-CD-CXC
                                                                                        SANTA ANA, CA 92701



           ALVAREZ V. PDI                        WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                        RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                        770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-673166
                                                                                        FRESNO, CA 93710



           ALVIZO V. BEAZER V. PD                CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                 CONSTRUCTION DEFECT                    MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                 CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           CV2017-008234
                                                                                        PHOENIX, AZ 85003



           ANDRUS V. PULTE                       INDEMNITY, PERSONAL                    CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 INJURY                                 ALAMEDA                              ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           RG18901406
                                                                                        ALAMEDA, CA 94501



           ARCAS V. BEAZER                       CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                 CONSTRUCTION DEFECT                    PINAL COUNTY                         ¨ On appeal
           Case number
                                                 CASE                                   971 NORTH JASON LOPEZ CIR BLDG       ¨ Concluded
           CV201900582
                                                                                        FLORENCE, AZ 85132



           ARREDONDO V. PDI                      WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                        RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                        770 E. SHAW AVENUE, STE 222          þ Concluded
           WC-CM-628288
                                                                                        FRESNO, CA 93710



           ARRENDONDO V. KB HOME                 CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           SACRAMENTO, INC.                      CONSTRUCTION DEFECT                    SUTTER                               ¨ On appeal
                                                 CASE                                   1175 CIVIC CENTER BLVD               ¨ Concluded
           Case number
                                                                                        YUBA CITY, CA 95993
           CVCS14-0000891




           AUGUSTIN, RODOLFO                     INDUSTRIAL INJURY CLAIM                INDUSTRIAL COMMISSION -              ¨ Pending
                                                                                        ARIZONA                              ¨ On appeal
           Case number
                                                                                        800 W WASHINGTON ST                  þ Concluded
           20190160518
                                                                                        PHOENIX, AZ 85007



           AZOSHA INSPECTION #1454966.015        CITATION REGARDING                     ARIZONA OSHA                         þ Pending
                                                 VIOLATION OF SAFETY RULES              AZ                                   ¨ On appeal
           Case number
                                                                                                                             ¨ Concluded
           1454966.015




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 3 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                    Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                               Case number            Page 19 of 55
                                                                                                   (if known)

           (Name)


           Case title                           Nature of case                         Court or agency’s name and address   Status of case


           BACON V. KB HOMES                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           SACRAMENTO, INC.                     CONSTRUCTION DEFECT                    YOLO                                 ¨ On appeal
                                                CASE                                   725 COURT ST                         ¨ Concluded
           Case number
                                                                                       WOODLAND, CA 95695
           CV14-1692




           BANKETT V BEAZER                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                CASE                                   720 9TH ST                           þ Concluded
           34-2015-00180495
                                                                                       SACRAMENTO, CA 95814



           BARRET V CASTLE PRINCIPLES           CONSTRUCTION DEFECTS                   CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                       CONTRA-COSTA                         ¨ On appeal
           Case number
                                                                                       725 COURT ST                         þ Concluded
           CIVMSC12-00247
                                                                                       MARTINEZ, CA 94553



           BARTON V. TAYLOR MORRISON            CONSTRUCTION DEFECT -                  AMERICAN ARBITRATION                 ¨ Pending
           TM HOMES V. DOES                     BREACH OF CONTRACT                     ASSOCIATION                          ¨ On appeal
                                                                                                                            þ Concluded
           Case number
           AAA CASE# 01-19-0000-8372
           CV2018-053970




           BASHFORD V. PULTE HOME               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           CORPORATION                          CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
                                                CASE                                   180 E WEBER AVE                      þ Concluded
           Case number
                                                                                       STOCKTON, CA 95202
           STC-CV-UCD-2017-9280




           BASULTO V. CENTEX HOMES              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           18CECG02001
                                                                                       FRESNO, CA 93724



           BEEBE V. JMC                         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
           Case number
                                                CASE                                   10820 JUSTICE CENTER DR              ¨ Concluded
           S-CV-0041943
                                                                                       ROSEVILLE, CA 95678



           BERNAL V. PULTE HOME                 CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                          CONSTRUCTION DEFECT                    ALAMEDA                              ¨ On appeal
                                                CASE                                   2233 SHORE LINE DR                   ¨ Concluded
           Case number
                                                                                       ALAMEDA, CA 94501
           RG18916573




           BIAS V CENTEX                        CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                                CASE                                   4050 MAIN ST                         þ Concluded
           RIC1210268
                                                                                       RIVERSIDE, CA 92501



           BLARDONY V. DISCOVERY                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           BUILDERS, INC.                       CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
                                                CASE                                   725 COURT ST                         ¨ Concluded
           Case number
                                                                                       MARTINEZ, CA 94553
           MSC17-02166




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 4 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                    Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                               Case number            Page 20 of 55
                                                                                                   (if known)

           (Name)


           Case title                           Nature of case                         Court or agency’s name and address   Status of case


           BLUFFS AT EAST GARRISON -            REQUEST FOR PAYROLL                    DEPARTMENT OF INDUSTRIAL             þ Pending
           BENCHMARK COMMUNITIES                RECORDS                                RELATIONS - BAKERSFIELD              ¨ On appeal
                                                                                       7718 MEANY AVE                       ¨ Concluded
           Case number
                                                                                       BAKERSFIELD, CA 93308
           40-67832-522




           BOARD OF TRUSTEES OF PACIFIC         PENSION WITHDRAWAL                     ND/CA                                ¨ Pending
           COAST ROOFERS PENSION PLAN           LIABILITY (JUDGMENT, NOT               280 SOUTH 1ST STREET, ROOM 2112      ¨ On appeal
           AND PACIFIC COAST ROOFERS            PAID)                                  SAN JOSE, CA 95113                   þ Concluded
           PENSION PLAN V PDI ET AL
           Case number
           5:18-CV-06284




           BOFFMAN V. BEAZER                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    LOS ANGELES                          ¨ On appeal
           Case number
                                                CASE                                   42011 4TH ST W                       ¨ Concluded
           19AVCV00238
                                                                                       LANCASTER, CA 93534



           BOLDEN V. JOHN MOURIER               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CONSTRUCTION, INC.                   CONSTRUCTION DEFECT                    YUBA                                 ¨ On appeal
                                                CASE                                   215 5T ST                            ¨ Concluded
           Case number
                                                                                       MARYSVILLE, CA 95901
           CVCV19-00363




           BOOKER V. CENTEX HOMES               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                                CASE                                   221 S MOONEY BLVD                    ¨ Concluded
           VCU 261784
                                                                                       VISALIA, CA 93291



           BOSCO V. MERITAGE                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                CONSTRUCTION DEFECT                    SOLANO                               ¨ On appeal
           Case number
                                                CASE                                   600 UNION AVE                        þ Concluded
           FCS050494
                                                                                       FAIRFIELD, CA 94533



           BOSCO V. MERITAGE HOMES OF           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CALIFORNIA                           CONSTRUCTION DEFECT                    SOLANO                               ¨ On appeal
                                                CASE                                   600 UNION AVE                        ¨ Concluded
           Case number
                                                                                       FAIRFIELD, CA 94533
           FCS050494




           BOXLEY V. PULTE                      ARBITRATION DEMAND                     AMERICAN ARBITRATION                 þ Pending
                                                                                       ASSOCIATION                          ¨ On appeal
           Case number
                                                                                                                            ¨ Concluded
           AAA CASE# 01-19-0004-4745




           BOYLE V. PULTE                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    CONTRA-COSTA                         ¨ On appeal
           Case number
                                                CASE                                   725 COURT ST                         ¨ Concluded
           MSC19-00082
                                                                                       MARTINEZ, CA 94553



           BRAGG V. WOODSIDE BELLA              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           BRISAS, INC.                         CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
                                                CASE                                   720 9TH ST                           ¨ Concluded
           Case number
                                                                                       SACRAMENTO, CA 95814
           34-2017-00216866




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 5 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 21 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           BRINTON V. WOODSIDE O5N LP            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                 CASE                                   720 9TH ST                           ¨ Concluded
           34-2019-00270951
                                                                                        SACRAMENTO, CA 95814



           BRISCO V. MERITAGE HOMES OF           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CALIFORNIA, INC.                      CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
                                                 CASE                                   10820 JUSTICE CENTER DR              ¨ Concluded
           Case number
                                                                                        ROSEVILLE, CA 95678
           SCV0041420




           BROOKS V. FAR WEST                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                                 CASE                                   4050 MAIN ST                         ¨ Concluded
           RIC1905217
                                                                                        RIVERSIDE, CA 92501



           BROOKS V. GREYSTONE                   CHAPTER 40 CONSTRUCTION                NEVADA SUPERIOR COURT OF             ¨ Pending
                                                 DEFECT                                 CLARK COUNTY                         ¨ On appeal
           Case number
                                                                                        200 LEWIS AVE                        þ Concluded
           A-15-727855-D
                                                                                        LAS VEGAS, NV 89155



           BUELNA V. LGI HOMES                   ARBITRATION DEMAND                     AMERICAN ARBITRATION                 þ Pending
                                                                                        ASSOCIATION                          ¨ On appeal
           Case number
                                                                                                                             ¨ Concluded
           AAA CASE# 01-19-0004-4109




           CALOSHA INSPECTION                    CITATION REGARDING                     CALIFORNIA OSHA                      þ Pending
           #1197531.015                          VIOLATION OF SAFETY RULES              CA                                   ¨ On appeal
                                                                                                                             ¨ Concluded
           Case number
           1197531.015




           CALOSHA INSPECTION                    CITATION REGARDING                     CALIFORNIA OSHA                      þ Pending
           #1285450.015                          VIOLATION OF SAFETY RULES              CA                                   ¨ On appeal
                                                                                                                             ¨ Concluded
           Case number
           1285450.015




           CAMBEROS V CENTEX                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                 CASE                                   1100 VAN NESS AVE                    þ Concluded
           16CECF03457
                                                                                        FRESNO, CA 93724



           CAMBEROS V. CENTEX                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                 CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           16CECG03457
                                                                                        FRESNO, CA 93724



           CARTER V. CENTEX HOMES                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                 CASE                                   1415 TRUXTUN AVE                     þ Concluded
           S-1500-CV-281398
                                                                                        BAKERSFIELD, CA 93301



           CHAMGAGNE, ARMANDO V. PDI             WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                        RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                        770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-768517
                                                                                        FRESNO, CA 93710




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 6 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 22 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           CHAMPAGNE, SUZANNE V. PDI             WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                        RELATIONS - SAN DIEGO                ¨ On appeal
           Case number
                                                                                        7575 METROPOLITAN DR.,               ¨ Concluded
           WC-CM-767902
                                                                                        ROOM 210
                                                                                        SAN DIEGO, CA 92108


           CHAVEZ V. BEAZER                      CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                 CONSTRUCTION DEFECT                    MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                 CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           CV2017-008233
                                                                                        PHOENIX, AZ 85003



           CHESTER V. PDI & GERARDO              PERSONAL INJURY                        CALIFORNIA SUPERIOR COURT OF         þ Pending
           MANUEL                                                                       FRESNO                               ¨ On appeal
                                                                                        1100 VAN NESS AVE                    ¨ Concluded
           Case number
                                                                                        FRESNO, CA 93724
           20CECG00801



           CHIOTTI V. K. HOVNANIAN HOMES         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           OF NORTHERN CALIFORNIA, INC.          CONSTRUCTION DEFECT                    SANTA CLARA                          ¨ On appeal
                                                 CASE                                   191 N 1ST ST                         ¨ Concluded
           Case number
                                                                                        SANJOSE, CA 95113
           18CV328410




           CHIU V. SHAPPEL                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
           Case number
                                                 CASE                                   700 W CIVIC CENTER DR                þ Concluded
           30-2014-00730903-CU-CD-CXC
                                                                                        SANTA ANA, CA 92701



           CHRISTOPHER V. SHAPELL                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    LOS ANGELES                          ¨ On appeal
           Case number
                                                 CASE                                   1945 S HILL ST                       þ Concluded
           BC642418
                                                                                        LOS ANGELES, CA 90007



           CIRILE V PDI                          CONSUMER LEGAL REMEDIES                CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 ACT CLAIM                              LOS ANGELES                          ¨ On appeal
           Case number
                                                                                        1945 S HILL ST                       þ Concluded
           BC619835
                                                                                        LOS ANGELES, CA 90007



           CLAMPITT V. TAYLOR MORRISON           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                 CASE                                   180 E WEBER AVE                      ¨ Concluded
           STK-CV-UCD-2019-5340
                                                                                        STOCKTON, CA 95202



           CLARK V. PDI                          EMPLOYMENT DISPUTE                     CALIFORNIA FIRST APPELLATE           þ Pending
                                                                                        DISTRICT DIVISION 5                  þ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           RG17856125/A158120
                                                                                        ALAMEDA, CA 94501



           CONSOLIDATED ELECTRICAL               BREACH OF CONTRACT SUIT                CALIFORNIA SUPERIOR COURT OF         þ Pending
           DISTRIBUTORS DBA CED                  BY SUPPLIER.                           ALAMEDA                              ¨ On appeal
           GREENTECH V. PDI AND JAMES P.                                                2233 SHORE LINE DR                   ¨ Concluded
           PETERSEN                                                                     ALAMEDA, CA 94501
           Case number
           HG20062142




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 7 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 23 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           CONTINUING LIFE V. HENSEL             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           PHELPS                                CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
                                                 CASE                                   700 W CIVIC CENTER DR                ¨ Concluded
           Case number
                                                                                        SANTA ANA, CA 92701
           30-2016-00885267




           CORBILLA V. KB HOME NORTH             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           BAY, INC.; KB HOMES                   CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           SACRAMENTO, INC.                      CASE                                   720 9TH ST                           þ Concluded
                                                                                        SACRAMENTO, CA 95814
           Case number
           34-2015-00174851




           CRAVEN V. CENTEX HOMES                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
           Case number
                                                 CASE                                   700 W CIVIC CENTER DR                ¨ Concluded
           30-2012-00540941
                                                                                        SANTA ANA, CA 92701



           CREEKRIDGE TOWNHOME                   BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           OWNERS ASSOCIATION, INC. V.           CONSTRUCTION DEFECTS                   SACRAMENTO                           ¨ On appeal
           PETERSENDEAN ROOFING AND                                                     720 9TH ST                           þ Concluded
           SOLAR SYSTEMS                                                                SACRAMENTO, CA 95814
           Case number
           34-2017-00210701




           CROSS V. SAN MIGUEL                   PERSONAL INJURY                        CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        ALAMEDA                              ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           HG19012143
                                                                                        ALAMEDA, CA 94501



           DAVILA V. PDI                         PERSONAL INJURY                        CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        SAN JOAQUIN                          ¨ On appeal
           Case number
                                                                                        180 E WEBER AVE                      ¨ Concluded
           STK-CV-VPI201911347
                                                                                        STOCKTON, CA 95202



           DAVIS V. PDI                          BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECTS                   SANTA CLARA                          ¨ On appeal
           Case number
                                                                                        191 N 1ST ST                         ¨ Concluded
           18CV337266
                                                                                        SANJOSE, CA 95113



           DAVIS V. TAYLOR MORRISION             CONSTRUCTION DEFECT                    ARIZONA SUPERIOR COURT OF            ¨ Pending
                                                                                        MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                                                        201 W JEFFERSON STREET               þ Concluded
           CV2017-003765
                                                                                        PHOENIX, AZ 85003



           DAVIS-BUTORAC V. PD                   EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        SACRAMENTO                           ¨ On appeal
           Case number
                                                                                        720 9TH ST                           ¨ Concluded
           34-2019-00267076
                                                                                        SACRAMENTO, CA 95814



           DEAN V PETERSEN-DEAN, INC.            SHAREHOLDER DERIVATIVE                 ALAMEDA COUNTY SUPERIOR              þ Pending
                                                 ACTION                                 COURT                                ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           HG17868054
                                                                                        ALAMEDA, CA 94501




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 8 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                   Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                              Case number            Page 24 of 55
                                                                                                  (if known)

           (Name)


           Case title                          Nature of case                         Court or agency’s name and address   Status of case


           DEBICKI V. PULTE HOME               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                         CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
                                               CASE                                   4050 MAIN ST                         ¨ Concluded
           Case number
                                                                                      RIVERSIDE, CA 92501
           RIC1802669




           DELOA V. CENTEX HOMES               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                               CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                               CASE                                   1100 VAN NESS AVE                    þ Concluded
           17CECG04203
                                                                                      FRESNO, CA 93724



           DERRO V. PDI                        CLASS ACTION COMPLAINT                 CALIFORNIA SUPERIOR COURT OF         þ Pending
                                               REGARDING VIOLATIONS OF                SAN DIEGO                            ¨ On appeal
           Case number
                                               CONSUMER LAW.                          1100 UNION ST                        ¨ Concluded
           37-2018-00054066
                                                                                      SAN DIEGO, CA 92101



           DICKMAN V. PULTE HOME               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                         CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
                                               CASE                                   725 COURT ST                         ¨ Concluded
           Case number
                                                                                      MARTINEZ, CA 94553
           MSC16-01712




           DILL V. CENTEX                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                               CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                               CASE                                   221 S MOONEY BLVD                    ¨ Concluded
           VCU264464
                                                                                      VISALIA, CA 93291



           DUENAS V. CENTEX HOMES              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                               CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                               CASE                                   1415 TRUXTUN AVE                     þ Concluded
           BCV-15-100852
                                                                                      BAKERSFIELD, CA 93301



           DURWIN V S&S HOMES                  CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                               CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                               CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           BCV-19-101186
                                                                                      BAKERSFIELD, CA 93301



           EAST GARRISON TOWNHOMES -           REQUEST FOR PAYROLL                    DEPARTMENT OF INDUSTRIAL             þ Pending
           BENCHMARK COMMUNITIES               RECORDS                                RELATIONS - BAKERSFIELD              ¨ On appeal
                                                                                      7718 MEANY AVE                       ¨ Concluded
           Case number
                                                                                      BAKERSFIELD, CA 93308
           40-67831-148




           ELKINS V. CENTEX                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                               CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                               CASE                                   1415 TRUXTUN AVE                     þ Concluded
           S-1500-CV-278132
                                                                                      BAKERSFIELD, CA 93301



           ENDERS V. CENTEX                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                               CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                               CASE                                   221 S MOONEY BLVD                    ¨ Concluded
           VCU279292
                                                                                      VISALIA, CA 93291



           FABIAN COVARRUBIAS V. PD            EMPLOYMENT CLASS ACTION                CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           BUILDERS GROUP, ET AL                                                      KERN                                 ¨ On appeal
                                                                                      1415 TRUXTUN AVE                     þ Concluded
           Case number
                                                                                      BAKERSFIELD, CA 93301
           BCV-16-101122




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 9 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                  Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                             Case number            Page 25 of 55
                                                                                                 (if known)

           (Name)


           Case title                         Nature of case                         Court or agency’s name and address   Status of case


           FARLEY, SARAH - FARLEY             WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
           ASSOCIATES                                                                RELATIONS - CA                       ¨ On appeal
                                                                                                                          ¨ Concluded
           Case number
           119547




           FARLEY, SARAH - FARLEY             WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
           ASSOCIATES                                                                RELATIONS - CA                       ¨ On appeal
                                                                                                                          ¨ Concluded
           Case number
           138546




           FARLEY, SARAH - FARLEY             WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
           ASSOCIATES                                                                RELATIONS - CA                       ¨ On appeal
                                                                                                                          ¨ Concluded
           Case number
           72422



           FAUTT V. MERIOLLE                  CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                              CONSTRUCTION DEFECT                    CONTRA-COSTA                         ¨ On appeal
           Case number
                                              CASE                                   725 COURT ST                         ¨ Concluded
           MSC16-00342
                                                                                     MARTINEZ, CA 94553



           FERREIRA V. PDI                    WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                     RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                     770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-646263
                                                                                     FRESNO, CA 93710



           FISHBACK V. WILSON HOMES           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                              CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                              CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           18CECG03843
                                                                                     FRESNO, CA 93724



           FOSTER V. GREYSTONE                CHAPTER 40 CONSTRUCTION                NEVADA SUPERIOR COURT OF             ¨ Pending
                                              DEFECT                                 CLARK COUNTY                         ¨ On appeal
           Case number
                                                                                     200 LEWIS AVE                        þ Concluded
           A-15-728093-D
                                                                                     LAS VEGAS, NV 89155



           FULFORD V. CENTEX HOMES            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                              CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                              CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           18CECG01451
                                                                                     FRESNO, CA 93724



           GARDNER V. FRUITVALE               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                              CONSTRUCTION DEFECT                    SOLANO                               ¨ On appeal
           Case number
                                              CASE                                   600 UNION AVE                        þ Concluded
           FCS046422
                                                                                     FAIRFIELD, CA 94533



           GENTRY V. PULTE HOMES              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                              CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                              CASE                                   4050 MAIN ST                         ¨ Concluded
           RIC1901411
                                                                                     RIVERSIDE, CA 92501



           GEORGE V. PDI/PDS                  EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                     ALAMEDA                              ¨ On appeal
           Case number
                                                                                     2233 SHORE LINE DR                   ¨ Concluded
           RG19047985
                                                                                     ALAMEDA, CA 94501




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 10 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 26 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           GONZALES V. PDI                       EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        ALAMEDA                              ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           RG19026831
                                                                                        ALAMEDA, CA 94501



           GOODRICH V. BRIGHT                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
           Case number
                                                 CASE                                   800 11TH STREET                      ¨ Concluded
           CV-18-004626
                                                                                        MODESTO, CA 95354



           GOWLAND V. NUWI VISTAMONTE,           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           INC.                                  CONSTRUCTION DEFECT                    SAN DIEGO                            ¨ On appeal
                                                 CASE                                   1100 UNION ST                        ¨ Concluded
           Case number
                                                                                        SAN DIEGO, CA 92101
           37-2018-00061878-CU-CD-CTL



           GRAY V. PDI                           BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                        LOS ANGELES                          ¨ On appeal
           Case number
                                                                                        1945 S HILL ST                       þ Concluded
           BC684655
                                                                                        LOS ANGELES, CA 90007



           GRAYSON V. PDI                        WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                        RELATIONS - OAKLAND                  ¨ On appeal
           Case number
                                                                                        1515 CLAY STREET, RM 1302            ¨ Concluded
           WC-CM-771031-JL
                                                                                        OAKLAND, CA 94612



           GREENBERG V. S & S HOMES OF           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           THE CENTRAL COAST, INC.               CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
                                                 CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           Case number
                                                                                        BAKERSFIELD, CA 93301
           BCV-18-101364




           GRIFFIN ET AL V. PD BUILDER           EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
           GROUP                                                                        SANTA CLARA                          ¨ On appeal
                                                                                        191 N 1ST ST                         ¨ Concluded
           Case number
                                                                                        SANJOSE, CA 95113
           19CV344750




           GROSS V. KB HOME                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                 CASE                                   180 E WEBER AVE                      ¨ Concluded
           STK-CV-UCD-2013-0001679
                                                                                        STOCKTON, CA 95202



           HARVEY V. CENTEX                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
           Case number
                                                 CASE                                   800 11TH STREET                      ¨ Concluded
           2009720
                                                                                        MODESTO, CA 95354



           HECKLER V. PULTE HOME CORP.           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                                 CASE                                   4050 MAIN ST                         ¨ Concluded
           RIC1826863
                                                                                        RIVERSIDE, CA 92501



           HER V. CENTEX                         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                 CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           19CECG03604
                                                                                        FRESNO, CA 93724




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 11 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 27 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           HOHAG &KACKSTETTER V. PDI &           EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
           JP                                                                           ALAMEDA                              ¨ On appeal
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           Case number
                                                                                        ALAMEDA, CA 94501
           RG20051704




           HOLLEY V. JOHN MOUREIR                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CONSTRUCTION, INC.                    CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
                                                 CASE                                   10820 JUSTICE CENTER DR              ¨ Concluded
           Case number
                                                                                        ROSEVILLE, CA 95678
           SCV00039824




           HOLMAN V. KB HOME NORTH BAY,          CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           INC.                                  CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
                                                 CASE                                   180 E WEBER AVE                      ¨ Concluded
           Case number
                                                                                        STOCKTON, CA 95202
           STK-CV-UCD-2013-0010392



           HOOPINGARNER V. PULTE HOME            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           CORPORATION                           CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
                                                 CASE                                   180 E WEBER AVE                      þ Concluded
           Case number
                                                                                        STOCKTON, CA 95202
           39-2015-00329497-CU-CD-STK




           HORNE V. PD SOLAR                     WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                        RELATIONS - BAKERSFIELD              ¨ On appeal
           Case number
                                                                                        7718 MEANY AVE                       ¨ Concluded
           WC-CM-729645
                                                                                        BAKERSFIELD, CA 93308



           HULL V. PDI                           BREACH OF CONTRACT,                    NEVADA SUPERIOR COURT OF             þ Pending
                                                 EMPLOYMENT DISPUTE                     WASHOE COUNTY                        ¨ On appeal
           Case number
                                                                                        75 COURT ST                          ¨ Concluded
           CV20-00328
                                                                                        RENO, NV 89501



           HUMPHREYS V. CENTEX HOMES             CIVIL-COMPLEX                          SUPERIOR COURT OF THE STATE          ¨ Pending
                                                 CONSTRUCTION DEFECT                    OF CALIFORNIA FOR THE COUNTY         ¨ On appeal
           Case number
                                                 CASE                                   OF SAN BERNARDINO                    þ Concluded
           CIVDS 1302259
                                                                                        247 W 3RD ST
                                                                                        SAN BERNARDINO, CA 92415


           ISCHINGER V. PDI                      BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECTS                   CONTRA-COSTA                         ¨ On appeal
           Case number
                                                                                        725 COURT ST                         þ Concluded
           C17-02472
                                                                                        MARTINEZ, CA 94553



           JAUREGUI V. K. HOVNANIAN              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           FORECAST HOMES, INC.                  CONSTRUCTION DEFECT                    LOS ANGELES                          ¨ On appeal
                                                 CASE                                   1945 S HILL ST                       ¨ Concluded
           Case number
                                                                                        LOS ANGELES, CA 90007
           BC705670




           JEWELL V. CENTEX HOMES                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    SAN LUIS OBISPO                      ¨ On appeal
           Case number
                                                 CASE                                   1050 MONTEREY ST                     ¨ Concluded
           CV128345
                                                                                        SAN LUIS OBISPO, CA 93408




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 12 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                      Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                 Case number            Page 28 of 55
                                                                                                     (if known)

           (Name)


           Case title                             Nature of case                         Court or agency’s name and address   Status of case


           JUAN V. WOODSIDE                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                  CASE                                   180 E WEBER AVE                      ¨ Concluded
           STK-CV-UBC-2019-3194
                                                                                         STOCKTON, CA 95202



           KAUR V. CENTEX                         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                  CASE                                   1100 VAN NESS AVE                    þ Concluded
           18CECG0279
                                                                                         FRESNO, CA 93724



           KHAN V. TAYLOR MORRISON OF             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CALIFORNIA                             CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
                                                  CASE                                   720 9TH ST                           ¨ Concluded
           Case number
                                                                                         SACRAMENTO, CA 95814
           34-2017-00214300



           KINSELLA V. PDI                        BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECTS                   SAN DIEGO                            ¨ On appeal
           Case number
                                                                                         1100 UNION ST                        þ Concluded
           37-2018-00023406-CU-BC-CTL
                                                                                         SAN DIEGO, CA 92101



           KIRK V. CENTEX HOMES                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                                  CASE                                   221 S MOONEY BLVD                    þ Concluded
           VCU265921
                                                                                         VISALIA, CA 93291



           KITCHEN V. 5984 ENTERPRISES,           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           LP AND WILSON HOMES, INC.              CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
                                                  CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           Case number
                                                                                         FRESNO, CA 93724
           18 CE CG 00908




           KNIGHT V. PULTE HOME                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                            CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
                                                  CASE                                   4050 MAIN ST                         ¨ Concluded
           Case number
                                                                                         RIVERSIDE, CA 92501
           RIC1817638




           KUNG V. SHAPELL INDUSTIES, INC.        CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
           Case number
                                                  CASE                                   725 COURT ST                         ¨ Concluded
           C18-01011
                                                                                         MARTINEZ, CA 94553



           LACH V. PDI                            BREACH OF CONTRACT                     ARIZONA SUPERIOR COURT OF            þ Pending
                                                                                         MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                                                         201 W JEFFERSON STREET               ¨ Concluded
           CV2017-096883
                                                                                         PHOENIX, AZ 85003



           LAGRIMAS V. MERITAGE HOMES             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           OF CALIFORNIA, INC.                    CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
                                                  CASE                                   180 E WEBER AVE                      ¨ Concluded
           Case number
                                                                                         STOCKTON, CA 95202
           STK-CV-UCD-2017-11737




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 13 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                      Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                 Case number            Page 29 of 55
                                                                                                     (if known)

           (Name)


           Case title                             Nature of case                         Court or agency’s name and address   Status of case

           LAGUNA, ET AL. V. CIVIC RANCHO         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           MEADOWS LLC                            CONSTRUCTION DEFECT                    SANTA CLARA                          ¨ On appeal
                                                  CASE                                   191 N 1ST ST                         ¨ Concluded
           Case number
                                                                                         SANJOSE, CA 95113
           17CV312388




           LARA V. CENTEX HOMES                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
           Case number
                                                  CASE                                   800 11TH STREET                      þ Concluded
           2006946
                                                                                         MODESTO, CA 95354



           LEE V. KB HOME COASTAL, INC.           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                  CASE                                   720 9TH ST                           ¨ Concluded
           34-2014-00158579
                                                                                         SACRAMENTO, CA 95814



           LEMUS V. WOODSIDE                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                  CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           19CECG00687
                                                                                         FRESNO, CA 93724



           LEON, EMILIO V. PDI                    WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                         RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                         770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-364476
                                                                                         FRESNO, CA 93710



           LEON, RIGOBERTO V. PDI                 WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                         RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                         770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-364493
                                                                                         FRESNO, CA 93710



           LEON, SERGIO V. PDI                    WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                         RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                         770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-364500
                                                                                         FRESNO, CA 93710



           LOU BARBACCIA V.                       BREACH OF CONTRACT                     ARBITRATION-AMERICAN                 þ Pending
           PETERSEN-DEAN, INC                                                            ARBITRATION ASSOCIATION              ¨ On appeal
                                                                                         CA                                   ¨ Concluded
           Case number
           ADR 01-19-0002-3880




           MANN V. BEAZER                         CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                  CONSTRUCTION DEFECT                    MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                  CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           CV2018-005068
                                                                                         PHOENIX, AZ 85003



           MARINA RIVERBEND V. STRATEGIC          CIVIL-COMPLEX                          TEXAS SUPERIOR COURT OF              þ Pending
           CONSTRUCTION                           CONSTRUCTION DEFECT                    GALVESTON COUNTY                     ¨ On appeal
                                                  CASE                                   600 59TH ST #3302                    ¨ Concluded
           Case number
                                                                                         GALVESTON, TX 77551
           18-CV-1775




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 14 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                      Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                 Case number            Page 30 of 55
                                                                                                     (if known)

           (Name)


           Case title                             Nature of case                         Court or agency’s name and address   Status of case

           MARTINEZ V. OLD RIVER ROAD,            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           LLC, S&S HOMES OF THE                  CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           CENTRAL COAST, INC.                    CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
                                                                                         BAKERSFIELD, CA 93301
           Case number
           BCV-17-102868 DRL




           MATIASEVICH V. SCOTTS VALLEY           CIVIL-COMPLEX                          SANTA CRUZ COUNTY SUPERIOR           ¨ Pending
                                                  CONSTRUCTION DEFECT                    COURT                                ¨ On appeal
           Case number
                                                  CASE                                   1 2ND ST                             þ Concluded
           16CV00473
                                                                                         WATSONVILLE, CA 95076



           MCCOY V. GREYSTONE                     CIVIL-COMPLEX                          NEVADA SUPERIOR COURT OF             þ Pending
                                                  CONSTRUCTION DEFECT                    CLARK COUNTY                         ¨ On appeal
           Case number
                                                  CASE                                   200 LEWIS AVE                        ¨ Concluded
           A-15-713587-D
                                                                                         LAS VEGAS, NV 89155



           MCKELVEY & NULUD V. R&B                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CUSTOM BUILDERS                        CONSTRUCTION DEFECT                    SONOMA                               ¨ On appeal
           CORPORATION                            CASE                                   3055 CLEVELAND AVE                   ¨ Concluded
                                                                                         SANTA ROSA, CA 95403
           Case number
           SCV-263849




           MERITAGE V. AMERICA ROOFING            INDEMNITY, CONSTRUCTION                ARIZONA SUPERIOR COURT OF            þ Pending
                                                  DEFECTS                                MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                                                         201 W JEFFERSON STREET               ¨ Concluded
           CV2019-014893
                                                                                         PHOENIX, AZ 85003



           MERITAGE V. AMERICA ROOFING            INDEMNITY, CONSTRUCTION                ARIZONA SUPERIOR COURT OF            þ Pending
                                                  DEFECTS                                MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                                                         201 W JEFFERSON STREET               ¨ Concluded
           CV2020-001527
                                                                                         PHOENIX, AZ 85003



           MERITAGE V. AMERICA ROOFING            INDEMNITY, CONSTRUCTION                ARIZONA SUPERIOR COURT OF            þ Pending
                                                  DEFECTS                                MARICOPA COUNTY                      ¨ On appeal
           Case number
                                                                                         201 W JEFFERSON STREET               ¨ Concluded
           CV2020-001856
                                                                                         PHOENIX, AZ 85003



           MILLER V. BEAZER                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                  CASE                                   720 9TH ST                           þ Concluded
           34-2017-00217549
                                                                                         SACRAMENTO, CA 95814



           MIMS V. CENTEX                         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    MERCED                               ¨ On appeal
           Case number
                                                  CASE                                   1159 G ST                            þ Concluded
           17CV01170
                                                                                         LOS BANOS, CA 93635



           MORA V. BEAZER HOMES                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           HOLDING CORPORATION                    CONSTRUCTION DEFECT                    LOS ANGELES                          ¨ On appeal
                                                  CASE                                   1945 S HILL ST                       ¨ Concluded
           Case number
                                                                                         LOS ANGELES, CA 90007
           MC027336




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 15 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 31 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           MORRISON HOMES V. ADAMS               CONSTRUCTION DEFECT                    ARIZONA SUPERIOR COURT OF            ¨ Pending
           BROS.                                                                        MARICOPA COUNTY                      ¨ On appeal
                                                                                        201 W JEFFERSON STREET               þ Concluded
           Case number
                                                                                        PHOENIX, AZ 85003
           CV2016-015672




           MORRISON HOMES V. AGGIE               CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                 CONSTRUCTION DEFECT                    MARICOPA                             ¨ On appeal
           Case number
                                                 CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           CV2017-07946
                                                                                        PHOENIX, AZ 85003



           MUTTER V. MERITAGE                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    CONTRA-COSTA                         ¨ On appeal
           Case number
                                                 CASE                                   725 COURT ST                         ¨ Concluded
           MSC16-01102
                                                                                        MARTINEZ, CA 94553



           NATIONAL UNION FIRE INSURANCE         BREACH OF CONTRACT,                    SDNY                                 ¨ Pending
           COMPANY OF PITTSBURGH, PA V.          INJUST ENRICHMENT;                     500 PEARL ST                         þ On appeal
           PETERSEN-DEAN, INC.                   COMPANY                                NEW YORK, NY 10007                   ¨ Concluded
                                                 CROSS-COMPLAINED FOR
           Case number
                                                 BREACH OF CONTRACT AND
           19 CIV11299
                                                 COVENANT OF GF/FG



           NATIONAL UNION FIRE INSURANCE         APPEAL                                 FED 2ND CIRCUIT COURT OF             þ Pending
           COMPANY OF PITTSBURGH, PA V.                                                 APPEAL                               ¨ On appeal
           PETERSEN-DEAN, INC.                                                          500 PEARL STREET                     ¨ Concluded
                                                                                        NEW YORK, NY 10007 - 1312
           Case number
           20-893




           NATIONAL UNION FIRE INSURANCE         BREACH OF CONTRACT,                    UNDETERMINED                         þ Pending
           COMPANY OF PITTSBURGH, PA V.          INJUST ENRICHMENT;                                                          ¨ On appeal
           PETERSEN-DEAN, INC.                   COMPANY                                                                     ¨ Concluded
                                                 CROSS-COMPLAINED FOR
           Case number
                                                 BREACH OF CONTRACT AND
           ARBITRATION
                                                 COVENANT OF GF/FG



           NELSON V. PDI                         BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECTS                   ALAMEDA                              ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   þ Concluded
           RG18892946
                                                                                        ALAMEDA, CA 94501



           NORTHSPUR PROPERTIES V. PDI           BREACH OF CONTRACT -                   CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 LEASE                                  KERN                                 ¨ On appeal
           Case number
                                                                                        1415 TRUXTUN AVE                     ¨ Concluded
           BCL-20-012510
                                                                                        BAKERSFIELD, CA 93301



           NOTICE OF VIOLATION                   NON-INTENTIONAL                        DEPARTMENT OF INDUSTRIAL             þ Pending
                                                 VIOLATIONS                             RELATIONS - NEVADA                   ¨ On appeal
           Case number
                                                                                        3360 W SAHARA AVE, STE 100           ¨ Concluded
           MA-0011-658
                                                                                        LAS VEGAS, NV 89102



           ORTIZ V. PDI                          WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                        RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                        770 E. SHAW AVENUE, STE 222          þ Concluded
           WC-CM-668386
                                                                                        FRESNO, CA 93710




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 16 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                         Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                    Case number            Page 32 of 55
                                                                                                        (if known)

           (Name)


           Case title                                Nature of case                         Court or agency’s name and address   Status of case


           PADILLA V. PDI                            BUSINESS EXPENSE CLAIM                 DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                            RELATIONS - SALINAS                  ¨ On appeal
           Case number
                                                                                            950 E. BLANCO RD., STE 204           þ Concluded
           WC-CM-740468
                                                                                            SALINAS, CA 93901



           PAINTER V. JOHN MOURIER                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CONSTRUCTION, INC., JMC HOMES             CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
                                                     CASE                                   10820 JUSTICE CENTER DR              ¨ Concluded
           Case number
                                                                                            ROSEVILLE, CA 95678
           SCV0040903




           PDI V. BROWN                              BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                            SAN JOAQUIN                          ¨ On appeal
           Case number
                                                                                            180 E WEBER AVE                      ¨ Concluded
           STK-CV-UBC-2019-4380
                                                                                            STOCKTON, CA 95202



           PDI V. CHEIFETZ                           BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                            CONTRA COSTA                         ¨ On appeal
           Case number
                                                                                            725 COURT ST                         ¨ Concluded
           MSC18-02466
                                                                                            MARTINEZ, CA 94553



           PDI V. CLARK                              BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                            ALAMEDA                              ¨ On appeal
           Case number
                                                                                            2233 SHORE LINE DR                   ¨ Concluded
           RG18898248
                                                                                            ALAMEDA, CA 94501



           PDI V. CLASEN                             BREACH OF CONTRACT                     NEVADA COUNTY COUNTY                 ¨ Pending
                                                                                            SUPERIOR COURT                       ¨ On appeal
           Case number
                                                                                            201 CHURCH ST # 5                    þ Concluded
           CL18-083472
                                                                                            NEVADA CITY, CA 95959



           PDI V. DABDOUB                            BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                            SAN DIEGO                            ¨ On appeal
           Case number
                                                                                            1100 UNION ST                        þ Concluded
           37-2018-00049247-CL-BC-CTL
                                                                                            SAN DIEGO, CA 92101



           PDI V. FUREIGH                            BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                            ALAMEDA                              ¨ On appeal
           Case number
                                                                                            2233 SHORE LINE DR                   ¨ Concluded
           RG18928291
                                                                                            ALAMEDA, CA 94501



           PDI V. HARRIS                             BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                            CONTRA-COSTA                         ¨ On appeal
           Case number
                                                                                            725 COURT ST                         þ Concluded
           MSC18-00441
                                                                                            MARTINEZ, CA 94553



           PDI V. HUMPHREY                           BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                            SAN MATEO                            ¨ On appeal
           Case number
                                                                                            400 COUNTY CENTER                    þ Concluded
           19CIV02664
                                                                                            REDWOOD CITY, CA 94063



           PDI V. I LIKE PIE BAKESHOP, LLC           BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                     CONSTRUCTION DEFECTS                   LOS ANGELES                          ¨ On appeal
           Case number
                                                                                            1945 S HILL ST                       þ Concluded
           18STLC07492
                                                                                            LOS ANGELES, CA 90007




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 17 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                      Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                 Case number            Page 33 of 55
                                                                                                     (if known)

           (Name)


           Case title                             Nature of case                         Court or agency’s name and address   Status of case


           PDI V. JLM ENERGY                      BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         ALAMEDA                              ¨ On appeal
           Case number
                                                                                         2233 SHORE LINE DR                   ¨ Concluded
           HG11896943
                                                                                         ALAMEDA, CA 94501



           PDI V. JOHNSON                         BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         ALAMEDA                              ¨ On appeal
           Case number
                                                                                         2233 SHORE LINE DR                   ¨ Concluded
           RG18906515
                                                                                         ALAMEDA, CA 94501



           PDI V. KNIGHT                          BREACH OF CONTRACT                     SISKIYOU COUNTY SUPERIOR             ¨ Pending
                                                                                         COURT                                ¨ On appeal
           Case number
                                                                                         311 4TH ST                           þ Concluded
           SCCVG119-418
                                                                                         YREKA, CA 96097



           PDI V. LECHLEITNER                     BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         SAN MATEO                            ¨ On appeal
           Case number
                                                                                         400 COUNTY CENTER                    ¨ Concluded
           19-CLJ-02971
                                                                                         REDWOOD CITY, CA 94063



           PDI V. MALDONADO                       BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         KERN                                 ¨ On appeal
           Case number
                                                                                         1415 TRUXTUN AVE                     ¨ Concluded
           BCL-17-015321
                                                                                         BAKERSFIELD, CA 93301



           PDI V. ORTIZ                           BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         NAPA                                 ¨ On appeal
           Case number
                                                                                         825 BROWN STREET                     ¨ Concluded
           18CV001658
                                                                                         NAPA, CA 94559



           PDI V. PACIFIC COAST ROOFERS           PENSION WITHDRAWAL                     ARBITRATION- AAA                     þ Pending
           PENSION PLAN                           LIABILITY                                                                   ¨ On appeal
                                                                                                                              ¨ Concluded
           Case number
           ARBITRATION- 01-18-0001-8670




           PDI V. PETERSON                        BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                         STANISLAUS                           ¨ On appeal
           Case number
                                                                                         800 11TH STREET                      þ Concluded
           2028700
                                                                                         MODESTO, CA 95354



           PDI V. PETERSON                        BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                         STANISLAUS                           ¨ On appeal
           Case number
                                                                                         800 11TH STREET                      þ Concluded
           2028700
                                                                                         MODESTO, CA 95354



           PDI V. POOLE                           BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                         PLUMAS                               ¨ On appeal
           Case number
                                                                                         520 MAIN ST #104                     ¨ Concluded
           GN LC19-00075
                                                                                         QUINCY, CA 95971



           PDI V. SAMPSON                         BREACH OF CONTRACT                     LAKE COUNTY SUPERIOR COURT           ¨ Pending
                                                                                         255 N. FORBES STREET, 4TH FL         ¨ On appeal
           Case number
                                                                                         LAKEPORT, CA 95453                   þ Concluded
           CV 417999




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 18 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                    Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                               Case number            Page 34 of 55
                                                                                                   (if known)

           (Name)


           Case title                           Nature of case                         Court or agency’s name and address   Status of case


           PDI V. SERRATO, VALERIE              EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                       ALAMEDA                              ¨ On appeal
           Case number
                                                                                       2233 SHORE LINE DR                   ¨ Concluded
           RG18896255
                                                                                       ALAMEDA, CA 94501



           PDI V. SHAREI                        BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                       SONOMA                               ¨ On appeal
           Case number
                                                                                       3055 CLEVELAND AVE                   þ Concluded
           MCV-249192
                                                                                       SANTA ROSA, CA 95403



           PDI V. VASQUEZ                       BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                                                       FRESNO                               ¨ On appeal
           Case number
                                                                                       1100 VAN NESS AVE                    þ Concluded
           18CECL04349
                                                                                       FRESNO, CA 93724



           PEARSON V. MERITAGE HOMES            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           OF CALIFORNIA, INC.                  CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
                                                CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           Case number
                                                                                       BAKERSFIELD, CA 93301
           BCV-18-102617




           PEREZ V. PDI                         BREACH OF CONTRACT -                   CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                LEASE                                  ALAMEDA                              ¨ On appeal
           Case number
                                                                                       2233 SHORE LINE DR                   ¨ Concluded
           RG20062179
                                                                                       ALAMEDA, CA 94501



           PHAM V. CENTEX                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                CONSTRUCTION DEFECT                    MERCED                               ¨ On appeal
           Case number
                                                CASE                                   1159 G ST                            þ Concluded
           CVM018221
                                                                                       LOS BANOS, CA 93635



           PHELPS V. PULTE HOMES                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           COMPANY LLC; DEL WEBB                CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           COMMUNITIES, INC.                    CASE                                   180 E WEBER AVE                      ¨ Concluded
                                                                                       STOCKTON, CA 95202
           Case number
           STK-CV-UCD-2017-0006546




           PINKOWSKI V. PDI                     EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                       ORANGE                               ¨ On appeal
           Case number
                                                                                       700 W CIVIC CENTER DR                ¨ Concluded
           30-2019-01088895
                                                                                       SANTA ANA, CA 92701



           PITTMAN V. PULTE HOME                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                          CONSTRUCTION DEFECT                    ALAMEDA                              ¨ On appeal
                                                CASE                                   2233 SHORE LINE DR                   ¨ Concluded
           Case number
                                                                                       ALAMEDA, CA 94501
           RG14753180




           POLIS V. TAYLOR MORISON OF           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CALIFORNIA, LLC                      CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
                                                CASE                                   800 11TH STREET                      ¨ Concluded
           Case number
                                                                                       MODESTO, CA 95354
           9000434




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 19 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                       Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                  Case number            Page 35 of 55
                                                                                                      (if known)

           (Name)


           Case title                              Nature of case                         Court or agency’s name and address   Status of case


           PRICE-DAVIS V. CENTEX HOMES             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                   CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                                   CASE                                   221 S MOONEY BLVD                    ¨ Concluded
           VCU269321
                                                                                          VISALIA, CA 93291



           PULTE V. BELL CONCRETE                  CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                   CONSTRUCTION DEFECT                    MARICOPA                             ¨ On appeal
           Case number
                                                   CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           CV2019-015023
                                                                                          PHOENIX, AZ 85003



           PULTE V. CANYON STATE                   CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
           DRYWALL                                 CONSTRUCTION DEFECT                    MARICOPA                             ¨ On appeal
                                                   CASE                                   201 W JEFFERSON STREET               ¨ Concluded
           Case number
                                                                                          PHOENIX, AZ 85003
           CV2019-014039



           QUINTERO V. PDI                         WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                          RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                          770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-609378
                                                                                          FRESNO, CA 93710



           RAMIREZ V. PDI                          WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                          RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                          770 E. SHAW AVENUE, STE 222          þ Concluded
           WC-CM-664901
                                                                                          FRESNO, CA 93710



           RAMIREZ, ELIAS MORALES V. PDI           WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                          RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                          770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-660361
                                                                                          FRESNO, CA 93710



           RAMIREZ, JORGE V. PDI                   WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             þ Pending
                                                                                          RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                          770 E. SHAW AVENUE, STE 222          ¨ Concluded
           WC-CM-664786
                                                                                          FRESNO, CA 93710



           RAUBOLT V GREYSTONE                     CHAPTER 40 CONSTRUCTION                NEVADA SUPERIOR COURT OF             ¨ Pending
                                                   DEFECT                                 CLARK COUNTY                         ¨ On appeal
           Case number
                                                                                          200 LEWIS AVE                        þ Concluded
           A-15-727599-D
                                                                                          LAS VEGAS, NV 89155



           REYNOLDS V. CENTEX                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                   CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
           Case number
                                                   CASE                                   800 11TH STREET                      ¨ Concluded
           9000550
                                                                                          MODESTO, CA 95354



           RHODES V. WEST COAST HOME               CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           BUILDERS, INC.                          CONSTRUCTION DEFECT                    SOLANO                               ¨ On appeal
                                                   CASE                                   600 UNION AVE                        ¨ Concluded
           Case number
                                                                                          FAIRFIELD, CA 94533
           FC049728




           RICHARD & RICHARD                       BREACH OF CONTRACT,                    CALIFORNIA SUPERIOR COURT OF         þ Pending
           CONSTRUCTION V. PDI                     CONSTRUCTION DEFECTS                   SAN DIEGO                            ¨ On appeal
                                                                                          1100 UNION ST                        ¨ Concluded
           Case number
                                                                                          SAN DIEGO, CA 92101
           37-2019-00001583-CU-BC-CTL




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 20 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                      Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                 Case number            Page 36 of 55
                                                                                                     (if known)

           (Name)


           Case title                             Nature of case                         Court or agency’s name and address   Status of case


           RIOS V. WOODSIDE                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                  CASE                                   180 E WEBER AVE                      þ Concluded
           STK-CV-UBC-2017-9559
                                                                                         STOCKTON, CA 95202



           RIVERA V. OLD RIVER ROAD/S&S           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           HOMES                                  CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
                                                  CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           Case number
                                                                                         BAKERSFIELD, CA 93301
           BCV-19-100104




           ROSS V. WOODSIDE                       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    FRESNO                               ¨ On appeal
           Case number
                                                  CASE                                   1100 VAN NESS AVE                    ¨ Concluded
           17CECG04293
                                                                                         FRESNO, CA 93724



           SANCHEZ V. S&S HOMES                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                  CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           BCV-19-101040
                                                                                         BAKERSFIELD, CA 93301



           SAUCEDO V. STONEFIELD HOME,            CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           INC.                                   CONSTRUCTION DEFECT                    MERCED                               ¨ On appeal
                                                  CASE                                   1159 G ST                            ¨ Concluded
           Case number
                                                                                         LOS BANOS, CA 93635
           19CV-04303




           SEARES V. TAYLOR MORRISON              CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                  CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                  CASE                                   720 9TH ST                           ¨ Concluded
           34-2018-00243268-CU
                                                                                         SACRAMENTO, CA 95814



           SERRATO, PETE V. PDI, PDS & JIM        EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
           PETERSEN                                                                      ALAMEDA                              ¨ On appeal
                                                                                         2233 SHORE LINE DR                   ¨ Concluded
           Case number
                                                                                         ALAMEDA, CA 94501
           RG18932489




           SHANA REDDING V PDI                    EMPLOYMENT DISPUTE WITH                EEOC                                 ¨ Pending
                                                  FORMER EMPLOYEE                                                             ¨ On appeal
           Case number
                                                                                                                              þ Concluded
           50-2019-CA-011909




           SHAVER V PULTE                         CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                  CONSTRUCTION DEFECT                    SACRAMENTO                           ¨ On appeal
           Case number
                                                  CASE                                   720 9TH ST                           þ Concluded
           2012-00134407
                                                                                         SACRAMENTO, CA 95814



           SHEA-CONNELLY V. PDI                   BREACH OF CONTRACT                     ARIZONA SUPERIOR COURT OF            þ Pending
                                                                                         MARICOPA                             ¨ On appeal
           Case number
                                                                                         201 W JEFFERSON STREET               ¨ Concluded
           CV2018-053730
                                                                                         PHOENIX, AZ 85003



           SHEONARINE V. KB HOME                  CIVIL-COMPLEX                          SUPERIOR COURT OF THE STATE          ¨ Pending
           GREATER LOS ANGELES                    CONSTRUCTION DEFECT                    OF CALIFORNIA FOR THE COUNTY         ¨ On appeal
                                                  CASE                                   OF SAN BERNARDINO                    þ Concluded
           Case number
                                                                                         247 W 3RD ST
           CIVDS1603914
                                                                                         SAN BERNARDINO, CA 92415




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 21 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 37 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           SIGNATURE PROPERTIES V. PDI           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    ALAMEDA                              ¨ On appeal
           Case number
                                                 CASE                                   2233 SHORE LINE DR                   ¨ Concluded
           RG20050916
                                                                                        ALAMEDA, CA 94501



           SINGH V. ROSE PETALS, LLC             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                 CASE                                   180 E WEBER AVE                      ¨ Concluded
           STK-CV-UCD-2019-0008852
                                                                                        STOCKTON, CA 95202



           SLAGLE/GOODMAN V. PULTE               ARBITRATION DEMAND                     ARIZONA SUPERIOR COURT OF            þ Pending
                                                                                        MARICOPA                             ¨ On appeal
           Case number
                                                                                        201 W JEFFERSON STREET               ¨ Concluded
           AAA CASE# 01-19-0001-7412
                                                                                        PHOENIX, AZ 85003



           SMITH V. PDI                          CONSTRUCTION DEFECTS                   CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        ALAMEDA                              ¨ On appeal
           Case number
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           RG19016296
                                                                                        ALAMEDA, CA 94501



           SOLARWORLD AMERICA, INC. V.           BREACH OF CONTRACT;                    ARBITRATION-FEDARB                   ¨ Pending
           PDI/PDS                               COMPANY                                                                     ¨ On appeal
                                                 CROSS-COMPLAINED FOR                                                        þ Concluded
           Case number
                                                 BREACH OF CONTRACT,
           F17-A-VW-DF-0828
                                                 BREACH OF WARRANTY,
                                                 FRAUD (AWARD, NOT PAID)


           SOUZA V. PDI & PDS                    EMPLOYMENT DISPUTE                     CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                                                        SACRAMENTO                           ¨ On appeal
           Case number
                                                                                        720 9TH ST                           ¨ Concluded
           34-2019-00268627
                                                                                        SACRAMENTO, CA 95814



           ST. PAUL MERCURY INSURANCE            INSURED EQUITABLE                      CALIFORNIA SUPERIOR COURT OF         þ Pending
           COMPANY V. DEL WEBB                   SUBROGATION/CONTRIBUTIO                ORANGE                               ¨ On appeal
           CALIFORNIA CORPORATION                N ACTION, CONSTRUCTION                 700 W CIVIC CENTER DR                ¨ Concluded
                                                 DEFECTS                                SANTA ANA, CA 92701
           Case number
           30-2017-00957458-CU-IC-CXC




           STARK V. CENTEX HOMES                 CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    TULARE                               ¨ On appeal
           Case number
                                                 CASE                                   221 S MOONEY BLVD                    ¨ Concluded
           VCU255719
                                                                                        VISALIA, CA 93291



           STOUT V JMC                           CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
           Case number
                                                 CASE                                   10820 JUSTICE CENTER DR              þ Concluded
           S-CV-0035975
                                                                                        ROSEVILLE, CA 95678



           SUMMIT V MERITAGE                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
           Case number
                                                 CASE                                   725 COURT ST                         ¨ Concluded
           MSC14-00293
                                                                                        MARTINEZ, CA 94553



           SUREEN V. CENTEX                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                 CASE                                   1415 TRUXTUN AVE                     þ Concluded
           BCV-17-101834
                                                                                        BAKERSFIELD, CA 93301




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 22 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                    Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                               Case number            Page 38 of 55
                                                                                                   (if known)

           (Name)


           Case title                           Nature of case                         Court or agency’s name and address   Status of case


           SWANK V. JOHN MOURIER                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CONSTRUCTION, INC.                   CONSTRUCTION DEFECT                    PLACER                               ¨ On appeal
                                                CASE                                   10820 JUSTICE CENTER DR              ¨ Concluded
           Case number
                                                                                       ROSEVILLE, CA 95678
           SCV0038168




           TAFOLLA V GROVER GARDENS             CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                CASE                                   1415 TRUXTUN AVE                     þ Concluded
           BCV-17-101406
                                                                                       BAKERSFIELD, CA 93301



           TAFOYA V. MERITAGE                   CIVIL-COMPLEX                          ARIZONA SUPERIOR COURT OF            þ Pending
                                                CONSTRUCTION DEFECT                    PINAL COUNTY                         ¨ On appeal
           Case number
                                                CASE                                   971 NORTH JASON LOPEZ CIR BLDG       ¨ Concluded
           CV201501223
                                                                                       FLORENCE, AZ 85132



           TALEGA VILLAGE CENTER                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           COMMUNITY ASSOCIATION V.             CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
           STANDARD PACIFIC                     CASE                                   700 W CIVIC CENTER DR                ¨ Concluded
           CORPORATION                                                                 SANTA ANA, CA 92701
           Case number
           30-2013-00671155-CU-CD-CXC




           TARTONI V. SHAPELL INDUSTRIES,       CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           INC.                                 CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
                                                CASE                                   725 COURT ST                         ¨ Concluded
           Case number
                                                                                       MARTINEZ, CA 94553
           MSC18-00428




           TEAGUE V. CENTEX                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    STANISLAUS                           ¨ On appeal
           Case number
                                                CASE                                   800 11TH STREET                      ¨ Concluded
           900083
                                                                                       MODESTO, CA 95354



           TOVAR V. S&S HOMES                   CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
           Case number
                                                CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           BCV-19-102358
                                                                                       BAKERSFIELD, CA 93301



           VASQUEZ, DAVID V. PDI                WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                       RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                       770 E. SHAW AVENUE, STE 222          þ Concluded
           WC-CM-624634
                                                                                       FRESNO, CA 93710



           VASQUEZ, JAIME V. PDI                WAGE CLAIM                             DEPARTMENT OF INDUSTRIAL             ¨ Pending
                                                                                       RELATIONS - FRESNO                   ¨ On appeal
           Case number
                                                                                       770 E. SHAW AVENUE, STE 222          þ Concluded
           WC-CM-629631
                                                                                       FRESNO, CA 93710



           VELASCO V. HELLER                    CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           DEVELOPMENT COMPANY                  CONSTRUCTION DEFECT                    KERN                                 ¨ On appeal
                                                CASE                                   1415 TRUXTUN AVE                     ¨ Concluded
           Case number
                                                                                       BAKERSFIELD, CA 93301
           BCV-16-102438




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 23 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                     Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                Case number            Page 39 of 55
                                                                                                    (if known)

           (Name)


           Case title                            Nature of case                         Court or agency’s name and address   Status of case


           VENEGAS V KB                          CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           Case number
                                                 CASE                                   180 E WEBER AVE                      þ Concluded
           STK-CV-UCD-2014-0005071
                                                                                        STOCKTON, CA 95202



           VILLOSA - BETH'S CONSTRUCTION         REQUEST FOR PAYROLL                    DEPARTMENT OF INDUSTRIAL             þ Pending
                                                 RECORDS                                RELATIONS - BAKERSFIELD              ¨ On appeal
           Case number
                                                                                        7718 MEANY AVE                       ¨ Concluded
           40-67833-218
                                                                                        BAKERSFIELD, CA 93308



           WAKEMAN V. PULTE                      CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                                 CASE                                   4050 MAIN ST                         þ Concluded
           RIC1723706
                                                                                        RIVERSIDE, CA 92501



           WALOVICH ARCHITECTS GROUP V.          BREACH OF CONTRACT                     CALIFORNIA SUPERIOR COURT OF         þ Pending
           PDI                                                                          ALAMEDA                              ¨ On appeal
                                                                                        2233 SHORE LINE DR                   ¨ Concluded
           Case number
                                                                                        ALAMEDA, CA 94501
           HG20063280




           WATERMAN V. PULTE                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
           Case number
                                                 CASE                                   4050 MAIN ST                         þ Concluded
           RIC1701091
                                                                                        RIVERSIDE, CA 92501



           WATERMAN V. PULTE HOME                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
           CORPORATION                           CONSTRUCTION DEFECT                    RIVERSIDE                            ¨ On appeal
                                                 CASE                                   4050 MAIN ST                         ¨ Concluded
           Case number
                                                                                        RIVERSIDE, CA 92501
           RIC 1701091




           WEATHERBIE V. WOODSIDE                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
           HOMES OF CENTAL CALIFORNIA,           CONSTRUCTION DEFECT                    SAN JOAQUIN                          ¨ On appeal
           INC.                                  CASE                                   180 E WEBER AVE                      þ Concluded
                                                                                        STOCKTON, CA 95202
           Case number
           STK-CV-UCD-2017-0004248




           WELLS V. MERITAGE                     CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         þ Pending
                                                 CONSTRUCTION DEFECT                    CONTRA COSTA                         ¨ On appeal
           Case number
                                                 CASE                                   725 COURT ST                         ¨ Concluded
           MSC18-00453
                                                                                        MARTINEZ, CA 94553



           WHITE CONSTRUCTION V. PDI             ARBITRATION DEMAND                     UNDETERMINED                         þ Pending
                                                                                                                             ¨ On appeal
           Case number
                                                                                                                             ¨ Concluded




           WOLFSON V CENTEX HOMES                CIVIL-COMPLEX                          CALIFORNIA SUPERIOR COURT OF         ¨ Pending
                                                 CONSTRUCTION DEFECT                    ORANGE                               ¨ On appeal
           Case number
                                                 CASE                                   700 W CIVIC CENTER DR                þ Concluded
           30-2014-00710941
                                                                                        SANTA ANA, CA 92701




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             Page 24 of 40
Debtor                  Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412             Entered 07/17/20     13:06:3920-12821-mkn
                                                                                          Case number            Page 40 of 55
                                                                                                                 (if known)

           (Name)


           Case title                                    Nature of case                              Court or agency’s name and address              Status of case

           WOO V. JOHN MOURIER                           CIVIL-COMPLEX                               CALIFORNIA SUPERIOR COURT OF                    þ Pending
           CONSTRUCTION, INC.                            CONSTRUCTION DEFECT                         PLACER                                          ¨ On appeal
                                                         CASE                                        10820 JUSTICE CENTER DR                         ¨ Concluded
           Case number
                                                                                                     ROSEVILLE, CA 95678
           SCV0036021




           WOODWARD V. PULTE HOME                        CIVIL-COMPLEX                               CALIFORNIA SUPERIOR COURT OF                    þ Pending
           CORPORATION                                   CONSTRUCTION DEFECT                         SAN JOAQUIN                                     ¨ On appeal
                                                         CASE                                        180 E WEBER AVE                                 ¨ Concluded
           Case number
                                                                                                     STOCKTON, CA 95202
           STK-CV-UCD-2018-11540




           YEAMAN V. MORRISON                            CIVIL-COMPLEX                               CALIFORNIA SUPERIOR COURT OF                    ¨ Pending
                                                         CONSTRUCTION DEFECT                         SACRAMENTO                                      ¨ On appeal
           Case number
                                                         CASE                                        720 9TH ST                                      þ Concluded
           34-2017-00212846
                                                                                                     SACRAMENTO, CA 95814



 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court- appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000

     ¨ None

           Recipient’s name and address                              Description of the gifts or contributions                Dates given        Value

           HOMEAID NORTHERN CALIFORNIA                               MONETARY CONTRIBUTION                                    8/27/2018                        $3,000.00
           1350 TREAT BLVD #140
           WALNUT CREEK, CA 94597
           Recipient's relationship to debtor
           NONE
           SCOUTS FOR HAYWARD VETERANS                               MONETARY CONTRIBUTION                                    10/25/2018                       $3,000.00
           323 RIVERA DR.
           UNION CITY, CA 94587
           Recipient's relationship to debtor
           NONE
           HERS BREAST CANCER FOUNDATION                             MONETARY CONTRIBUTION                                    12/17/2018                      $16,500.00
           2500 MOWRY AVE #130
           FREMONT, CA 94538
           Recipient's relationship to debtor
           NONE
           HOMEAID NORTHERN CALIFORNIA                               MONETARY CONTRIBUTION                                    1/23/2019                        $5,000.00
           1350 TREAT BLVD #140
           WALNUT CREEK, CA 94597
           Recipient's relationship to debtor
           NONE
           HERS BREAST CANCER FOUNDATION                             MONETARY CONTRIBUTION                                    6/10/2019                        $1,950.00
           2500 MOWRY AVE #130
           FREMONT, CA 94538
           Recipient's relationship to debtor
           NONE
           HOMEAID NORTHERN CALIFORNIA                               MONETARY CONTRIBUTION                                    7/10/2019                        $3,000.00
           1350 TREAT BLVD #140
           WALNUT CREEK, CA 94597
           Recipient's relationship to debtor
           NONE


 Part 5:     Certain Losses



Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 25 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                              Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                         Case number            Page 41 of 55
                                                                                                               (if known)

           (Name)



 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     þ None


 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     ¨ None

           Who was paid or who received the transfer?                If not money, describe any property                    Dates                         Total amount
                                                                     transferred                                                                          or value

           CONWAY MACKENZIE                                                                                                 12/2/2019                          $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 12/4/2019                          $20,583.63
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 12/4/2019                          $20,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 12/13/2019                         $21,649.22
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 12/18/2019                         $22,282.60
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 12/24/2019                         $21,041.70
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                                 1/10/2020                          $40,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 26 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                        Case number            Page 42 of 55
                                                                                                            (if known)

           (Name)


           Who was paid or who received the transfer?               If not money, describe any property                  Dates       Total amount
                                                                    transferred                                                      or value

           CONWAY MACKENZIE                                                                                              1/14/2020        $22,956.62
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              1/23/2020        $22,478.31
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              1/28/2020        $21,988.54
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              1/31/2020        $22,493.37
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              2/12/2020        $21,858.62
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              2/19/2020        $22,740.48
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              2/25/2020        $21,732.19
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              3/16/2020        $20,130.05
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              3/24/2020        $20,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 27 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                        Case number            Page 43 of 55
                                                                                                            (if known)

           (Name)


           Who was paid or who received the transfer?               If not money, describe any property                  Dates       Total amount
                                                                    transferred                                                      or value

           CONWAY MACKENZIE                                                                                              3/30/2020        $40,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              3/4/2020         $22,792.71
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              3/9/2020         $20,439.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              4/17/2020        $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              4/20/2020        $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              4/30/2020        $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              4/30/2020        $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              5/6/2020         $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              5/28/2020        $50,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 28 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                        Case number            Page 44 of 55
                                                                                                            (if known)

           (Name)


           Who was paid or who received the transfer?               If not money, describe any property                  Dates       Total amount
                                                                    transferred                                                      or value

           CONWAY MACKENZIE                                                                                              5/28/2020        $30,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              5/28/2020             $0.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              5/29/2020       ($10,000.00)
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              6/3/2020         $40,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           CONWAY MACKENZIE                                                                                              6/9/2020       $225,000.00
           401 SOUTH OLD WOODWARD AVENUE
           SUITE 340
           BIRMINGHAM, MI 48009
           Email or website address
           HTTPS://CONWAYMACKENZIE.COM/


           EPIQ CORPORATE RESTRUCTURING LLC                                                                              4/30/2020         $3,213.42
           777 THIRD AVENUE
           12TH FLOOR
           ATTN: ROBERT A. HOPEN
           NEW YORK, NY 10017
           Email or website address
           HTTPS://WWW.EPIQGLOBAL.COM/EN-US


           EPIQ CORPORATE RESTRUCTURING LLC                                                                              5/31/2020        $20,000.00
           777 THIRD AVENUE
           12TH FLOOR
           ATTN: ROBERT A. HOPEN
           NEW YORK, NY 10017
           Email or website address
           HTTPS://WWW.EPIQGLOBAL.COM/EN-US


           EPIQ CORPORATE RESTRUCTURING LLC                                                                              5/31/2020        $17,000.00
           777 THIRD AVENUE
           12TH FLOOR
           ATTN: ROBERT A. HOPEN
           NEW YORK, NY 10017
           Email or website address
           HTTPS://WWW.EPIQGLOBAL.COM/EN-US




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 29 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412           Entered 07/17/20     13:06:3920-12821-mkn
                                                                                        Case number            Page 45 of 55
                                                                                                            (if known)

           (Name)


           Who was paid or who received the transfer?               If not money, describe any property                  Dates       Total amount
                                                                    transferred                                                      or value

           FOX ROTHSCHILD LLP                                                                                            1/28/2020        $10,000.00
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           FOX ROTHSCHILD LLP                                                                                            2/19/2020        $21,915.00
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           IMPERIAL CAPITAL, LLC                                                                                         2/10/2020        $75,000.00
           10100 SANTA MONICA BLVD.
           SUITE 2400
           LOS ANGELES, CA 90067
           Email or website address
           HTTPS://WWW.IMPERIALCAPITAL.COM/


           FOX ROTHSCHILD LLP                                                                                            3/11/2020        $50,000.00
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           FOX ROTHSCHILD LLP                                                                                            3/11/2020        $50,000.00
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           IMPERIAL CAPITAL, LLC                                                                                         3/11/2020        $75,000.00
           10100 SANTA MONICA BLVD.
           SUITE 2400
           LOS ANGELES, CA 90067
           Email or website address
           HTTPS://WWW.IMPERIALCAPITAL.COM/


           FOX ROTHSCHILD LLP                                                                                            3/13/2020           $688.50
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           FOX ROTHSCHILD LLP                                                                                            4/30/2020        $25,408.50
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           FOX ROTHSCHILD LLP                                                                                            4/30/2020        $15,594.76
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 30 of 40
Debtor               Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412            Entered 07/17/20     13:06:3920-12821-mkn
                                                                                         Case number            Page 46 of 55
                                                                                                                (if known)

           (Name)


           Who was paid or who received the transfer?               If not money, describe any property                      Dates                         Total amount
                                                                    transferred                                                                            or value

           FOX ROTHSCHILD LLP                                                                                                4/30/2020                           $91,590.95
           1980 FESTIVAL PLAZA DRIVE
           SUITE 700
           LAS VEGAS, NV 89135
           Email or website address
           HTTPS://WWW.FOXROTHSCHILD.COM/


           IMPERIAL CAPITAL, LLC                                                                                             5/11/2020                           $75,000.00
           10100 SANTA MONICA BLVD.
           SUITE 2400
           LOS ANGELES, CA 90067
           Email or website address
           HTTPS://WWW.IMPERIALCAPITAL.COM/



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
     this case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None


 13. Transfers not already listed on this statement
     List any transfers of money or other property ¾by sale, trade, or any other means ¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     ¨ None

           Who received transfer?                                   Description of property transferred or payments                  Dates transfer       Total amount or
                                                                    received or debts paid in exchange                               was made             value

           TRICIA PETERSEN                                          TRANSFER OF BENEFICIARY INTEREST TO                              UNKNOWN                  $4,999,999.00
           39300 CIVIC CENTER DRIVE, SUITE 300                      TRICIA PETERSEN IN JAMES PATRICK
           FREMONT, CA 94538                                        PETERSEN TERM LIFE POLICY -
                                                                    $4,999,999.00; PRUCO LIFE INSURANCE
           Relationship to debtor
                                                                    COMPANY, POLICY NUMBER L4306896
           WIFE OF JAMES PATRICK PETERSEN



 Part 7:     Previous Locations


 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ¨ Does not apply

           Address                                                                                            Dates of occupancy

           39300 CIVIC CENTER DRIVE, SUITE 300                                                                From 10/30/1984                         To PRESENT
           FREMONT, CA 94538
           1705 ENTERPRISE DRIVE                                                                              From 1984                               To PRESENT
           FAIRFIELD, CA 94533
           4555 LAS POSITAS RD #A                                                                             From 1984                               To PRESENT
           LIVERMORE, CA 94551
           879 F STREET SUITE 120                                                                             From 1984                               To PRESENT
           WEST SACRAMENTO, CA 95605
           2224 W. SHANGRI LA ROAD                                                                            From 1984                               To PRESENT
           PHOENIX, AZ 85029
           408 S. TEILMAN AVE                                                                                 From 1984                               To PRESENT
           FRESNO, CA 93706
           5350 CAPITAL COURT #110                                                                            From 1984                               To PRESENT
           RENO, NV 89502
           2210 S. DUPONT DR.                                                                                 From 1984                               To PRESENT
           ANAHEIM, CA 92806


 Part 8:     Health Care Bankruptcies




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 31 of 40
         Debtor                       Case 20-12814-mkn
                         Petersen-Dean, Inc.                                               Doc 412                        Entered 07/17/20     13:06:3920-12821-mkn
                                                                                                                                     Case number            Page 47 of 55
                                                                                                                                                     (if known)

                         (Name)



           15. Health Care bankruptcies
               Is the debtor primarily engaged in offering services and facilities for :
               ¾     diagnosing or treating injury, deformity, or disease, or
               ¾     providing any surgical, psychiatric, drug treatment, or obstetric care?
                    þ No. Go to Part 9.


           Part 9:           Personal Identifiable Information

           16. Does the debtor collect and retain personally identifiable information of customers?
                    ¨ No.
                    þ Yes. State the nature of the information collected and retained.                                          Name, Address, Phone, Fax, Email
                              Does the debtor have a privacy policy about that information?
                               ¨ No
                               þ Yes

           17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
               pension or profit-sharing plan made available by the debtor as an employee benefit?

                    þ No. Go to Part 10.
                    ¨ Yes. Does the debtor serve as plan administrator?

                              ¨ No. Go to Part 10.
                              þ Yes. Fill in below:

                                      Name of plan                                                                                                          Employer identification number of the plan

                                      PETERSEN DEAN, INC. 401K PLAN                                                                                         XX-XXXXXXX

                                      Has the plan been terminated?
                                      þ No
                                      ¨ Yes


           Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units


Debtor     18.  Closed
           Weatherly         financial
                     Oil & Gas, LLC   accounts                        Case number (if known) 19-31087
           (Name) Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
Part 2:           sold,
           Additional    moved, or transferred?
                      Page
Debtor            Include
           Weatherly         checking,
                     Oil & Gas, LLC    savings, money market, or otherCase
                                                                       financial       accounts;
                                                                           number (if known)        certificates of deposit; and shares in banks, credit unions, brokerage
                                                                                             19-31087
                                                                                                                Amount of claim
           (Name) houses, cooperatives, associations, and other financial institutions.


 Part 2:   Additional Page                                       AMENDED
                    þ None
3.32       Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                   $624,081.07
Debtor     Weatherly Oil & Gas, LLC                                    Check all thatCase
                                                                                     apply.number (if known)   19-31087        Amount of claim
         ENSIGHT IV ENERGY MANAGEMENT LLC
         (Name)
         333 TEXAS ST STE 1919                                      ¨ Contingent
         19.    Safe deposit boxes
 Part 2: SHREVEPORT,
         Additional Page LA 71101
                                                                AMENDED
                                                                    ¨ Unliquidated
3.32            List
         Nonpriority
         Date        any   safe
                       creditor’s
                or dates debt     deposit
                              wasname      box oraddress
                                       and mailing
                                  incurred         other            As Disputed
                                                                    ¨
                                                             depositoryoffor
                                                                          thesecurities,
                                                                              petition filing cash,
                                                                                              date, theor other
                                                                                                        claim is:  valuables the debtor      now has or did have within 1 year before
                                                                                                                                   $624,081.07                                           filing
                                                                 Check all
                                                                 Basis   forthat
                                                                              theapply.
                                                                                   claim:                                 Amount of claim
                this IV
           ENSIGHT
           VARIOUS    case.
                         ENERGY MANAGEMENT LLC
                                                                 GOODS       DELIVERED     /  SERVICES   PROVIDED
           333 TEXAS ST STE 1919                                 ¨ Contingent
           Last 4 digits of account
           SHREVEPORT,
                þ None      LA 71101number: 3116             AMENDED Unliquidated
                                                                 ¨ the
                                                                 Is     claim subject to offset?
                                                                 ¨ No
                                                                 þ   Disputed
3.32      Date or dates
          Nonpriority     debt wasname
                        creditor’s  incurred
                                         and mailing address     As  of the petition filing date, the claim is:                   $624,081.07
                                                                 ¨   Yes
                                                                 Basis   forthat
                                                                              the  claim:
          VARIOUS IV ENERGY MANAGEMENT LLC                       Check  all      apply.
          ENSIGHT                                                GOODS DELIVERED / SERVICES PROVIDED
3.33      20.
          333  Off-premises
          LastTEXAS
               4 digitsST
          Nonpriority    ofSTE  1919
                        creditor’s
                            account  storage
                                   name and mailing
                                     number: 3116 address        ¨   Contingent
                                                                 As of the petition filing date, the claim is:
          SHREVEPORT, LA 71101                                   Is the
                                                                 ¨
                                                                 Check   claim
                                                                     Unliquidated
                                                                        all       subject to offset?
                                                                            that apply.
               List IVany
          ENSIGHT            property
                         ENERGY         kept in storage units or warehouses
                                   PRT LLC                           No
                                                                 þ Disputed
                                                                 ¨                    within 1 year before filing this case. Do not include facilities that are in a part of a
          DateTEXAS
          333   or dates
                       STdebt
                           STE was
                                1919incurred                     ¨ Contingent
                                                                 þ   Yes
               building LA
          SHREVEPORT,
          VARIOUS
                             in 71101
                                which the debtor does business.  Basis   for  the
                                                                 þ Unliquidated    claim:
3.33      Nonpriority   creditor’s                               GOODS
                                                                     of theDELIVERED
                                                                 As Disputed
                                                                 þ                         / SERVICES    PROVIDED
          Date  or dates  debt wasname   and mailing address
                                    incurred                                  petition filing  date, the claim is:
               ¨digits
          Last 4
          ENSIGHT    Noneof account number: 3116
                     IV ENERGY PRT LLC
                                                                 Check
                                                                 Is the all
                                                                 Basis   forthat
                                                                        claim theapply.
                                                                                 subject
                                                                                   claim: to offset?
          VARIOUS
          333 TEXAS ST STE 1919                                  þ No
                                                                 þ
                                                                 ROYALTIES
                                                                     Contingent
          Last 4 digits of account
          SHREVEPORT,       LA 71101 number:                     ¨   Yes
                                                                     Unliquidated
                                                                 þ the
                         Facility  name and address              Is     claim subject     to offset?
                                                                                        Names     of anyone with access to it                           Description of the contents               Does debtor
                                                                 þ No
                                                                 þ   Disputed
3.33      Date or dates
          Nonpriority     debt wasname
                        creditor’s  incurred
                                         and mailing address     As  of the petition filing date, the claim is:                                                                                   still have it?
                                                                 ¨   Yes
                                                                 Basis   forthat
                                                                              the  claim:
          VARIOUS IV ENERGY PRT LLC                              Check  all      apply.
          ENSIGHT                                                ROYALTIES
          333
          LastTEXAS
               4 digitsST
                         AMBER
                         ofSTE  1919number:
                            account                              þ Contingent
                                                             ADDITION                   ALEJANDRO BECERRA                                              ROLLS OF FELT, COIL                        ¨ No
          SHREVEPORT, LA 71101                                   Is the
                                                                 þ       claim subject to offset?
                                                                     Unliquidated
3.34
                         7077 OCASA PL
          Nonpriority creditor’s name and mailing address        þ
                                                                 As  No
                                                                 þ Disputed
                                                                     of the petition filing date, the claim is:                    UNKNOWN
                                                                                                                                                       NAILS, NAILS, ROOF                         þ Yes
          Date or dates debt was incurred                        ¨ Yes that apply.
                         TRACY, CA 95377
          ENSIGHT IV ENERGY PRT LLC
                                                                 Check
                                                                 Basisallfor the claim:                                                                JACKS, OHAGINS VENTS
          VARIOUS                                                ROYALTIES
                                                                 þ   Contingent
          333 TEXAS ST STE 1919
                         ANAHEIM       WAREHOUSE              ADDITION
                                                                 þ Unliquidated         GARY      ZANELLA                                              EMPTY                                      ¨ No
          Last 4 digits of account number:                       Is the claim subject to offset?
3.34                     2210 S.name
          Nonpriority creditor’s    DUPONT        DRaddress
                                         and mailing             As Disputed
                                                                 ¨
                                                                 þ   of the petition filing date, the claim is:
                                                                     No                                                             UNKNOWN                                                       þ Yes
          SHREVEPORT, LA 71101                                   Check
                                                                     Yesall
                                                                 Basis
                                                                 ¨       forthat
                                                                              theapply.
                                                                                   claim:
          ENSIGHT IV ANAHEIM,
                         ENERGY PRT LLC CA 92806
          333 TEXAS ST STE 1919                                  ROYALTIES
                                                                 þ Contingent
          Date or datesBORELLO
                          debt was incurred
                                        RANCH                 ADDITION
                                                                 þ   Unliquidated
                                                                 Is the claim subject   FERMIN
                                                                                          to offset? ROMERO                                            PLASTIC CAPS, PAIT,                        ¨ No
                                                                 ¨ No
                                                                 þ   Disputed
          VARIOUS
3.34      Nonpriority
          SHREVEPORT,    18620
                        creditor’s CORTE
                            LA 71101         BAUTISTA
                                   name and mailing  address     As Yes
                                                                 ¨   of the petition filing date, the claim is:
                                                                 Basis   for  the  claim:
                                                                                                                                   UNKNOWN             WEATHER BLOCK, NAILS,                      þ Yes
          Last 4 digits  of account  number:                     Check all that apply.
          ENSIGHT        MORGAN
                     IV ENERGY     PRT HILL, CA 95037
                                       LLC                       ROYALTIES                                                                             LEAD, HIP STARTERS
          333
          DateTEXAS    STdebt
                or dates   STE was
                                1919incurred                     þ Contingent
                                                                 Is the
                                                             AMENDED
                                                                 þ       claim subject to offset?
                                                                     Unliquidated
          VARIOUS                                                ¨   No
                                                                 þ Disputed
3.35      Nonpriority
          SHREVEPORT,   creditor’s name and mailing address
                            LA 71101                             ¨ Yes
                                                                 As  of the petition filing date, the claim is:                     $11,545.00
          Last 4 digits of account   number:                     Basisall
                                                                 Check   forthat
                                                                              the  claim:
                                                                                 apply.
          G.P.S. CONTRACTING LLC                                 ROYALTIES
          PO  BOX   405                                          ¨ Contingent
          Date or dates debt was incurred
          ARP, TX 75750
                                                             AMENDED
                                                                 Is the
                                                                 ¨      claim subject to offset?
                                                                     Unliquidated
          VARIOUS                                                ¨   No
                                                                 þ Disputed
3.35      Nonpriority
          Date  or datescreditor’s
                          debt wasname   and mailing address
                                    incurred                     As of the petition filing date, the claim is:                       $11,545.00
                                                                 ¨ Yes
          Last 4 digits  of accountLLC
                                     number:                     Check all
                                                                 Basis   forthat
                                                                              theapply.
                                                                                   claim:
          G.P.S.
          VARIOUS CONTRACTING
          PO BOX 405                                             GOODS
                                                                 ¨ ContingentDELIVERED / SERVICES PROVIDED
          Last
          ARP,4TX digits of account number: 1963
                     75750                                   AMENDED
                                                                 Is  Unliquidated
                                                                 ¨ the  claim subject to offset?
                                                                 ¨ No
                                                                 þ   Disputed
3.35      Date or dates
          Nonpriority     debt wasname
                        creditor’s  incurred
                                         and mailing address     As  of the petition filing date, the claim is:                     $11,545.00
                                                                 ¨   Yes
                                                                 Basis   forthat
                                                                              the  claim:
          VARIOUS                                                Check  all      apply.
          G.P.S.
         Official CONTRACTING
                   Form 207 LLC                                    Statement
                                                                 GOODS       DELIVEREDof  Financial
                                                                                            / SERVICES Affairs
                                                                                                          PROVIDED  for Non-Individuals      Filing for Bankruptcy                                                 Page 32 of 40
          PO
          LastBOX   405 of account number: 1963
               4 digits                                          ¨ Contingent
                                                             AMENDED
          ARP, TX 75750                                          Is the
                                                                 ¨       claim subject to offset?
                                                                     Unliquidated
3.36      Nonpriority creditor’s name and mailing address        þ
                                                                 ¨   No
                                                                     Disputed
                                                                 As of the petition filing date, the claim is:                        $3,000.00
          Date or dates debt was incurred                        ¨ Yesall that apply.
                                                                 Check
    3.33
    Debtor      Nonpriority
                Weatherly
                ENSIGHT    IV&creditor’s
                          Oil            name and mailing
                               Gas, LLC MANAGEMENT
                              ENERGY                   LLCaddress                                              As of the petition        Case number  filing(ifdate,   known) the     claim is:
                                                                                                                                                                                    19-31087               Amount of claim
                                                                                                              ¨Check         all that apply.
                                                                                                                     Contingent
             333   TEXASIVST
             ENSIGHT
                (Name)          STE 1919
                              ENERGY    PRT LLC
             SHREVEPORT,
             333 TEXAS ST STE    LA 71101
                                      1919                                                                    ¨þ     Unliquidated
                                                                                                                      Contingent
                                                                                                      AMENDED
    Part 2: Additional
   3.32
             SHREVEPORT,
            Debtor
             Date   or
                         Page LA 71101
                       dates   Petersen-Dean,
                               debt  was            Case 20-12814-mkn
                                         incurred Inc.
             Nonpriority creditor’s name and mailing address
                                                                                                              ¨
                                                                                                                        Doc 412
                                                                                                               þ Disputed
                                                                                                                      Unliquidated
                                                                                                               þ Disputed
                                                                                                               As
                                                                                                              Basis    of the for the petition
                                                                                                                                            claim:
                                                                                                                                                         Entered 07/17/20 13:06:39
                                                                                                                                                     filing date, the claim is:                                      $624,081.07
                                                                                                                                                                                                                                               Page 48 of 55
                                                                                                                                                                                                                              Case number (if known)     20-12821-mkn
             Date or dates debt was incurred
             VARIOUS                                                                                           Check all that             apply.                                                           Amount of claim
   Debtor    ENSIGHT
            Weatherly   OilIV
                            & ENERGY
                              Gas, LLC
                               (Name)   MANAGEMENT     LLC                                                    GOODS
                                                                                                               Basis forDELIVERED      the
                                                                                                                                        Case    number/ SERVICES
                                                                                                                                             claim:               (if known)           PROVIDED
                                                                                                                                                                                    19-31087
             VARIOUS
             Last   4 digitsSTof STE
                                 account                                                                       ROYALTIES
                                                                                                               ¨      Contingent
             333 TEXAS
            (Name)
                                     1919number: 3116                                                         Is    the      claim subject to offset?
             SHREVEPORT,          LA 71101number:
             Last 4 digits of account                                                                AMENDED  þ¨ No   Unliquidated
                                                                                                               Is the
                                                                                                               ¨      Disputedclaim subject to offset?
    Part 2: Additional PageFacility name and address                                                          ¨þ     Yes
                                                                                                                      No                                  Names of anyone with access to it                                                  Description of the contents   Does debtor
   3.32      Date or dates
             Nonpriority       debt wasname
                             creditor’s  incurred
                                             and mailing address                                              As of the petition filing date, the claim is:                                                          $624,081.07
                                                                                                               Basis
                                                                                                               ¨ Yes
                                                                                                              Check           for
                                                                                                                            all   thatthe    claim:
                                                                                                                                          apply.                                                                                                                           still have it?
   Debtor
    3.33            VARIOUS
                   Weatherly
                    ENSIGHT
                    Nonpriority
                                  OilIV& ENERGY
                                            Gas, LLC
                                          creditor’s MANAGEMENT
                                                           name and mailing       LLCaddress                   GOODS
                                                                                                              As      of theDELIVERED
                                                                                                                                        Case number (if known)
                                                                                                                                      petition filing         / SERVICES
                                                                                                                                                                     date, the claim
                                                                                                                                                                                    19-31087
                                                                                                                                                                                       PROVIDED is:       Amount of claim
                    333 TEXAS ST STE 1919                                                                     ¨      Contingent
                    Last 4 digits
                   (Name)
                    ENSIGHT
                    SHREVEPORT,
                                            ofBRIGHTON
                                      IV ENERGY account
                                                LA 71101   PRT      LLC LANDING
                                                                 number:     3116                     ADDITIONCheck
                                                                                                              ¨Is the         claim subjectHUGO
                                                                                                                            all that apply.
                                                                                                                     Unliquidated                          to offset?CALDERON                                                               LEAD ROLLS 2"(12), NAILS       ¨ No
                                                                                                     AMENDED         Contingent
                                                                                                              þ Disputed
                                                                                                                      No
     Part
     3.34  2:       333 TEXAS
                   Additional
                    Nonpriority
                    Date
                                     Page ST813
                            or datescreditor’s
                                               STE 1919
                                              debt      COSMOS
                                                      was    name
                                                               incurred       DRIVE
                                                                       and mailing address
                                                                                                              ¨
                                                                                                              þAsUnliquidated
                                                                                                                       of the petition filing date, the claim is:                                                     UNKNOWN               3"(10 BOXES), NAILS 1          þ Yes
    3.32            SHREVEPORT,                 LA    71101                                                    ¨      Yes                                                                                           $624,081.07
                   Nonpriority           &creditor’s
                                                   LLC name           and mailing address                    As
                                                                                                              Basis  of the   forthatpetition
                                                                                                                                      the   claim:  filing(ifdate,             the19-31087
                                                                                                                                                                                     claim is:
    Debtor         Weatherly
                    ENSIGHT
                    VARIOUS
                                  OilIV       VACAVILLE,
                                            Gas,
                                            ENERGY          PRT LLC CA 95687                                  þCheck
                                                                                                             Check
                                                                                                                     Disputedall
                                                                                                                           all   that
                                                                                                                                          apply.
                                                                                                                                        Case
                                                                                                                                         apply.
                                                                                                                                                number
                                                                                                              GOODS DELIVERED / SERVICES PROVIDED
                                                                                                                                                                      known)
                                                                                                                                                                                                          Amount  of  claim                 3/4(1BOX), NAILS 2 1/2(2
                    Date or dates
                   ENSIGHT           IV ST    debt was
                                           ENERGY              incurred
                                                          MANAGEMENT             LLCaddress                    þ Contingent
     3.33           333 TEXAS
                    Nonpriority
                   (Name)                       STE 1919
                                           creditor’s       name and mailing                                   As
                                                                                                              Basis    of the for the petition
                                                                                                                                            claim:   filing date, the claim is:                                                             BOXES), MASTIC(2
                    Last
                   333
                    VARIOUS 4 digitsST
                         TEXAS              ofSTE
                                                account
                                                      1919 number: 3116                                      ¨ þ the
                                                                                                              Is
                                                                                                               Check Contingent
                                                                                                                      Unliquidated
                                                                                                                             claim
                                                                                                                             all          subject to offset?
                                                                                                                                   that apply.
                    ENSIGHTPage       IV ENERGY            PRT LLC                                   AMENDED  ROYALTIES
     Part 2: Additional
                   SHREVEPORT,                  LA 71101                                                     ¨þ¨ Unliquidated
                                                                                                                      Disputed
                                                                                                                     No                                                                                                                     GALLONS), STAPLES 1 3/4"(
                    Last    4 digitsST
                    333 TEXAS               of STE
                                                account1919number:                                           ¨ þ the
                                                                                                              Is      Contingent
                                                                                                                     Disputedclaim        subject         to       offset?
                    SHREVEPORT,                  LA 71101                                                     ¨      Yes
   3.32            Date    or dates
                   Nonpriority
                    SHREVEPORT,              debtLA was
                                          creditor’s   71101  incurred
                                                           name       and mailing address                    As
                                                                                                              þ
                                                                                                               Basis
                                                                                                               þ
                                                                                                             Basis
                                                                                                                     of    the forpetition
                                                                                                                      Unliquidated
                                                                                                                     No      for
                                                                                                                                       the claim:
                                                                                                                                     the    claim:
                                                                                                                                                    filing date, the claim is:
                                                                                                                                                                                                          Amount  of
                                                                                                                                                                                                                    $624,081.07
                                                                                                                                                                                                                      claim                 2 BOXES), FLAT VENT (8
                                                                                                             Check
                                                                                                               ROYALTIES
                                                                                                               þ           all that apply.
                                                                                                                      Disputed
   Debtor
    3.33           VARIOUS
                   ENSIGHT
                  Weatherly
                    Date or Oil
                    Nonpriority      IV&creditor’s
                                  dates    ENERGY
                                           Gas,
                                              debtLLC was MANAGEMENT
                                                           nameincurred
                                                                      and mailingLLCaddress                   ¨ Yes
                                                                                                              As
                                                                                                             GOODS    of theDELIVERED  Case number
                                                                                                                                      petition       filing     (if known)
                                                                                                                                                                     date, the
                                                                                                                                                            / SERVICES             19-31087
                                                                                                                                                                                      claim
                                                                                                                                                                                      PROVIDED  is:                                         PCS)
                    Date
                   333       or dates
                         TEXAS           ST debt
                                              STE 1919was       incurred                                     ¨ Is Contingent
                                                                                                               Basis theall   claim
                                                                                                                              for     the  subject
                                                                                                                                             claim: to offset?
                   Last
                  (Name)
                    VARIOUS
                    ENSIGHT4 digits of account                 number:
                                                                    LLC 3116                         AMENDED  Check               that    apply.
                    VARIOUS IV ENERGY
                   SHREVEPORT,                  LA 71101
                                              BRIO
                                                           PRT                                               Is
                                                                                                             ¨
                                                                                                      ADDITION þthe   Noclaim subject to offset?
                                                                                                                    Unliquidated
                                                                                                               ROYALTIES                                 SAMUEL                       VELASCO                                               DRIP EDGE 2"(21 PCS),          ¨ No
                    333
    Part 2: Additional    TEXAS     Page  ST   STE     1919                                                  ¨
                                                                                                             þþ¨ No  Contingent
                                                                                                                    Disputed
                                                                                                                      Yes
    3.32           Nonpriority
                    Last or
                   Date     4 digits
                                dates     creditor’s
                                            of  account
                                             debt    was   name       and mailing address
                                                                 number:
                                                              incurred                                       AsIs theof    theclaim  petition
                                                                                                                                           subject  filing          date, the claim is:
                                                                                                                                                           to offset?                                               $624,081.07
                    Last 4 digits           of   account         number:                                      þ      Unliquidated
    3.34            SHREVEPORT,
                    Nonpriority               5580
                                                LA
                                          creditor’s  71101SADDLE
                                                           name               ROCK
                                                                      and mailing         LN.
                                                                                      address                ¨AsYes
                                                                                                             Check
                                                                                                             Basis
                                                                                                              þþ
                                                                                                                      of all
                                                                                                                      No
                                                                                                                             the
                                                                                                                            for
                                                                                                                     Disputed
                                                                                                                                 that petition
                                                                                                                                     the apply.
                                                                                                                                            claim:   filing date, the claim is:                                       UNKNOWN               NAILS 3"(2 BOXES) NAILS 2      þ Yes
                   ENSIGHT
                   VARIOUS           IV    ENERGY         MANAGEMENT             LLC                          Check all DELIVERED that apply.                                                             Amount of claim
                    Date
                    ENSIGHT
                   333      or dates
                         TEXAS        IVST    debt
                                              STE was
                                              ANTIOCH,
                                           ENERGY     1919 PRT incurred
                                                                    LLC CAmailing
                                                                               94531                         GOODS
                                                                                                             ¨        Yes
                                                                                                               ¨ Contingent                                 / SERVICES PROVIDED                                                             1/2"(1 BOX)
    3.33           Nonpriority
                   Last
                  Weatherly4 digits
                                 Oil &ST
                                          creditor’s
                                           of STE
                                           Gas,account
                                                  LLC
                                                           name       and
                                                       1919number: 3116
                                                                                      address         AMENDEDAs
                                                                                                             ¨Basis
                                                                                                              þthe
                                                                                                                     of the   for
                                                                                                                     Contingent
                                                                                                                    Unliquidated
                                                                                                                                     petition
                                                                                                                                      the   claim:  filing date, the claim is:
   Debtor           333 TEXAS
                   SHREVEPORT,
                    VARIOUS                     LA    71101                                                  Is
                                                                                                             Check
                                                                                                              ROYALTIES     claim
                                                                                                                           all            subject to offset? 19-31087
                                                                                                                                       Case number (if known)
                                                                                                                                 that apply.
     3.35          ENSIGHT
                    Nonpriority
                  (Name)
                                     IV ENERGYCAMELIA
                                           creditor’s     PRTname   LLCand mailing address          AMENDED  ¨
                                                                                                      ADDITION
                                                                                                             þ
                                                                                                              þAsNo  Unliquidated
                                                                                                                    Disputed
                                                                                                                       of the petition filing            JUAN         date,BATRESthe claim is:                          $11,545.00          T. TOPS, NAILS, WEATHER        ¨ No
                   Date
                    Last   or
                            4    dates
                               digits
                   333 TEXAS ST STE 1919     debt
                                            of       was
                                                account       incurred
                                                                number:                                      þ¨      Contingent
                                                                                                                     Disputed
                                                                                                             ¨Is
                                                                                                               Checkthe
                                                                                                                    Yesfor   claim
                                                                                                                             all thatthesubject
                                                                                                                                          apply.          to offset?
   3.32
    Part          Nonpriority
                    G.P.S. CONTRACTING
                   SHREVEPORT,
     3.34 2: Additional
                    SHREVEPORT,
                    Nonpriority
                   VARIOUS         Page       39426
                                        creditor’s
                                                LA
                                                LA 71101
                                           creditor’s    name
                                                      71101    HUMPBACK
                                                              LLC
                                                            name     and
                                                                       andmailing      WHALE
                                                                            mailingaddress
                                                                                       address
                                                                                                             Basis
                                                                                                            As
                                                                                                             þþAsof
                                                                                                              Basis    ofthe
                                                                                                                     Unliquidated
                                                                                                                     No      the
                                                                                                                              for
                                                                                                                                    petitionclaim:
                                                                                                                                      petition
                                                                                                                                      the   claim:
                                                                                                                                                   filing
                                                                                                                                                     filing        date,
                                                                                                                                                                      date,the  theclaim
                                                                                                                                                                                      claim   is:
                                                                                                                                                                                                is:                 $624,081.07
                                                                                                                                                                                                                      UNKNOWN               BLOCK, ROOF JACKS,             þ Yes
                    PO BOX 405                                                                               GOODS
                                                                                                               ¨
                                                                                                            Check
                                                                                                             þ        Contingent
                                                                                                                          all
                                                                                                                     Disputed     DELIVERED
                                                                                                                                that    apply.              / SERVICES                PROVIDED
   3.33           ENSIGHT
                   Date
                    ARP,4orTX
                   Nonpriority
                    ENSIGHT
                   Last          dates
                              digits 75750    NEWARK,
                                    IVIVcreditor’s
                                          ENERGY
                                             debt
                                            ENERGY
                                           of        was
                                               account   MANAGEMENT
                                                              incurred
                                                           name
                                                           PRT number:  CAmailing
                                                                      and
                                                                     LLC      94560
                                                                            3116 LLCaddress                   ¨
                                                                                                             As
                                                                                                             Is
                                                                                                               Check
                                                                                                               ¨the
                                                                                                                     Yesthe
                                                                                                              ROYALTIES
                                                                                                                     of
                                                                                                                             all that apply.
                                                                                                                      Unliquidated
                                                                                                                            claim
                                                                                                                                     petition filing date, the claim is:
                                                                                                                                          subject        to      offset?
                                                                                                                                                                                                                                            PAINT
                  333                                                                                       ¨      Contingent                                                                            Amount  of  claim
  Debtor            333TEXAS
                    Date
                 Weatherly
                   VARIOUS
                   ENSIGHT
                             or Oil
                           TEXAS dates &ST
                                     IV ST
                                          Gas,STE
                                              debt
                                               STE
                                           ENERGY
                                                  LLC1919
                                                      was
                                                       1919
                                                          PRT
                                                               incurred
                                                                   LLC
                                                                                                             Basis
                                                                                                             Check
                                                                                                             þ
                                                                                                               þ
                                                                                                               ¨ the
                                                                                                              Is    No
                                                                                                                             forthat
                                                                                                                           all
                                                                                                                      Contingent
                                                                                                                      Disputed
                                                                                                                             claim
                                                                                                                                     the
                                                                                                                                      Case  claim:
                                                                                                                                         apply.
                                                                                                                                          subject         to offset? 19-31087
                                                                                                                                              number (if known)
                  SHREVEPORT,
                    Date or dates             CASCADES
                                               LA 71101
                                              debt    was       incurred                                    ¨
                                                                                                      ADDITION     Unliquidated
                                                                                                             ROYALTIES
                                                                                                               þ      Unliquidated                       MANUEL                       CASTILLO                                              NAILS,MASTIC,FLASHING,         ¨ No
                   333   TEXAS ST STE 1919
                    VARIOUS
                 (Name)                                                                                     ¨þ
                                                                                                             ¨þ     Contingent
                                                                                                                     No for the claim:
                                                                                                                    Yes
                                                                                                                   Disputed
                                                                                                               Basis
                   Last    4 digits
                               datesof         account         number:                              AMENDED    ¨      Disputed
                  Date
                    VARIOUS
    3.34 2: Additional
   Part
                           or
                   SHREVEPORT,
                    Nonpriority
                    Last    4 digits
                    SHREVEPORT,   Page
                                            debtLA was
                                              20340
                                          creditor’s
                                            of account
                                                      71101
                                                 LA 71101
                                                             incurred
                                                           nameW.     ABERDEEN
                                                                      and mailing address
                                                                number:
                                                                                                             Is
                                                                                                             þ¨
                                                                                                              As
                                                                                                            Basis
                                                                                                                   the
                                                                                                               GOODS Yes
                                                                                                                      of forclaim
                                                                                                                    Unliquidated
                                                                                                                             thethe       subject
                                                                                                                                    DELIVERED
                                                                                                                                      petition
                                                                                                                                           claim:
                                                                                                                                                         to/ offset?
                                                                                                                                                     filing        SERVICES
                                                                                                                                                                     date, the claim   PROVIDED is:                   UNKNOWN               NAILS                          þ Yes
    3.33           Nonpriority            creditor’s       name       andmailing
                                                                           mailing    address                þ
                                                                                                             AsBasis
                                                                                                              Check Disputed
                                                                                                                     No
                                                                                                                     of the   for
                                                                                                                            all       the
                                                                                                                                     petition
                                                                                                                                  that       claim:
                                                                                                                                          apply.    filing          date,the   theclaim
                                                                                                                                                                                     claim     is:
   3.32           VARIOUS
                  Nonpriority                                                                                                                                                                                      $624,081.07
                    Lastor
                   Date
                    ENSIGHT  4 digits
                                dates IVcreditor’s
                                            of
                                             debt
                                           ENERGYaccount
                                              PORTER was name
                                                           PRT       and
                                                                 number:
                                                              incurredRANCH,
                                                                    LLC      1963 address
                                                                                     CA     91326           As Is of
                                                                                                            GOODS
                                                                                                             ¨       thethe
                                                                                                                    Yes
                                                                                                               ROYALTIES
                                                                                                             Check         all
                                                                                                                                    petition
                                                                                                                                 DELIVERED
                                                                                                                              claim
                                                                                                                                 that
                                                                                                                                           subject
                                                                                                                                         apply.
                                                                                                                                                  filing  /to      date,
                                                                                                                                                               SERVICES
                                                                                                                                                                    offset?           PROVIDEDis:
                                                                                                            Check
                                                                                                             Basis       allfor that theapply.
                                                                                                                                            claim:
  Debtor           ENSIGHT
                 Weatherly
                    333
                  ENSIGHT
                  Last    TEXAS Oil  IV&   ENERGY
                                          Gas,
                                          ST   STELLC     PRT
                                                       1919         LLC                              AMENDED  þþ     Contingent
                                                                                                                      No              Case    number                              19-31087               Amount  of claim
                    Date4 or digits IV ENERGY
                                          of debt
                                               account   MANAGEMENT
                                                               incurred3116LLC
                                                              number:                                                                                          (if known)
                   VARIOUS        dates               was                                                   Is    the
                                                                                                             ROYALTIES     claim subject totooffset?
                   333TEXAS
                  333
                 (Name)  TEXASST         STSTECERRATO
                                              STE1919 1919                                                  ¨
                                                                                                     ADDITION
                                                                                                            þ
                                                                                                             þþIs     Yesclaim subjectFRANCISCO
                                                                                                                    the
                                                                                                                    Contingent
                                                                                                                     Unliquidated
                                                                                                               ¨Contingent
                                                                                                                   No
                                                                                                                                                                    offset?                    TINAJERO                                     OHAGIN VENTS, WEATHER          ¨ No
    3.35           Last
                    VARIOUS4 digits creditor’s
                   SHREVEPORT,
                    Nonpriority
                  SHREVEPORT,              of LA
                                               account
                                                LA 71101
                                                      71101namenumber:and mailing address                   ¨þ¨þthe
                                                                                                              As
                                                                                                             Is       No
                                                                                                                    Unliquidated
                                                                                                                     Disputed
                                                                                                                   Unliquidated
                                                                                                                      of claim
                                                                                                                             the petition subject    filing
                                                                                                                                                         to offset?  date, the claim is:                               $11,545.00
                                              705       VALENCIA               WAY                  AMENDED ¨
                                                                                                            ¨þ ¨   YesYes
                                                                                                                    Disputed
                                                                                                                   Disputed                                                                                                                 BLOCK, VALLEY METAL            þ Yes
    3.34 2: Additional
   Part             SHREVEPORT,
                   Nonpriority
                    Last
                    G.P.S.
                   Date     4
                           or
                                  Page
                               digits
                               CONTRACTING
                                 dates      of
                                                LA 71101
                                          creditor’s
                                                account
                                             debt
                  Date or dates debt was incurred    was   name
                                                              LLC     and
                                                                 number:
                                                              incurred     mailing    address         AMENDEDþCheck
                                                                                                             As
                                                                                                              Basis No
                                                                                                                     of     all that
                                                                                                                           thefor
                                                                                                                                          apply. filing date, the claim is:
                                                                                                                                     petition
                                                                                                                                      the   claim:                                                                   UNKNOWN
  3.32
   3.33          Nonpriority
                    PO BOX 405
                  Nonpriority
                   ENSIGHT           IV       HOLLISTER,
                                        creditor’s
                                        creditor’s
                                           ENERGY
                                                        name
                                                         name
                                                          PRT
                                                                     and
                                                                     and
                                                                    LLC    CA 95023
                                                                         mailing
                                                                          mailing   address
                                                                                     address               As¨
                                                                                                            As¨ of
                                                                                                             Check
                                                                                                             Basis  Yes  the
                                                                                                                           all
                                                                                                                            forthat
                                                                                                                     Contingent
                                                                                                              ROYALTIES
                                                                                                            Basis   of     for
                                                                                                                          the      petition
                                                                                                                                     theapply.
                                                                                                                                    the     claim:
                                                                                                                                           claim:
                                                                                                                                    petition      filing
                                                                                                                                                   filing        date,
                                                                                                                                                                   date,     the
                                                                                                                                                                              the   claim
                                                                                                                                                                                     claim   is:
                                                                                                                                                                                              is:
                                                                                                                                                                                                                   $624,081.07
     3.36          VARIOUS
                    Nonpriority
                  VARIOUS                  creditor’s name and mailing address                                 AsUnliquidated
                                                                                                           Check
                                                                                                             ROYALTIES
                                                                                                              ¨        ofallthethat    petition
                                                                                                                                        apply.        filing          date, thePROVIDED
                                                                                                                                                                                      claim is:          Amount of claim $3,000.00
                    ARP,
                    Date
                 ENSIGHT     TXdates
                            or     IV75750    debt    was      incurred                                     GOODS
                                                                                                            Check
                                                                                                      AMENDEDþ                   DELIVERED
                                                                                                                          all that
                                                                                                                     Contingent         apply.            / SERVICES
  Debtor           333
                  ENSIGHT
                Weatherly
                   Last
                         TEXAS  Oil IV&ENERGY
                                         ST   STE
                                           ofFOX
                                          ENERGY
                                          Gas,   LLC1919MANAGEMENT
                                                          CHASE
                                                         PRT       LLC          LLC
                                                                                                     ADDITION
                                                                                                              Is
                                                                                                              ¨Checkthe
                                                                                                                     Disputedclaim
                                                                                                                             all that Casesubject
                                                                                                                                          apply.
                                                                                                                                              number      to(if offset?
                                                                                                                                                         ALEJANDRO known)         19-31087 BECERRA                                          N -19"S & PLASTIC CAPS         ¨ No
                    GAYLE
                  Last
                 333      44or
                        TEXAS digits
                                 B &ST
                             digits       of   account
                                          CYNTHIA
                                              account          number:
                                                          D MCFARLAND
                                                      was number:
                                                               incurred 3116
                                                                                                           ¨ þ     Contingent
                                                                                                                     Unliquidated
                    Date
                    VARIOUS
                  333   TEXAS    dates  ST STESTE 1919
                                              debt   1919                                                   þIs
                                                                                                            Isþthe the
                                                                                                                     Noclaimclaimsubject
                                                                                                                   Contingent             subjectto      to      offset?
                                                                                                                                                                offset?
     3.35           PO    BOX
                    Nonpriority
                 SHREVEPORT,        107    creditor’s
                                              LA            name       and  mailing    address      AMENDED¨ ¨ ¨
                                                                                                               As     Contingent
                                                                                                                   Unliquidated
                                                                                                                     Disputed
                                                                                                                       of    the      petition       filing           date,     the   claim     is:                    $11,545.00
                                                                                                                                                                                                                                                                           þ Yes
                                               LA 71101
                                              1473         VETERAN               ST.address
                (Name)
   3.34           SHREVEPORT,                        71101                                                  þþBasis
                                                                                                              ¨     No
                                                                                                                     Yesthe   for the claim:
                                                                                                                   Unliquidated
                                                                                                                   No                                                                                                UNKNOWN
                   Nonpriority
                    VARIOUS 4 digitscreditor’s
                    KEITHVILLE,
                    Last                     LALA
                                            of     71047
                                                account    name       and mailing
                                                                number:                                    ¨ AsCheck of
                                                                                                                      Unliquidated
                                                                                                               ¨Disputed     all thatpetition
                                                                                                                                          apply. filing             date, the claim is:
                   SHREVEPORT,
                    G.P.S.     CONTRACTING            71101   LLCand mailing address                        þ
                                                                                                            ¨¨GOODS
                                                                                                             Basis  Yes
                                                                                                                   Disputed
                                                                                                                   Yes             DELIVERED
                                                                                                                             forthat the    claim:           /   SERVICES              PROVIDED
   Part 2: Additional
  3.32           Date     or
                 Nonpriority      Page
                               dates       debt
                                        creditor’s  was
                                              MANTECA,  nameincurred                                       As  ¨ofDisputed
                                                                                                             Check       the
                                                                                                                           all    petition
                                                                                                                                         apply.  filing date, the claim is:                                        $624,081.07
                  Date
                   ENSIGHT
                    Last
                    Date
                    PO
                           or
                          BOX
                               dates
                            4ordigits
                                  dates
                                    405
                                            debt
                                     IV ENERGY
                                            ofdebt
                                                    was
                                                account
                                                      was PRT      LLC CA
                                                             incurred
                                                                number:
                                                                incurred    196395337                          ¨ the
                                                                                                           Basis
                                                                                                             ROYALTIES
                                                                                                           Check      Contingent
                                                                                                                          for
                                                                                                                         all   thatthe    claim:
                                                                                                                                       apply.
                 VARIOUS                                                                                     þIs
                                                                                                            Basis            claim
                                                                                                                           for
                                                                                                                    Contingent      the   subject
                                                                                                                                           claim:         to offset?
  Debtor
   3.33            333
                 ENSIGHT
                Weatherly
                    ARP,
                  VARIOUSTEXAS
                  Nonpriority
                   Date    orTXOilIV     ST
                                     75750
                                 dates
                                              STE
                                         ENERGY
                                      &creditor’s
                                          Gas,
                                             debtLLC1919
                                                     was
                                                        MANAGEMENT
                                                         name        and mailing
                                                              incurred
                                                                                LLCaddress           AMENDED
                                                                                                     ADDITION
                                                                                                            Asþ
                                                                                                               Basis
                                                                                                               ¨
                                                                                                           GOODS    of
                                                                                                                     No   the  for
                                                                                                                      Unliquidated     the claim:
                                                                                                                                     Case
                                                                                                                                DELIVERED
                                                                                                                                    petition  number
                                                                                                                                                  filing / SERVICES
                                                                                                                                                              (if date,
                                                                                                                                                                   known) the     19-31087
                                                                                                                                                                                     PROVIDED
                                                                                                                                                                                    claim     is:        Amount of claim
                 333VARIOUS
                 Last
                        TEXAS ST STE
                         44 or
                             digits       of
                                              FRESNO1919
                                              account         number:
                                                                      WAREHOUSE
                                                                          3116
                                                                                                           ¨ROYALTIES
                                                                                                             Is
                                                                                                             þ     the
                                                                                                               GOODS
                                                                                                               ¨
                                                                                                            Check
                                                                                                                            claim
                                                                                                                    Unliquidated
                                                                                                                   Contingent
                                                                                                                      Disputed
                                                                                                                         all that
                                                                                                                                          subject
                                                                                                                                    DELIVERED
                                                                                                                                        apply.           RON
                                                                                                                                                         to       offset?   VINCENT
                                                                                                                                                               / SERVICES PROVIDED                                                          EMPTY                          ¨ No
                (Name)
                                                                                                           Is ¨the   Yes
                                                                                                                      ofclaim           subject        to
    3.35
    3.34            Date
                  ENSIGHT
                  Last
                    Nonpriority
                   VARIOUS
                 SHREVEPORT,
                   Nonpriority
                    Last 4 digits
                                  dates
                             digits       of debt
                                    IV ENERGY  account
                                          creditor’s
                                            ofLA
                                          creditor’s
                                              408
                                                      was
                                                    71101
                                                 account
                                                         PRT
                                                           name
                                                        S.name
                                                               incurred
                                                                   LLC
                                                              number: and mailing
                                                                      and
                                                                TEILMAN
                                                                 number:   mailing
                                                                             2950AVE  address
                                                                                      address              ¨ ¨
                                                                                                             þAs
                                                                                                             As
                                                                                                            Is      Disputed
                                                                                                                  theNo
                                                                                                                   Unliquidated
                                                                                                                     of      the petition
                                                                                                                           the
                                                                                                                           claim      petition
                                                                                                                                         subject        to offset?
                                                                                                                                                     filing
                                                                                                                                                    filing           date, the
                                                                                                                                                                    date,
                                                                                                                                                                offset?         the claim
                                                                                                                                                                                      claim is: is:                    $11,545.00
                                                                                                                                                                                                                     UNKNOWN                                               þ Yes
                  333   TEXAS
                   SHREVEPORT,          ST   STELA   1919
                                                      71101                                         AMENDEDþ
                                                                                                           ¨þ¨ IsDisputed
                                                                                                               Basis
                                                                                                              Check  theall
                                                                                                                   Contingent
                                                                                                                   No
                                                                                                                    Yes       claim
                                                                                                                              for thatthe  subject
                                                                                                                                             claim: to offset?
                                                                                                                                          apply.
   Part 2: Additional
                    VARIOUS       Pageof                                                                    þCheck
                                                                                                             Basis No all        thattheapply.
                    G.P.S.
                   Last
                 Date
                   ENSIGHT     CONTRACTING
                           4 digits
                          or  dates        debt
                                     IV ENERGY account
                                                    was      LLC
                                                               number:
                                                            incurred
                                                          PRT       LLC                              AMENDED
                                                                                                           ¨þ  GOODS
                                                                                                               þYes   Nofor DELIVERED
                                                                                                                   Unliquidated             claim: / SERVICES PROVIDED
  3.32
                  SHREVEPORT,
                    PO BOX
                Nonpriority        405        FRESNO,
                                               LA
                                        creditor’s
                                                     71101
                                                        name
                                                                       CA 93706
                                                                    and mailing
                                                                                                            ¨þ¨¨of
                                                                                                                   Yes
                                                                                                                     Contingent
                                                                                                             ROYALTIES
                                                                                                           Basis          for petition
                                                                                                                    Contingent
                                                                                                                      Yes         the claim:                                                                       $624,081.07
                   333
                    LastTEXAS
                 VARIOUS    4 digits     STofSTE      1919
                                                account          number:     1963 address                 Asþ
                                                                                                              ¨Is the
                                                                                                                         the
                                                                                                                   Disputed
                                                                                                                              claim
                                                                                                                     Unliquidated
                                                                                                                                                 filing date, the claim is:
                                                                                                                                           subject/to               offset? PROVIDED                     Amount of claim
    3.36          Date
                    ARP,
                   Date   or
                           orTXdates
                                dates75750  debt
                                             debt   was
                                                     was     incurred
                                                              incurred                                     GOODS
                                                                                                             þ      UnliquidatedDELIVERED                    SERVICES
  3.33              Nonpriority
                 Nonpriority
                ENSIGHT
                                          creditor’s
                                              GUM
                                        creditor’s         name
                                                           RANCH
                                                        name          and  mailing
                                                                     and mailing      address
                                                                                LLCaddress
                                                                                                          Check
                                                                                                     AMENDED
                                                                                                           As As
                                                                                                             Isþthe
                                                                                                                      of all   that
                                                                                                                             the
                                                                                                                            claim
                                                                                                                   ofDisputed
                                                                                                                         the           apply.
                                                                                                                                      petition
                                                                                                                                          subject
                                                                                                                                   petition          filing
                                                                                                                                                  filing to
                                                                                                                                                         ADRIAN      date,the
                                                                                                                                                                 offset?
                                                                                                                                                                 date,          theclaim
                                                                                                                                                                                      claimis:
                                                                                                                                                                                     GARCIA     is:                      $3,000.00
                                                                                                                                                                                                                                            TILE PAN(13 PCS),              ¨ No
                 Last    4 or  OilIV
                             digits  & ENERGY   LLC MANAGEMENT
                                          of debt
                                              account        number:                                        Basis
                                                                                                     ADDITION¨¨       No   for
                                                                                                                    Disputed        the    claim:
 Debtor        Weatherly
                  VARIOUS
                333 Date
                   VARIOUS
                        TEXAS
                    GAYLE        dates
                                 B   &ST
                                         Gas,
                                             STE
                                          CYNTHIA     was
                                                    1919 D     incurred3116
                                                              MCFARLAND                                   ¨IsþCheck
                                                                                                           Check
                                                                                                               ¨ theNo
                                                                                                            ROYALTIES Yesall
                                                                                                                  Contingent
                                                                                                                            allthat
                                                                                                                         claim      Case
                                                                                                                                  that       number
                                                                                                                                          apply.
                                                                                                                                        subject
                                                                                                                                        apply.         to   (if known)
                                                                                                                                                               offset?           19-31087
    3.35         ENSIGHT
                   Nonpriority
                   SHREVEPORT,     IV ENERGY  8455
                                          creditor’s
                                                LA 71101PRTWATTLE
                                                           name   LLC         WAY
                                                                      and mailing     address       AMENDEDþ As
                                                                                                             ¨Basis  of
                                                                                                                    Yes
                                                                                                                   No      thefor    petition
                                                                                                                                      the   claim:  filing          date,      the   claim     is:                    $11,545.00            STAPLES( 2 BOXES), 9"          þ Yes
   3.34
               (Name)
                SHREVEPORT,
                    POTEXAS
                  Last
                 333     BOX
                  Nonpriority
                          44digits
                    VARIOUS        107 ST of  LA
                                        creditor’s  71101
                                              account
                                             STE     1919name number:and mailing address                  ¨þAs¨Unliquidated
                                                                                                             Basis  of      for petition
                                                                                                                     Contingent
                                                                                                                          the
                                                                                                                   Contingent        the claim:    filing          date,      the    claim    is:                   UNKNOWN
                   Last       digits       of  account         number:                                       Check
                                                                                                            Is             all   that    apply.
  Official Form       206E/F
                   G.P.S.     CONTRACTING
                    KEITHVILLE,             LAFAIR
                                              LA71047      OAKS,          CA
                                                            LLC and mailing  Schedule E/F: Creditors Who
                                                                                  95628                   ¨þ  ¨the
                                                                                                              GOODS
                                                                                                                  Yes
                                                                                                             ROYALTIES
                                                                                                            Check     Have
                                                                                                                  Disputedclaim
                                                                                                                     Unliquidated
                                                                                                                   Unliquidated
                                                                                                                          all that
                                                                                                                                         subject to/ offset?
                                                                                                                                   DELIVERED
                                                                                                                                    Unsecured
                                                                                                                                        apply. filingClaims
                                                                                                                                                                 SERVICES PROVIDED                              Page 18 of 2141
                                                                                                                                                                                                                                            FELT (12 ROLLS), ROOF TO
  3.32           SHREVEPORT,
                Nonpriority
  Part 2: Additional
                Date
                  ENSIGHT
                    Last or 4    Page
                              dates IV
                               digits
                                       creditor’s
                                           debt
                                          ENERGY
                                            of
                                                    71101
                                                   was
                                                account
                                                        name
                                                           incurred
                                                         PRT       LLC
                                                                number:     1963
                                                                                    address           AMENDED
                                                                                                          Asþ¨
                                                                                                                  of
                                                                                                                   No   the
                                                                                                                     Contingent
                                                                                                                     Disputed
                                                                                                              ¨Disputed
                                                                                                                                  petition                      date, the claim is:                               $624,081.07
                   PO BOX
                   Date           405 debt was incurred
                           or dates                                                                        þ  Is
                                                                                                          Check
                                                                                                          Basis     the all
                                                                                                                          forclaim
                                                                                                                              thatthe     subject to
                                                                                                                                       apply.
                                                                                                                                          claim:          to offset?
                                                                                                                                                                   offset?
                                                                                                            þIs    the      claim
                                                                                                                   Contingent             subject
  3.33
     3.36 Weatherly
 Debtor
                    Date
                  333
                 Date
                ENSIGHT
                   ARP,
                VARIOUS TEXAS
                 Nonpriority ordates
                          orTX
                    Nonpriority
                                 dates
                               OilIV
                                        ST
                                    75750     debt
                                              STEwas
                                           debt
                                        ENERGY
                                     &creditor’s
                                           creditor’s
                                         Gas,
                                                      was
                                                     1919
                                                        name   incurredmailing
                                                            incurred
                                                LLC MANAGEMENT
                                                            nameand             LLCaddress
                                                                       and mailing     address       AMENDED¨
                                                                                                           As¨þ
                                                                                                          GOODS
                                                                                                             þ Asof
                                                                                                              Basis
                                                                                                                   Yes
                                                                                                                     Unliquidated
                                                                                                                     No
                                                                                                                    No ofthe the
                                                                                                                              for
                                                                                                                                  petition
                                                                                                                                      petition
                                                                                                                                     Case
                                                                                                                                DELIVERED
                                                                                                                                      the
                                                                                                                                                 filing
                                                                                                                                             number
                                                                                                                                            claim:   filing      date,
                                                                                                                                                         / (ifSERVICESdate,the
                                                                                                                                                                 known)         the claim
                                                                                                                                                                                      claimis:is:
                                                                                                                                                                                 19-31087
                                                                                                                                                                                     PROVIDED                            $3,000.00          GO (7PCS)
                333VARIOUS
                       TEXAS          ST    STE     1919                                                  ¨ þ
                                                                                                           Basis
                                                                                                             ¨
                                                                                                           Check   Unliquidated
                                                                                                                          for
                                                                                                                  Contingent
                                                                                                                     Disputed
                                                                                                                         all   thatthe    claim:
                                                                                                                                       apply.                                                           Amount of claim
                    VARIOUS
                 VARIOUS
                 ENSIGHT                                                                                      ¨Check Yesthe  all that     apply.
   3.35            Date
                    GAYLE
               (Name)    4 or
                   Nonpriority
                Last
                SHREVEPORT,
                   Last    4     BIV& ENERGY
                                 dates
                             digits
                              digits
                                          of
                                           of
                                             debt
                                          creditor’s
                                              account
                                          CYNTHIA
                                              IRON
                                              LA     wasPRT
                                                    71101
                                               account    D       LLC
                                                              incurred
                                                           name
                                                             number:  and 3116
                                                               MCFARLAND
                                                             OAKS
                                                               number:
                                                                           mailing address                ¨ ¨¨GOODS
                                                                                                             As
                                                                                                           ROYALTIES
                                                                                                     ADDITION
                                                                                                          Is
                                                                                                                    Yes
                                                                                                                   Disputed
                                                                                                                     of
                                                                                                                  Unliquidated
                                                                                                                 the     claim
                                                                                                                                   DELIVERED
                                                                                                                                     petition
                                                                                                                                        subject     filing
                                                                                                                                                       toJUAN/ SERVICES
                                                                                                                                                                    date, the claim
                                                                                                                                                              offset?         BATRES   PROVIDEDis:                    $11,545.00
                                                                                                                                                                                                                                            NAILS, ROLLS OF FELT,          ¨ No
                 333POTEXAS
                    Last    4digits
                  SHREVEPORT,  digits  STof  STE    1919
                                                account
                                               LA    71101      number: 2950                               þ Basis
                                                                                                             Check Contingent
                                                                                                               ¨Disputed     forthat
                                                                                                                           all
                                                                                                                      Contingent     the    claim:
                                                                                                                                         apply.
                 Last    4BOX
                   VARIOUS
                   G.P.S.           107
                              CONTRACTING of account          number:
                                                            LLC                                    AMENDED¨
                                                                                                          þ   Is
                                                                                                            Basis
                                                                                                           Is     Nothe      claim
                                                                                                                           for      the   subject
                                                                                                                                           claim: toto             offset?
  Part 2: Additional
   3.34         Date     or dates
                 SHREVEPORT,
                    KEITHVILLE,
                  Nonpriority
                                 Page         103
                                           debt
                                              LA
                                             LA    was  TURANIAN
                                                    71101
                                                   71047   incurred             CT.                        þ
                                                                                                     AMENDED   ¨the
                                                                                                             GOODS        claim
                                                                                                                   Unliquidated
                                                                                                                          theDELIVERED
                                                                                                                      Unliquidated      subject             / offset?
                                                                                                                                                                SERVICES              PROVIDED                      UNKNOWN                 PAINT, ELEVATED BATTS,         þ Yes
                   PO   BOX 405creditor’s                name        and mailing     address              ¨ As
                                                                                                             ¨þ     of
                                                                                                                    Contingent
                                                                                                                  Yes
                                                                                                            ROYALTIES
                                                                                                          Basis
                                                                                                           þ       NoNo  for
                                                                                                                   Disputed
                                                                                                                                    petition filing
                                                                                                                                  the     claim:
                                                                                                                                                                   date, the claim            is:
 3.32              Lastor
               Nonpriority 4 digits        of  account
                                      creditor’s       name    number:      1963 address
                                                                   and mailing                       AMENDED
                                                                                                         As    ¨the
                                                                                                            Check
                                                                                                              ¨of
                                                                                                                      Disputed
                                                                                                                         allclaim
                                                                                                                       the      that    apply.
                                                                                                                                 petition       filingtodate,              the claim is:                          $624,081.07
    3.36        VARIOUS
                 Date
                   ARP,
                  Date
                    Dateor
                  ENSIGHT    ordates
                            TX
                    Nonprioritydates75750
                                  dates
                                    IV        DANVILLE,
                                           debt
                                            debt
                                              debt
                                          ENERGY
                                          creditor’swas
                                                    was
                                                      wasPRTincurred
                                                             incurred
                                                           nameincurred
                                                                   LLCandCA     94506
                                                                           mailing    address              ¨ Is
                                                                                                             ¨
                                                                                                          GOODS
                                                                                                            Is
                                                                                                         Check
                                                                                                              As
                                                                                                           Basis
                                                                                                                    Unliquidated
                                                                                                                  the
                                                                                                                     Yes
                                                                                                                   Yesof
                                                                                                                       all
                                                                                                                               DELIVERED
                                                                                                                             the
                                                                                                                           claim
                                                                                                                          forthat the
                                                                                                                                          subject
                                                                                                                                      petition
                                                                                                                                         subject
                                                                                                                                      apply.
                                                                                                                                          claim:
                                                                                                                                                        / SERVICES
                                                                                                                                                     filing
                                                                                                                                                        to
                                                                                                                                                                  offset?
                                                                                                                                                                     date, thePROVIDED
                                                                                                                                                                offset?               claim is:         Amount of claim  $3,000.00          ICE/WATER, S.
  3.33
    3.35        Nonpriority
                   Nonpriority
                  333
               ENSIGHT  TEXAS           creditor’s
                                        ST
                                 IV ENERGYcreditor’s
                                             STE was    name
                                                     1919  name
                                                       MANAGEMENT   and
                                                                      andmailing
                                                                               LLCaddress
                                                                           mailing    address             Asþ¨
                                                                                                             þ
                                                                                                             AsBasis
                                                                                                              Check Disputed
                                                                                                                   ofNo
                                                                                                                     ofthe
                                                                                                                   Contingent
                                                                                                                           thefor
                                                                                                                            all       the
                                                                                                                                  petition
                                                                                                                                     petition
                                                                                                                                  that       claim:
                                                                                                                                          apply. filing
                                                                                                                                                    filingdate,     date,the   theclaim
                                                                                                                                                                                     claimis:  is:                    $11,545.00
                Last
                 VARIOUS
                   Date 4 or
                  VARIOUS
                    VARIOUS
                    GAYLE   digits
                                B & of
                                dates        account
                                             debt
                                          CYNTHIA        Dnumber:
                                                              incurred
                                                              MCFARLAND   3116                            Isþ   theNo
                                                                                                           ROYALTIES     claim          subject       to offset?
                                                                                                             ¨      Yes
               333    TEXASIVST
                ENSIGHT
                   G.P.S.
                    PO   BOX  CONTRACTING
                                   107
                                           STE
                                        ENERGYLANTANA
                                                   1919 PRT LLC   LLC
                                                                                                         ¨
                                                                                                    ADDITION
                                                                                                   AMENDEDþ
                                                                                                            þ
                                                                                                          Check
                                                                                                            ¨
                                                                                                               GOODS
                                                                                                             Check
                                                                                                             Basis
                                                                                                              ¨
                                                                                                                   Unliquidated
                                                                                                                   Yes
                                                                                                                  No
                                                                                                                         all
                                                                                                                Contingent all
                                                                                                                            for
                                                                                                                     Contingent
                                                                                                                               that
                                                                                                                                 thatthe    claim: HUGO
                                                                                                                                    DELIVERED
                                                                                                                                       apply.
                                                                                                                                         apply.               / SERVICES         CALDERON
                                                                                                                                                                                       PROVIDED                                             VALLEY METAL COMP 24"26        ¨ No
                 Last
                  Last   444digits
                   VARIOUS   digits       ofLAaccount        number:                                     ¨  ¨      Disputed
                                                                                                                Unliquidated
                333 Last
               SHREVEPORT,
                   PO   TEXAS
                        BOX 405
                    KEITHVILLE,
                               digits STofofLA
                                               account
                                                account
                                              2865
                                             STE   71101      number:
                                                    1919HORIZON
                                                  71047
                                                                 number: 2950
                                                                                CIRCLE                    þ
                                                                                                          ¨Is¨¨Isthe
                                                                                                             GOODS  the  claim
                                                                                                                  Contingent
                                                                                                                    Contingent
                                                                                                                  Yes         claim
                                                                                                                     Unliquidated       subject
                                                                                                                                  DELIVEREDsubjecttoto      / offset?
                                                                                                                                                                SERVICES
                                                                                                                                                                    offset? PROVIDED                                                        GA.(2), NAIL 2 1/2"(1)         þ Yes
  Official
  3.34 Form
 3.32             SHREVEPORT,
                      206E/F
                 Nonpriority
               Nonpriority
                SHREVEPORT,
               DateLast
                   ARP, or4TX digits
                             dates
                                               LA
                                        creditor’s
                                      creditor’s
                                    75750  ofLA
                                          debt
                                                     71101
                                                        name
                                                       name
                                                    71101
                                               account
                                                  was              and
                                                               number:
                                                          incurred
                                                                            Schedule
                                                                     andmailing
                                                                         mailing
                                                                           1963     address
                                                                                   address           AMENDED
                                                                                         E/F: Creditors  ¨
                                                                                                         Who
                                                                                                          þ
                                                                                                         AsAs¨ þ
                                                                                                                Disputed
                                                                                                            Basis
                                                                                                              ¨  ofNo
                                                                                                                   ofHavethe
                                                                                                                  Unliquidated
                                                                                                                       the
                                                                                                                      No
                                                                                                                    Unliquidated
                                                                                                                           for
                                                                                                                     Disputed      Unsecured
                                                                                                                                   petition
                                                                                                                                 petition
                                                                                                                                    the           filing
                                                                                                                                                filing
                                                                                                                                           claim:         Claims date,the
                                                                                                                                                               date,         theclaim
                                                                                                                                                                                    claimis: is:                Page    18 of 2141
                                                                                                                                                                                                                    UNKNOWN
                                                                                                                                                                                                                  $624,081.07
                                                                                                             Is Yestheallclaim            subject to offset?
  3.33
    3.36
                    Date or dates debt
                 ENSIGHT
                Nonpriority
                   Nonpriority
               ENSIGHT
                Date     or      IV
                              dates
                                              FAIRFIELD,
                                   IVcreditor’s
                                         ENERGY
                                          creditor’s
                                       ENERGY
                                           debt    was
                                                      was incurredCA 94533
                                                        PRT
                                                        name
                                                           name
                                                       MANAGEMENT LLC
                                                           incurred and
                                                                      andmailing
                                                                           mailing
                                                                               LLC  address
                                                                                      address       AMENDED
                                                                                                          þ¨
                                                                                                           Check
                                                                                                         Check
                                                                                                          As ¨
                                                                                                             þ
                                                                                                             As
                                                                                                               ¨Disputed
                                                                                                            ROYALTIES
                                                                                                         Basis    of
                                                                                                              Basis No
                                                                                                                     of
                                                                                                                       all
                                                                                                                      Yes
                                                                                                                    Disputed
                                                                                                                        for
                                                                                                                        thethe
                                                                                                                               thatapply.
                                                                                                                             that
                                                                                                                              for
                                                                                                                                 the    apply.
                                                                                                                                         claim:
                                                                                                                                  petition
                                                                                                                                     petition
                                                                                                                                      the        filing
                                                                                                                                            claim:  filing      date,
                                                                                                                                                                    date,   thethe claim
                                                                                                                                                                                     claim  is:is:                      $3,000.00
                   Date
               VARIOUS     or    dates       debt    was      incurred                                   GOODS                DELIVERED                / SERVICES PROVIDED
                  Date
                 333      or dates
                    VARIOUS
                        TEXAS          STSTEdebt
                                             STE1919was
                                                     1919incurred                                        ¨ þ
                                                                                                          Check
                                                                                                             ¨
                                                                                                          Basis    Contingent
                                                                                                                 Contingent
                                                                                                                    Yes allclaim
                                                                                                                              that     apply.
                                                                                                                    of for        the     claim:
               333     TEXAS         ST                                                                      Check
                                                                                                             Basis
                                                                                                            Is    the
                                                                                                              GOODS        all
                                                                                                                            for  thatthe apply.
                                                                                                                                   DELIVEREDclaim:
                                                                                                                                         subject        to/ offset?
                                                                                                                                                                 SERVICES              PROVIDED
   3.35           Nonpriority
                ENSIGHT
                   GAYLE
                VARIOUS
               LastVARIOUS     BIV
                        4 digits
               SHREVEPORT,
                                    & ofENERGYLAS
                                        creditor’s
                                        CYNTHIA
                                             account
                                             LA    71101COLINAS
                                                        Dname
                                                        PRT       LLCand mailing address
                                                              MCFARLAND
                                                           number:       3116                       ADDITION
                                                                                                         ¨ þAs
                                                                                                          ROYALTIES
                                                                                                         Is þGOODS
                                                                                                               the
                                                                                                                          the
                                                                                                                   Unliquidated
                                                                                                                 Unliquidated
                                                                                                                   No   claim
                                                                                                                                    petition
                                                                                                                                  DELIVERED
                                                                                                                                                   filing
                                                                                                                                      subject to offset?
                                                                                                                                                         FERMIN    date, the claim
                                                                                                                                                            / SERVICES PROVIDED
                                                                                                                                                                                     ROMERO   is:                     $11,545.00            ROOF JACKS, NAILS,ROOF         ¨ No
                  VARIOUS
                333 Last
                   PO  TEXAS
                        BOX 4 digits
                                  107 ST of STE account
                                                    1919 number: 2950                                     þ¨Check
                                                                                                             ¨    Contingent
                                                                                                                          all that
                                                                                                                   Disputed
                                                                                                              IsDisputed
                                                                                                                    the      claimapply.
                                                                                                                     Contingent           subject to offset?
                  G.P.S.      CONTRACTING     505       E. LLC  DUNNE          AVE                       ¨                                                                                                                                  JACKS, WEATHER BLOCK           þ Yes
  3.34          Last
               DateLast  44digits
                SHREVEPORT,
                 Nonpriority
                   KEITHVILLE,
                  Last  or    digits
                             dates
                          4 digits
                                          of
                                           of
                                            LA
                                          debtaccount
                                               account
                                              LA
                                        creditor’s  71101
                                                  71047
                                                   was  name number:
                                                               number:
                                                          incurred   and    1963
                                                                         mailing    address          AMENDED
                                                                                                         þþ
                                                                                                          Is¨
                                                                                                           As¨
                                                                                                             Is
                                                                                                              þ
                                                                                                            ¨Yes
                                                                                                                No Yes
                                                                                                                  Unliquidated
                                                                                                                   of
                                                                                                                 the Unliquidated
                                                                                                                   the
                                                                                                                     No  the
                                                                                                                         claim
                                                                                                                            claim
                                                                                                                   Contingent     petition
                                                                                                                                        subject
                                                                                                                                          subjectfilingtoto      date,
                                                                                                                                                              offset?
                                                                                                                                                                 offset?    the     claim    is:                    UNKNOWN
  Official Form  SHREVEPORT,
                  PO206E/F
                        BOX      405 of LA    account
                                                    71101number: Schedule E/F: Creditors ¨               Who
                                                                                                           Basis     Have forthat   Unsecured
                                                                                                                                   the    claim: Claims                                                         Page 18 of 2141
   3.36           ARP,
                   DateorTX
                 ENSIGHT
                Date       ordates
                   Nonpriority
               VARIOUS            75750
                                   IV ENERGY
                                 dates        MORGAN
                                           debt
                                             debt  was
                                          creditor’s wasPRT       LLC
                                                           incurred
                                                              incurred
                                                           name        HILL,
                                                                      and        CAaddress
                                                                           mailing      95037             þ
                                                                                                          þ ¨¨
                                                                                                         Basis
                                                                                                             þ¨Disputed
                                                                                                           Check
                                                                                                             As
                                                                                                                  No Disputed
                                                                                                                    No
                                                                                                                     Yes
                                                                                                                     of
                                                                                                                        for
                                                                                                                         all
                                                                                                                   Unliquidated
                                                                                                                           the
                                                                                                                                 the     claim:
                                                                                                                                       apply.
                                                                                                                                     petition filing                date, thePROVIDEDclaim is:                          $3,000.00
                                                                                                          ¨ROYALTIES
                                                                                                         GOODS    Yes         DELIVERED                /  SERVICES
                 333    TEXAS          STdebtSTE was1919                                                    ¨¨
                                                                                                          Basis
                                                                                                           þCheck
                                                                                                             Basis  Yes
                                                                                                                   Disputed
                                                                                                                         for
                                                                                                                   Contingent     the
                                                                                                                             forthat the  claim:
                                                                                                                                            claim:
 3.33          Nonpriority
                 Date
                  Date
                VARIOUS
               Last     4or
                   VARIOUS
                   GAYLE   or  B &creditor’s
                               dates
                               dates
                           digits           debt
                                        CYNTHIA
                                        of   accountwasname        and mailing
                                                            incurred
                                                             incurred
                                                        Dnumber:
                                                             MCFARLAND   3116 address               AMENDED
                                                                                                         As      of the    all   petitionapply. filing         date, the claim is:
                   PO BOX         107
                                              LAYLA                                                      IsIsGOODS
                                                                                                         Check
                                                                                                                 the
                                                                                                          ROYALTIES
                                                                                                           þ   the
                                                                                                            Basis
                                                                                                                          claim
                                                                                                                   Unliquidated
                                                                                                                        claim
                                                                                                                       all for
                                                                                                                             that
                                                                                                                    Contingent
                                                                                                             ¨ Disputed             the    claim:toFRANCISCO
                                                                                                                                        subject
                                                                                                                                  DELIVERED
                                                                                                                                       subject
                                                                                                                                      apply.
                                                                                                                                                       tooffset?
                                                                                                                                                            / offset?
                                                                                                                                                                SERVICES PROVIDED              TINAJERO                                     ONLY ONE CONTAINER             ¨ No
   3.35
 Debtor        ENSIGHT
                 VARIOUS
                  VARIOUS
                  Nonpriority
              Weatherly
                Last          Oil
                   Last4 4digits IV
                              digits &ENERGY
                                        Gas,    LLC PRT
                                        creditor’s
                                         ofofaccount
                                               account   name    LLC
                                                            number:  and mailing
                                                               number:      2950 address            ADDITION
                                                                                                         þ þ
                                                                                                           ¨
                                                                                                     AMENDEDAs   NoNo
                                                                                                                    of claim
                                                                                                                          theDELIVERED
                                                                                                                                    petition
                                                                                                                                    Case number   filing           date, the
                                                                                                                                                          /(ifoffset?
                                                                                                                                                                known)              claim
                                                                                                                                                                                 19-31087     is:                    $11,545.00
  Official Form333 KEITHVILLE,
                      TEXAS ST STE
                 SHREVEPORT,
                      206E/F               LA 2988
                                                 71047
                                              LA 1919
                                                    71101  BLUFFS             DR.
                                                                            Schedule     E/F: Creditors  þ
                                                                                                         ¨
                                                                                                          Is
                                                                                                           ¨
                                                                                                         Who
                                                                                                            GOODS
                                                                                                             Is
                                                                                                             ¨  the
                                                                                                            Check
                                                                                                                   the
                                                                                                                   Yes
                                                                                                                 Yes Have
                                                                                                                            claim
                                                                                                                    Unliquidated
                                                                                                                Contingent
                                                                                                                         all that
                                                                                                                                        subject
                                                                                                                                          subject
                                                                                                                                        apply.
                                                                                                                                   Unsecured
                                                                                                                                                      to to    SERVICES
                                                                                                                                                          Claims
                                                                                                                                                                  offset?             PROVIDED
                                                                                                                                                                                                                Page    18 of 2141          BETWEEN VILLOSA & LAYIA        þ Yes
  3.34           Last
                  G.P.S.
                  Last
              (Name)     44 digits
                Nonpriority  CONTRACTING  of
                             digitscreditor’s
                                          ofLAaccount
                                               account     LLC
                                                        name  number:
                                                              number:
                                                                    and    1963 address                   þBasis
                                                                                                             ¨    No No
                                                                                                             þUnliquidatedfor petition
                                                                                                                    Disputed      the claim:                                                                        UNKNOWN
    3.36           Nonpriority
               SHREVEPORT,
                   Date    or dates       creditor’s
                                              MARINA,wasname
                                                   71101              andmailing
                                                                      CA   mailing
                                                                             93933    address            þAs As
                                                                                                            Is     of
                                                                                                                  theofthe the petition
                                                                                                                           claim         subject filing
                                                                                                                                                    filing       date,
                                                                                                                                                        to offset?  date,the   theclaim
                                                                                                                                                                                     claimis:  is:                      $3,000.00
                  PO   BOX       405 debt                     incurred
                                                                                                         þ¨ROYALTIES
                                                                                                            ¨¨
                                                                                                          Check
                                                                                                            þ
                                                                                                                  Yes
                                                                                                                   Contingent
                                                                                                                    Yes
                                                                                                                Disputed
                                                                                                             Check No    all
                                                                                                                           all that
                                                                                                                                 that  apply.
  Part 2: Additional
 3.33          Nonpriority
                ENSIGHT
                   GAYLE       BPage
                                  IV&creditor’s
                                        ENERGY
                                        CYNTHIA        name
                                                        PRT
                                                        Dincurred  and mailing address
                                                                  LLC
                                                              MCFARLAND                                  As ¨Basis
                                                                                                                 of    the  for
                                                                                                                   Unliquidated      theapply.
                                                                                                                                 petition   claim:
                                                                                                                                                filing date, the claim is:
               Date
                  ARP,
                 Date   or
                   VARIOUS TX
                          or dates75750
                              dates       debt
                                           debtwas  was     incurred                                AMENDED ¨      Yes
                                                                                                           Is¨the
                                                                                                             GOODS       claim          subject
                                                                                                                                         claim: toJUAN
                                                                                                                                  DELIVERED                 / offset?
                                                                                                                                                                SERVICES              PROVIDED
                333POTEXAS
               ENSIGHT
               VARIOUS
                        BOX IV    107 ST STE
                                       ENERGY LEXINGTON
                                                    1919
                                                       PRT       LLC
                                                                                                          þ
                                                                                                         Check
                                                                                                         Basis
                                                                                                    ADDITION¨     Contingent
                                                                                                                       all   that
                                                                                                                    Contingent
                                                                                                                   No
                                                                                                                        for
                                                                                                                   Disputed      the  apply.                                  BATRES                                                        PAINT, NAILS, WEATHER          ¨ No
Debtor            Date
                 VARIOUS
                   Last   or
                           4
                   KEITHVILLE,
              Weatherly        dates
                              digits
                              Oil   &   Gas,debt
                                           of
                                            LA      was
                                               account
                                                  71047
                                                LLC          incurred
                                                               number:     2950                           þ¨ Unliquidated
                                                                                                         ROYALTIES  Unliquidated   Case     number                              19-31087                Amount of claim
  3.35           Nonpriority
               333     TEXAS ST         creditor’s
                                              655
                                            STE    1919 name and mailing
                                                        THYME             WAY       address              þ AsIsContingent
                                                                                                            Basis  the
                                                                                                                   of the
                                                                                                                  Yes       claim
                                                                                                                           for      the   subject
                                                                                                                                   petitionclaim: filing to      offset?
                                                                                                                                                                 date,
                                                                                                                                                           (if known)        the    claim is:                        $11,545.00             BLOCK, OHAGINS,                þ Yes
  3.34 Form    Last     4
                Nonpriority
                  VARIOUS
                 Last    4
               SHREVEPORT, digits
                             digits     ofof account
                                       creditor’s
                                              account
                                             LA    71101   number:
                                                        name number:and  mailing    address         AMENDED
                                                                                                         þ
                                                                                                          ¨
                                                                                                          As ¨
                                                                                                             þ
                                                                                                           Check
                                                                                                                  Disputed
                                                                                                                  ofDisputed
                                                                                                                    No  the
                                                                                                                 Unliquidated
                                                                                                                         all      petition
                                                                                                                               that     apply.   filing         date,       the    claim    is:                    UNKNOWN
 Official            206E/F
                   Date or
              (Name)
                 G.P.S.
                SHREVEPORT,      dates debt
                             CONTRACTING      LA     wasLLC
                                                    71101     incurred      Schedule     E/F: Creditors Who
                                                                                                         Is    the  Haveclaim     Unsecured
                                                                                                                                      subject
                                                                                                            GOODS DELIVERED / SERVICES PROVIDED      to  Claims
                                                                                                                                                            offset?                                            Page    18  of 2141
   3.36           Nonpriority
                ENSIGHT
                  Last
                 PO    BOX4       IV
                             digits
                                405     ENERGY
                                          of
                                              SAN
                                        creditor’s
                                              account
                                                          RAMON,
                                                         name
                                                        PRT       LLC
                                                              number:and      CA address
                                                                          mailing
                                                                           1963
                                                                                     94582         AMENDED
                                                                                                         þ
                                                                                                         þCheck
                                                                                                           ¨
                                                                                                             ¨
                                                                                                          Basis
                                                                                                            As
                                                                                                                 Disputed
                                                                                                             Basis
                                                                                                                No  Yes
                                                                                                                    of
                                                                                                                        all
                                                                                                                          for
                                                                                                                          the
                                                                                                                   Contingent
                                                                                                                              that
                                                                                                                            for   the  apply.
                                                                                                                                     the  claim:
                                                                                                                                    petitionclaim: filing          date,      the    claim    is:                      $3,000.00
               Date
 Part 2: Additional     or
                   VARIOUS   dates
                                Page      debt     was    incurred                                          Is    the claim
                                                                                                          ROYALTIES                      subject to/ offset?
                333
                 ARP,  TEXAS
                           TXB 75750  ST STE 1919                                                   AMENDED
                                                                                                         ¨þ¨ GOODS
                                                                                                         Basis  Yes
                                                                                                            Check Contingent
                                                                                                                   Unliquidated
                                                                                                                          all that
                                                                                                                        for       DELIVERED
                                                                                                                                 the    apply.
                                                                                                                                         claim:                 SERVICES PROVIDED
 3.32         Nonpriority
                  GAYLE
               VARIOUS
                Date
                   Lastor     dates
                           4 digits&creditor’sMEADOWS
                                        CYNTHIA
                                           debt
                                           of      was
                                               account
                                                       name
                                                        D incurred
                                                            MCFARLAND
                                                               number:   22950
                                                                             @ PLUMAS
                                                                   and mailing     address       RANCH   As
                                                                                                          þ
                                                                                                            þ ofNo
                                                                                                           ¨Isthe
                                                                                                         ROYALTIES
                                                                                                          Is
                                                                                                                       the
                                                                                                                  Unliquidated
                                                                                                                   Disputed
                                                                                                                   theallclaim
                                                                                                                                petition
                                                                                                                            claim       subject
                                                                                                                                                filingADRIAN
                                                                                                                                          subjecttotooffset?
                                                                                                                                                              date, the claim
                                                                                                                                                                 offset?
                                                                                                                                                                                     GARCIAis:                   $624,081.07                OHAGIN VENTA, NAILS,           ¨ No
                  PO BOX
                 Date     orOil  107
                               dates       debt                                                          Check
                                                                                                            ¨ of   Contingent
                                                                                                                   Yes      that apply.                                                                 Amount of claim
  3.35           Nonpriority
              ENSIGHT            IV& ENERGY    LLCwas
                                        creditor’s      nameincurred
                                                       MANAGEMENT    and mailing
                                                                               LLC  address               ¨As            the
                                                                                                                  Disputed        petition       filing          date, the          claim is:                        $11,545.00
Debtor       Weatherly
 Official Form
                VARIOUS
               Last
              333
                        4 digits ofLA
                  KEITHVILLE,
                     206E/F
                      TEXAS
                                        Gas,
                                     ST STE
                                              838
                                             account
                                                 71047  ATHERTON
                                                           number:               WAY               ADDITION
                                                                            Schedule E/F: Creditors Who
                                                                                                          þ
                                                                                                         Is ¨þ
                                                                                                           Basis
                                                                                                               the
                                                                                                           Check
                                                                                                                  NoNo
                                                                                                                   Unliquidated
                                                                                                         ¨¨ Contingent
                                                                                                                    Have  for
                                                                                                                        claim
                                                                                                                         all   that
                                                                                                                                   Case
                                                                                                                                   the
                                                                                                                                            number
                                                                                                                                          claim:
                                                                                                                                       subject
                                                                                                                                       apply.
                                                                                                                                  Unsecured Claims   to
                                                                                                                                                          (if  known)
                                                                                                                                                            offset?
                                                                                                                                                                               19-31087
                                                                                                                                                                                                               Page 18 of 2141
                                                                                                                                                                                                                                            PAINT                          þ Yes
                SHREVEPORT,
                 VARIOUS
                 G.P.S.      CONTRACTING      LA 1919
                                                    71101 LLC                                               ¨¨
                                                                                                          Basis   Yes
                                                                                                                    Yes
                                                                                                                   Disputed
                                                                                                                         for      the     claim:
             (Name)
                                              PLUMAS                  LAKE,                                GOODS                DELIVERED / SERVICES PROVIDED
 3.34           Last
              SHREVEPORT,4or
               Nonpriority
                  Date
                 PO    BOX
                             digits       ofdebt
                                405creditor’s
                               dates          account
                                             LA    71101
                                                    wasname  number:
                                                                   and
                                                             incurred    mailingCA      95961 AMENDED
                                                                                   address               þ
                                                                                                    AMENDED
                                                                                                         ¨
                                                                                                         As      No
                                                                                                           ¨ Unliquidated
                                                                                                                 of    the petition filing date, the claim is:
                                                                                                                   Contingent                                                                                     UNKNOWN
                 Last    4   digits       of  account         number:     1963                           ¨
                                                                                                         ¨ROYALTIES
                                                                                                                 Yes
                                                                                                                Disputed
 Part 2: Additional
                 ARP,     TX   Page
                                  75750                                                                     Basis
                                                                                                         Check
                                                                                                           Is
                                                                                                           ¨     the       for
                                                                                                                             thatthe
                                                                                                                       allclaim
                                                                                                                   Unliquidated            claim: to offset?
                                                                                                                                      apply.
                                                                                                                                        subject
   3.36       Date
               ENSIGHT
                Date    or
                  VARIOUS
                  Nonpriority
                         or  dates
                                 IV
                              dates       debt
                                       ENERGY
                                        creditor’s
                                           debt   was
                                                   was   incurred
                                                       PRT
                                                         name    LLC
                                                           incurred  andmailing
                                                                          mailingaddress
                                                                                     address                As      ofthe thepetition
                                                                                                                                    petition      filing           date,the  theclaim
                                                                                                                                                                                    claim is:is:                       $3,000.00
3.32          Nonpriority
               333    TEXAS          ST debt
                                              MILLS
                                     creditor’s
                                           STE 1919
                                                       name     STATION
                                                                   and                                  As
                                                                                                         þIs
                                                                                                    AMENDEDþ
                                                                                                           ¨
                                                                                                         Basis  ofDisputed
                                                                                                            GOODS
                                                                                                                the
                                                                                                            Check
                                                                                                                   No    claim
                                                                                                                        for
                                                                                                                Contingent
                                                                                                                                 DELIVERED
                                                                                                                                the     subject
                                                                                                                                         claim:filing toFRANCISCO
                                                                                                                                                          / date,
                                                                                                                                                               SERVICES
                                                                                                                                                             offset?                  PROVIDED ACOSTA            $624,081.07                FELT #30LB(2), STARTER         ¨ No
                 Date
                  Last or
              VARIOUS
                  GAYLE       dates
                              B
                          4 digits                  was D incurred                                  ADDITION
                                                                                                        Check
                                                                                                          þ¨      No
                                                                                                                   Yesallallthatthat    apply.
                                                                                                                                     apply.                                                             Amount of claim
 Official  Form
                VARIOUS
              ENSIGHT206E/F     IV& ENERGY
                                       CYNTHIA
                                          of account
                                              12113         MCFARLAND
                                                              number: 2950
                                                              WISTAR
                                                      MANAGEMENT               WAY
                                                                               LLC
                                                                            Schedule     E/F: Creditors  GOODS
                                                                                                         þ
                                                                                                        Who Is
                                                                                                           BasisUnliquidated
                                                                                                                  the
                                                                                                                    Have     DELIVERED
                                                                                                                           claim         subject
                                                                                                                                  Unsecured
                                                                                                                          for petition
                                                                                                                                  the claim:           /to
                                                                                                                                                         SERVICES
                                                                                                                                                         Claims offset? PROVIDED                               Page$11,545.00
                                                                                                                                                                                                                       18 of 2141           ROLLS 9"(14), MASTIC           þ Yes
  3.35          Nonpriority
                  PO   BOX
                 VARIOUS         107    creditor’s      name        and  mailing    address             ¨ As
                                                                                                          ¨ ¨      of
                                                                                                                  Yes    the
                                                                                                                   Contingent
                                                                                                                Contingent                       filing          date,      the     claim   is:
 3.34         333
              Last
                Last  TEXAS
                       44digits
               Nonpriority  digits  ST   ofSTE
                                        of  account1919
                                             account
                                      creditor’s       namenumber:
                                                            number:      3116 address
                                                                   and mailing                           ¨
                                                                                                         As þDisputed
                                                                                                           GOODS ofNo  the      DELIVERED
                                                                                                                                 petition            to/ offset?
                                                                                                                                                             SERVICES                PROVIDED                      UNKNOWN
                  KEITHVILLE,              LA RANCHO
                                                 71047                CORDOVA,             CA 95742      Is ¨the
                                                                                                          Check        claim
                                                                                                                   Unliquidated
                                                                                                                         all that      apply. filing
                                                                                                                                      subject                  date, the claim             is:
                                                                                                                                                                                                                                            2.75(12), HIP STARTER
              SHREVEPORT,
                G.P.S.
               SHREVEPORT,   CONTRACTING    LA
                                          ofLA
                                                  71101
                                                   71101  LLC                                           ¨
                                                                                                    AMENDED
                                                                                                  AMENDED   ¨Unliquidated
                                                                                                         Check     Yes all   that
                 Last 4 digits
               ENSIGHT           IV    ENERGY account  PRT   number:
                                                                 LLC      1963                          ¨þ
                                                                                                         Basis  No
                                                                                                            ¨Disputed
                                                                                                           Is    the    for
                                                                                                                   Disputed
                                                                                                                         claim   theapply.
                                                                                                                                         claim: to offset?
                                                                                                                                        subject
                PO     BOX      405 debt                                                                  ¨       Contingent
  3.36
3.32          Date
               333
                  Date orordates
                 Nonpriority
                       TEXAS
             Nonpriority
                               dates
                                     ST
                                            debt wasincurred
                                            STEwas
                                        creditor’s
                                    creditor’s     1919
                                                      name
                                                             incurred
                                                        nameand      andmailing
                                                                         mailingaddress
                                                                                    address              ¨
                                                                                                    AMENDED
                                                                                                         þ
                                                                                                        As¨þ
                                                                                                           As   Yes
                                                                                                         ROYALTIES
                                                                                                                 Contingent
                                                                                                                of No
                                                                                                                   ofthe the
                                                                                                                  Unliquidated     petition
                                                                                                                               petition           filingdate,
                                                                                                                                               filing            date,the    theclaim
                                                                                                                                                                                    claimis:is:                        $3,000.00
                                                                                                                                                                                                                 $624,081.07
                                                                                                                                                                                                                                            FLAT(1), VERDE S-HIP (9),
                ARP,      TX 75750                                                                          Basis
                                                                                                        Basis          for for  the theclaim:
                                                                                                                                           claim:
               Date
              VARIOUS   or dates debt was incurred
                  VARIOUS                                                                                þ¨Check
                                                                                                        Check
                                                                                                         Is      Unliquidated
                                                                                                               the
                                                                                                            GOODS Yes    all
                                                                                                                  Disputed
                                                                                                                     allclaim
                                                                                                                           thatthat     apply. to /offset?
                                                                                                                                    apply.
                                                                                                                                      subject
                                                                                                                                 DELIVERED                    SERVICES               PROVIDED                                               VERDE RIDGE EAGLE(2),
  3.35
 3.33            GAYLE
             ENSIGHT
              Nonpriority
                Date     or B
                Nonpriority     IV& creditor’s
                              dates   CYNTHIA
                                       creditor’s
                                     ENERGYdebt was    Dname
                                                           MCFARLAND
                                                      MANAGEMENT
                                                       nameincurred andmailing
                                                                   and   mailing    address
                                                                              LLCaddress                GOODS
                                                                                                          As
                                                                                                         As
                                                                                                         ¨        ofthe
                                                                                                                 of     the
                                                                                                                 Disputed    DELIVERED
                                                                                                                                  petition
                                                                                                                                petition        filing/ SERVICES
                                                                                                                                                 filing         date,the
                                                                                                                                                              date,                PROVIDED
                                                                                                                                                                            theclaim
                                                                                                                                                                                   claim    is:
                                                                                                                                                                                           is:                      $11,545.00
               VARIOUS
                  Last                                                                                   þ ¨    No Contingent
Official Form333 PO
              Last     4 4digits
                       BOX
                     206E/F
                      TEXAS
               SHREVEPORT,
                G.P.S.
                             digits
                                107ST
                            CONTRACTINGofofSTEaccount
                                             LA
                                                  1919 number:
                                            account71101 LLC
                                                              number:3116  2950
                                                                           Schedule E/F: Creditors Who  ¨
                                                                                                        Is
                                                                                                          Check
                                                                                                          Basis
                                                                                                         Check Contingent
                                                                                                            Isthe  Have
                                                                                                                  the   all
                                                                                                                      all for
                                                                                                                            that
                                                                                                                          claim
                                                                                                                       claim
                                                                                                                                 Unsecured
                                                                                                                              thatthe  apply.
                                                                                                                                          claim:toto
                                                                                                                                     apply.
                                                                                                                                         subject
                                                                                                                                      subject
                                                                                                                                                        Claims  offset?
                                                                                                                                                          offset?
                                                                                                                                                                                                               Page 18 of 2141              BIRDSTOP MONIER
              ENSIGHT
                VARIOUS
                 KEITHVILLE,
             SHREVEPORT,
               Last     4 digits
                                 IV   ENERGY
                                        ofLALA  71047  PRT
                                                  71101number:
                                             account
                                                                 LLC                                AMENDED
                                                                                                        ¨¨
                                                                                                         Basis
                                                                                                          GOODS
                                                                                                            þNo
                                                                                                                YesUnliquidated
                                                                                                           ¨Unliquidated
                                                                                                                   Nofor DELIVERED
                                                                                                                                 the claim: / SERVICES PROVIDED
                PO TEXAS
                      BOX      405                                                                      þ ¨       Contingent
              333
                Last
                 Dateor4TX   digits
                          ordates
                               dates
                                     ST    STE
                                          ofdebt
                                                   1919
                                              account        number:
                                                    wasincurred
                                                            incurred      1963 address                  ¨
                                                                                                          ¨ ¨Yes
                                                                                                                Contingent
                                                                                                                   Disputed
                                                                                                           ¨Disputed
                                                                                                         ROYALTIES Yesthe
                                                                                                                  Unliquidated
                                                                                                                                                                                                                                            VENTED( 70), OATET
  3.36          ARP,
             DateNonpriority
              SHREVEPORT,        75750  creditor’s
                                         debtLA  was
                                                   71101name         and mailing                        ¨þ As
                                                                                                          Is       of
                                                                                                                Unliquidated
                                                                                                                 the     claim    petition
                                                                                                                                        subject  filingto offset?date, the claim is:                                  $3,000.00
               Date or dates debt was incurred                                                            ¨
                                                                                                         IsBasis
                                                                                                        Basis  theDisputedforthat
                                                                                                                        claim      the    claim:to offset?
                                                                                                                                       subject                                                                                              FLASHING(32),
                 VARIOUS                                                                           AMENDED
                                                                                                         þþCheck  Nofor
                                                                                                                Disputed all   the      claim:
                                                                                                                                       apply.
                 GAYLE
                Date
             VARIOUS
              Date       or   B
                        or dates  &
                              dates   CYNTHIA
                                           debt    was
                                          debt wasname D   MCFARLAND
                                                           incurred
                                                         incurred                                        þ GOODS
                                                                                                        GOODS    No             DELIVERED
                                                                                                                            DELIVERED                    / SERVICES
                                                                                                                                                      / SERVICES                     PROVIDED
                                                                                                                                                                                   PROVIDED
3.33           VARIOUS
              Nonpriority            creditor’s                    and mailing address                  As¨¨ of   Yes theforpetition           filing        date, the claim              is:
 3.35            PO BOX 107
               Nonpriority
                 Last
                VARIOUS
             Last        4   digits
                       4 digits ofLA  creditor’s
                                          of  account
                                            account    name        and
                                                              number:
                                                          number: 3116   mailing
                                                                          2950     address
                                                                                                          Basis
                                                                                                         Basis
                                                                                                         ¨
                                                                                                         As
                                                                                                        Check    of
                                                                                                                   Contingent
                                                                                                                 Yes    for
                                                                                                                       the
                                                                                                                      all   that
                                                                                                                                  theclaim:
                                                                                                                                the
                                                                                                                                 petition
                                                                                                                                          claim:
                                                                                                                                     apply.     filing         date,       the     claim   is:                      $11,545.00              SUBJACKS7"-8" (12), NAILS
              VARIOUS
                 KEITHVILLE,
               Last
              ENSIGHT   4 digits                71047
                                        of account
                                IV ENERGY             PRT  number:
                                                                LLC                                     Is Isthe
                                                                                                          GOODS
                                                                                                           ¨     the
                                                                                                         ROYALTIES        claim
                                                                                                                   Unliquidated
                                                                                                                      claim    DELIVEREDsubjecttoto
                                                                                                                                     subject                   offset?
                                                                                                                                                        /offset?
                                                                                                                                                            SERVICES                PROVIDED
Official Form       206E/F
               G.P.S.
                Last       CONTRACTING                  LLC                Schedule E/F: Creditors Who   Check
                                                                                                    AMENDED
                                                                                                        þ
                                                                                                        þIsþNo
                                                                                                           ¨       Have
                                                                                                                   No
                                                                                                                       all that
                                                                                                                   Disputed
                                                                                                                Contingent
                                                                                                                                      apply.
                                                                                                                                 Unsecured              Claims                                                Page 18 of 2141               2 1/2(16), STAPLES(5
              333
              Last
                 Date  44or
                      TEXAS digits
                           digits
                              dates ST   ofSTE
                                        of   account
                                            account
                                           debt    1919
                                                    was
                                                            number: 1963
                                                           number:
                                                            incurred                                     Is     the
                                                                                                              the        claim
                                                                                                                       claim            subject
                                                                                                                                      subject         to
                                                                                                                                                     to      offset?
                                                                                                                                                           offset?
                                                                                                         ¨¨Yes  Contingent
                                                                                                                   Yes
  3.36
               PO BOX 405 LA 71101
              SHREVEPORT,
                Nonpriority             creditor’s      name        and  mailing    address
                                                                                                        ¨
                                                                                                        þ
                                                                                                   AMENDED
                                                                                                         þ
                                                                                                         ¨þBasis
                                                                                                          As
                                                                                                                Unliquidated
                                                                                                                NoNo
                                                                                                                   of     for petition
                                                                                                                         the
                                                                                                                Unliquidated      the claim:     filing          date,      the     claim   is:                       $3,000.00
                                                                                                                                                                                                                                            BOXES), NAILS 3"(3), NAILS
               ARP,
                 VARIOUS TX     75750                                                                   þ       Disputed
                                                                                                          ¨GOODS  Yesall that   DELIVERED                / SERVICES PROVIDED
3.33
 3.35
              Date or dates
             Nonpriority
               Nonpriority
                GAYLE
               Date           B   &
                                          debt wasname
                                    creditor’s
                                      creditor’s
                                      CYNTHIA
                                                         incurred
                                                       name
                                                       D          and
                                                                   and
                                                           MCFARLAND    mailing
                                                                         mailing  address
                                                                                   address
                                                                                                         ¨
                                                                                                        As
                                                                                                          Check
                                                                                                         As
                                                                                                                Yes
                                                                                                                Disputed
                                                                                                                of
                                                                                                                 of   the
                                                                                                                       the     petition
                                                                                                                                       apply.
                                                                                                                                 petition      filing
                                                                                                                                                filing      date,
                                                                                                                                                               date,      the
                                                                                                                                                                           the    claim
                                                                                                                                                                                   claim  is:
                                                                                                                                                                                           is:                      $11,545.00              PLASTIC CAP (18)
                 Lastor      dates of
                         4 digits         debt    was incurred
                                              account        number: 2950                               Basis
                                                                                                           Is the      for
                                                                                                                         claim  the subject
                                                                                                                                        claim: to offset?
              VARIOUS
                PO BOX IV       107ENERGY PRT LLC                                                         ¨
                                                                                                        Check
                                                                                                         Check
                                                                                                         Basis
                                                                                                        ROYALTIES Contingent
                                                                                                                     all
                                                                                                                       all
                                                                                                                        forthat
                                                                                                                             thattheapply.
                                                                                                                                      apply.
                                                                                                                                         claim:
Official Form
             ENSIGHT
               G.P.S.
               VARIOUS
                    206E/F
                KEITHVILLE,
                           CONTRACTING
                                          LA  MONARCH
                                                71047
                                                        LLC               Schedule E/F: Creditors   AMENDED
                                                                                                   ADDITION
                                                                                                       Who¨þ Have
                                                                                                         GOODS     No DELIVERED
                                                                                                                  Unliquidated  Unsecured Claims       / FRANCISCO
                                                                                                                                                          SERVICES                  PROVIDED   TINAJERO       Page 18 of 2141               OHAGIN VETNS, WEATHER          ¨ No
             333
               PO TEXAS
              Last    BOX
                       4 digits405 ST  ofSTE      1919 number:
                                            account                                                     þ      Contingent
                                                                                                         ¨ Contingent
                                                                                                                  Yes
                                                                                                        Is¨the    Disputed
                                                                                                                       claim subject to offset?
  3.36
 3.34          Last
                Date4TX
                Nonpriority
             SHREVEPORT,
               ARP,
              Nonpriorityordigits
                                75750
                              dates     ofdebt
                                            LA19234
                                             account
                                       creditor’s
                                     creditor’s   71101
                                                   was  name
                                                       name    COLISEUM
                                                           number:
                                                           incurredand   1963 address
                                                                    andmailing
                                                                         mailing     LANE
                                                                                    address             þ
                                                                                                        þ
                                                                                                         ¨Asthe
                                                                                                         As
                                                                                                         Is    Unliquidated
                                                                                                                  ofthe thepetition
                                                                                                                 Unliquidated
                                                                                                                 of
                                                                                                                No      claim     petition
                                                                                                                                      subject    filing
                                                                                                                                                filing          date,the
                                                                                                                                                              date,
                                                                                                                                                     to offset?             theclaim
                                                                                                                                                                                   claimis: is:                       $3,000.00
                                                                                                                                                                                                                  UNKNOWN                   BLOCK                          þ Yes
                                                                                                        þ¨Check
                                                                                                          Basis
                                                                                                         Check
                                                                                                         þ     Disputed
                                                                                                                 Disputed
                                                                                                                Noallforall   that
                                                                                                                            thatthe    apply.
                                                                                                                                          claim:
                                                                                                                                     apply.
                GAYLE
             Date
               Date
              ENSIGHT
                VARIOUSor    B IV
                        ordates  & CYNTHIA
                             dates       debt
                                          debt
                                      ENERGY  MONTEREY,
                                                 was
                                                   was D
                                                       PRTMCFARLAND
                                                        incurred
                                                          incurred
                                                                 LLC        CA 93933                    ¨
                                                                                                          GOODS
                                                                                                                Yes
                                                                                                                                DELIVERED                /  SERVICES                 PROVIDED
                PO TEXAS
              333     BOX 107        ST STE 1919                                                         ¨¨
                                                                                                        Basis
                                                                                                         Basis
                                                                                                         þ      Yes
                                                                                                                  Contingent
                                                                                                                       for
                                                                                                                        forthe
                                                                                                                Contingent       theclaim:
                                                                                                                                         claim:
             VARIOUS
               VARIOUS
                Last 4 digits of          LAaccount
                                               71047 number:BROOK         2950                            ¨       Unliquidated
Official Form   KEITHVILLE,
                    206E/F                    MREADOW                     Schedule E/F: Creditors       ROYALTIES
                                                                                                         GOODS
                                                                                                         þ
                                                                                                       WhoIs Unliquidated
                                                                                                   ADDITION
                                                                                                          ¨
                                                                                                                 the
                                                                                                                  Have   claim
                                                                                                                  Disputed
                                                                                                                              DELIVERED subject Claims
                                                                                                                                Unsecured              / ADRIAN
                                                                                                                                                       to SERVICES
                                                                                                                                                              offset? PROVIDED       GARCIA                   Page 18 of 2141               SHINGLES                       ¨ No
             Last
                Date44or
               Last       digits
                           digits     of    account
                                        ofdebt
                                             account      number:
                                                           number: 1963                            AMENDED
                                                                                                         ¨
                                                                                                        Isþthe  Disputed
                                                                                                                  Noclaim subject to offset?
3.34          Nonpriority
              SHREVEPORT,
                              dates           3303
                                     creditor’s
                                             LA
                                                   was
                                                       name
                                                   71101   CHAMBERLAIN
                                                           incurred
                                                                   and mailing address    RUN            Is
                                                                                                        As¨
                                                                                                          Basis
                                                                                                               the
                                                                                                                ofYes
                                                                                                                        claim
                                                                                                                      thefor
                                                                                                                                       subject
                                                                                                                                petition
                                                                                                                                  the          filing
                                                                                                                                          claim:
                                                                                                                                                     to offset?
                                                                                                                                                             date,        the     claim   is:                     UNKNOWN                                                  þ Yes
 3.36          Nonpriority
                                                                                                        þþ No
                                                                                                         Basis   No     for the          claim:                                                                      $3,000.00
                VARIOUS creditor’s            CHICO,   name and mailing address
                                                                   CA 95973                              As
                                                                                                        Check
                                                                                                        ¨ GOODS
                                                                                                                 of all
                                                                                                               Yes
                                                                                                                       the  that petition
                                                                                                                                     apply. filing
                                                                                                                               DELIVERED
                                                                                                                                                               date, the claim is:
                                                                                                                                                        / SERVICES PROVIDED
              ENSIGHT IV ENERGY                       PRT LLC                                            ¨
                                                                                                         Check   Yesall that
                                                                                                         ROYALTIES                    apply.
               GAYLE
                Last
              333
              Date    TEXAS
                        or   B
                        4 digits& ST
                             dates   CYNTHIA
                                         of  account
                                           STE
                                          debt        D MCFARLAND
                                                   1919
                                                  was       number: 2950
                                                         incurred                                       þIs Contingent
                                                                                                         Is     the
                                                                                                              the        claim
                                                                                                                       claim            subject
                                                                                                                                      subject         to
                                                                                                                                                     to      offset?
                                                                                                                                                           offset?
               PO BOX 107                     OCEANO                                                    þ
                                                                                                   ADDITION
                                                                                                   AMENDED
                                                                                                         þþ No
                                                                                                                Contingent
                                                                                                         ¨ Unliquidated
                                                                                                                  No                                     FRANCISCO ACOSTA                                                                   EMPTY                          ¨ No
Official Form VARIOUS
                    206E/F
               KEITHVILLE,              LA 71047                          Schedule E/F: Creditors Who    ¨      Unliquidated
                                                                                                                  Have Unsecured Claims                                                                       Page 18 of 2141
                                              9705         TANGELO               CIRCLE
                                                                                                        ¨
                                                                                                         ¨¨ Disputed
                                                                                                                  Yes
                                                                                                                Yes
                                                                                                                Disputed                                                                                                                                                   þ Yes
3.34
 3.36        Nonpriority
              SHREVEPORT,
               Nonpriority
              Last     4   digits   creditor’s
                                            LA
                                      creditor’s
                                        of  account
               Date or dates debt was incurred        name
                                                  71101namenumber:and
                                                                   and  mailing
                                                                         mailing  address
                                                                                   address              As
                                                                                                         As     of
                                                                                                                 of   the
                                                                                                                       the     petition
                                                                                                                                 petition      filing
                                                                                                                                                filing      date,
                                                                                                                                                               date,      the
                                                                                                                                                                           the    claim
                                                                                                                                                                                   claim  is:
                                                                                                                                                                                           is:                   UNKNOWN
                                                                                                                                                                                                                     $3,000.00
                                                                                                        Basis for the claim:
             ENSIGHT
               GAYLE B IV            ENERGY
                                & CYNTHIA     ELKDPRT   GROVE,  LLC
                                                         MCFARLAND           CA 95624                   Check
                                                                                                         Checkall
                                                                                                         Basis
                                                                                                        ROYALTIES      all
                                                                                                                        forthat
                                                                                                                             thattheapply.
                                                                                                                                      apply.
                                                                                                                                         claim:
               VARIOUS                                                                                   GOODS                DELIVERED / SERVICES PROVIDED
             333
               PO TEXAS
              Date     or dates
                      BOX      107 STdebt  STE was1919incurred                                     AMENDED
                                                                                                        þ¨ Contingent
                                                                                                        Is    the
                                                                                                                 Contingent
                                                                                                                       claim          subject       to offset?
Official Form  Last     4 digits of
               KEITHVILLE,
                   206E/F               LAaccount
                                               71047 number: 2950         Schedule E/F: Creditors Who   þ¨ the
                                                                                                         Is    Unliquidated
                                                                                                                 Unliquidated
                                                                                                                 Have   claim  Unsecured
                                                                                                                                      subject         Claims
                                                                                                                                                     to     offset?                                           Page 18 of 2141
 3.35         VARIOUS
              Nonpriority creditor’s name and mailing address                                           þAs     No
                                                                                                                 of the petition filing date, the claim is:                                                        $11,545.00
                                                                                                        ¨¨ Disputed
                                                                                                         þ       Disputed
                                                                                                                No
                                                                                                        ¨       Yes
               DateOfficial
             SHREVEPORT,
              Last
              G.P.S.
                        or   dates
                       4 digits     Form
                           CONTRACTING
                                          debt
                                       of LA       207
                                                   was
                                                  71101
                                            account
                                                          incurred
                                                          number:
                                                        LLC
                                                                                                         Check Statement
                                                                                                         ¨
                                                                                                        Basis   Yes
                                                                                                         Basisfor
                                                                                                                      all that apply.
                                                                                                                        forthe   theclaim:
                                                                                                                                         claim:
                                                                                                                                                     of         Financial               Affairs     for Non-Individuals           Filing for Bankruptcy                                     Page 33 of 40
               VARIOUS
              PO      BOX 405                                                                            ¨      Contingent
                                                                                                        ROYALTIES
                                                                                                         GOODS                DELIVERED / SERVICES PROVIDED
              ARP,
             Date       TX     75750                                                              AMENDED¨      Unliquidated
               Last or      dates of
                        4 digits         debt    was incurred
                                             account       number: 2950                                 Is
                                                                                                         Isthe the    claim
                                                                                                                        claimsubject   subjectto     tooffset?
                                                                                                                                                            offset?
                                                                                                         ¨      Disputed
             LastTEXAS
            333    4 digits ofSTE
                               account  number: 3116                                                         ¨    Contingent
                                                                                                              Check      all   that apply.
             ENSIGHT IVST          1919
            (Name)
                            ENERGY    PRT LLC                                                                 Is  the     claim         subject to offset?
            SHREVEPORT,        LA 71101                                                     AMENDED
                                                                                               þ Unliquidated
                                                                                               ¨ No
             333 TEXAS
    Part 2: Additional     ST STE
                        Page        1919                                                                      þ Contingent
                                                                                                             ¨¨   Disputed
                                                                                                                   Yes
   3.32      SHREVEPORT,
            Nonpriority
            Date or dates
                 Debtor
                                LA 71101
                          creditor’s
                             debt wasname
                                       incurred       Case 20-12814-mkn
                                           and mailing address
                                              Petersen-Dean, Inc.
                                                                                                              þ
                                                                                                                            Doc 412
                                                                                                                   Unliquidated
                                                                                                             As of the petition filing date, the claim is:
                                                                                                              þ Disputed
                                                                                                             Basis
                                                                                                             Check       for
                                                                                                                       all   thatthe     claim:
                                                                                                                                     apply.
                                                                                                                                                             Entered 07/17/20 13:06:39                                    $624,081.07
                                                                                                                                                                                                                Amount of claim Case number (if known)
                                                                                                                                                                                                                                                       Page 49 of 55
                                                                                                                                                                                                                                                                 20-12821-mkn
   Debtor
    3.33           Date or dates
                 ENSIGHT
                 Weatherly
                  VARIOUS
                  Nonpriority     OilIV&ENERGYdebt
                                           Gas,    LLC
                                          creditor’s   was     incurred
                                                          MANAGEMENT
                                                            name       and mailingLLCaddress                  As of the
                                                                                                             GOODS
                                                                                                                                    Case number
                                                                                                                                  petition
                                                                                                                              DELIVERED           filing /
                                                                                                                                                             (if known)
                                                                                                                                                                 date, the
                                                                                                                                                            SERVICES
                                                                                                                                                                                    19-31087
                                                                                                                                                                                       claim
                                                                                                                                                                                       PROVIDED  is:
                 333 TEXAS ST STE                     1919                                                   ¨Basis
                                                                                                              Check
                                                                                                                          for the claim:
                                                                                                                  Contingent
                                                                                                                         all that apply.
                   VARIOUS
                  Last
                 (Name)
                           4  digits       of (Name)
                                               account         number:       3116
                  ENSIGHT
                 SHREVEPORT, LA 71101 IV   ENERGY          PRT      LLC                              AMENDED ¨ROYALTIES
                                                                                                             Is   Unliquidated
                                                                                                                 the     claim        subject         to     offset?
                  333
                   LastTEXAS
    Part 2: Additional      4 digitsPage ST ofSTE
                                                account1919number:                                           ¨
                                                                                                             þ     Contingent
                                                                                                              þ Disputed
                                                                                                                  No
                 Date      or dates         debt                                                              Is the      claim subject to offset?
   3.32           SHREVEPORT,
                  Nonpriority                    LAwas
                                         creditor’s    71101  incurred
                                                           name       andandmailing  address                  þ
                                                                                                             As    Unliquidated
                                                                                                                   of   the petition filing                     date, the claim is:                                       $624,081.07
                                              Facility          name              address                    ¨þ Yes
                                                                                                             Basis
                                                                                                              þ
                                                                                                             Check
                                                                                                                   Noallforthat
                                                                                                                   Disputed             claim: Names of anyone with access to it
                                                                                                                                theapply.                                                                                                            Description of the contents   Does debtor
   Debtor        Weatherly Oil & Gas, LLC
                 VARIOUS                                                                                                            Case number (if known)                          19-31087                    Amount of claim
                  Date or dates
                  ENSIGHT            IV ENERGYdebt was         incurred
                                                           MANAGEMENT             LLC                         ¨ Yes DELIVERED
                                                                                                             GOODS                                      / SERVICES PROVIDED                                                                                                        still have it?
   3.33           Nonpriority
                  333 TEXAS              creditor’s
                                         ST   STE          name
                                                      1919number: 3116and   mailing  address                 As
                                                                                                             ¨Basisof   the      petition
                                                                                                                          for the claim:
                                                                                                                  Contingent                     filing         date,         the     claim     is:
                 (Name)
                 Last
                  VARIOUS 4   digits       of  account                                                       Is  the
                                                                                                             Check      claim
                                                                                                                        all           subject to offset?
                                                                                                                             that apply.
                  SHREVEPORT,                  LA 71101                                              AMENDED ¨ROYALTIES
                                                                                                                  Unliquidated
                  ENSIGHT Page
    Part 2: Additional
                                     IV ENERGYORCHARD      PRT LLC LANE                               ADDITION
                                                                                                             þ
                                                                                                             ¨    No
                                                                                                                  Disputed                             ALEJANDRO BECERRA                                                                            NAILS, T. TOPS, & OHAGIN       ¨ No
                  LastTEXAS
                  333       4 digits     STof   account
                                              STE               number:
                                                      1919incurred                                           þ    Contingent
                                                                                                              Is Yes
                                                                                                                  the     claim subject to offset?
                  Date      or dates         debt     was                                                    ¨
   3.32
    3.34         Nonpriority
                   Nonpriority
                  SHREVEPORT, LA 71101        2643
                                         creditor’s
                                          creditor’s        MAYFAIR
                                                           name
                                                            name     and
                                                                       and       ST.
                                                                            mailing
                                                                             mailing address
                                                                                      address                As
                                                                                                             þAs  of   the
                                                                                                                  Unliquidated
                                                                                                                    of   the
                                                                                                              þ Nofor the claim:
                                                                                                             Basis              petition
                                                                                                                                  petition       filing
                                                                                                                                                  filingdate,     date,the      theclaim
                                                                                                                                                                                       claimis:  is:                      $624,081.07
                                                                                                                                                                                                                            UNKNOWN                 VENTS                          þ Yes
  Debtor        Weatherly
                  VARIOUS        Oil    &  Gas,   LLC                                                        Check
                                                                                                             þ         all
                                                                                                                  Disputed
                                                                                                              Check          that  Case
                                                                                                                                     apply.
                                                                                                                         all that apply.     number         (if  known)            19-31087                     Amount  of claim
   3.33          ENSIGHT
                   ENSIGHT
                 Nonpriority
                  Date      or dates IV       LODI,
                                          ENERGY
                                       IVcreditor’s
                                           ENERGY
                                             debt     was   PRT
                                                           nameCALLC
                                                          MANAGEMENT and
                                                              incurred  95242     LLCaddress
                                                                            mailing                           ¨
                                                                                                             GOODS
                                                                                                             As    Yes
                                                                                                                  of   theDELIVERED
                                                                                                                                petition filing          / SERVICES
                                                                                                                                                               date, the claim         PROVIDED is:
                (Name)
                 333
                   333TEXAS
                  Last     4 digitsST
                          TEXAS            ofSTE
                                          ST   STE1919
                                               account 1919number: 3116                                      ¨þthe
                                                                                                             Basis
                                                                                                             CheckContingent
                                                                                                                   Contingent
                                                                                                                         for
                                                                                                                       all   thatthe     claim: to offset?
                                                                                                                                     apply.
                 ENSIGHT
                  VARIOUS IV ENERGY                       PRT LLC                                    AMENDED Is          claim        subject
                                              PARK                                                           ¨þ Unliquidated
                                                                                                                   Unliquidated                                                                                                                                                    ¨ No
                                                      1919RIDGE                                                                                        SAMUEL VELASCO                                                                               NAILS 2 1/2"(2 BOXES)
                 SHREVEPORT,
    Part 2: Additional              Page       LA 71101                                               ADDITION
                                                                                                             ROYALTIES
                                                                                                             þ    No
                 333 TEXAS              ST STE                                                               þ
                                                                                                             ¨    Contingent
                                                                                                              ¨ Disputed
                                                                                                                   Disputed
   3.32           Last
                 Date      4
                 Nonpriority
                           or digits
                                dates      of  account
                                         creditor’s
                                            debt     was   namenumber:
                                                              incurredand   mailing  address                 ¨
                                                                                                             As   Yes
                                                                                                                   of  the       petition        filing         date, the claim is:                                       $624,081.07
    3.34         SHREVEPORT,
                  Nonpriority
                   SHREVEPORT,                5445
                                               LALA 71101
                                          creditor’s   71101MOUNTAIN
                                                            name and mailing        RIDGE
                                                                                      address WAY            þ
                                                                                                             Is
                                                                                                             Basis
                                                                                                                  Unliquidated
                                                                                                              Asthe
                                                                                                              Basis
                                                                                                             Check
                                                                                                                    ofallclaim
                                                                                                                         the
                                                                                                                        for
                                                                                                                          for
                                                                                                                                      subject
                                                                                                                                  petition
                                                                                                                                the
                                                                                                                             that the   claim:
                                                                                                                                          claim:
                                                                                                                                     apply.
                                                                                                                                                      to offset?
                                                                                                                                                  filing         date, the claim is:                                        UNKNOWN
                                                                                                                                                                                                                Amount of claim
                                                                                                                                                                                                                                                                                   þ Yes
                 ENSIGHT             IV ENERGY                                                               þ
                                                                                                             þ    Disputed
                                                                                                                  No
                                                                                                              Check      all  that     apply.
   3.33
                 VARIOUS
                 Date
                  ENSIGHT  or dates
                  Nonpriority                 OAKLEY,
                                            debt
                                      IVcreditor’s
                                           ENERGY    wasMANAGEMENT
                                                           PRTincurred
                                                           name     LLCCAmailing
                                                                      and
                                                                                  LLC
                                                                               94531 address                 GOODS
                                                                                                             As
                                                                                                             ¨     of theDELIVERED
                                                                                                              ROYALTIES
                                                                                                                  Yes            petition filing        / SERVICES
                                                                                                                                                                date, the claim        PROVIDED is:
                 333    TEXAS ST              STE 1919                                                       ¨
                                                                                                             BasisContingent
                                                                                                                        forthat theapply.
                                                                                                                                        claim:
                  333
                   DateTEXAS
                 Last     4or digits
                                  dates  ST    STE was
                                           ofdebt
                                               account 1919number:
                                                               incurred     3116                              þ Contingent
                                                                                                             Check      all
                 VARIOUS
                 SHREVEPORT,
                  ENSIGHT            IV ENERGY LA 71101    PRT     LLC                               AMENDED ¨
                                                                                                             Is   Unliquidated
                                                                                                              Isthe
                                                                                                                  the
                                                                                                             ROYALTIES  claim
                                                                                                                          claimsubject  subjectto       tooffset?
                                                                                                                                                                offset?
                  333   TEXAS
                   VARIOUS               ST   PATINA
                                              STE     1919number:                                     ADDITION
                                                                                                             ¨
                                                                                                             þ
                                                                                                             þ
                                                                                                              þ
                                                                                                              þ No
                                                                                                                   Unliquidated
                                                                                                                  Disputed
                                                                                                                  Contingent
                                                                                                                   No                                  MANUEL                           CASTILLO                                                    NAILS,MASTIC,FLASHING,         ¨ No
                 Last
                 Date     4ordigits
                                dates      ofdebt
                                               account
                                                     was      incurred                                        ¨
                                                                                                             Is    Disputed
  3.32          Nonpriority
                  SHREVEPORT,           creditor’s
                                              3505
                                               LA         name
                                                      71101 BOTANICALand mailing address
                                                                                     DRIVE                  As
                                                                                                             ¨
                                                                                                             þ¨the
                                                                                                             Basis
                                                                                                                  of
                                                                                                                  Yes   claim
                                                                                                                       the
                                                                                                                  Unliquidated
                                                                                                                   Yes  for      the
                                                                                                                                      subject
                                                                                                                                petition
                                                                                                                                         claim:
                                                                                                                                                     to offset?
                                                                                                                                                filing         date, the claim is:                                       $624,081.07
                                                                                                                                                                                                                                                    NAILS                          þ Yes
   3.34
   Debtor         SHREVEPORT,
                   Last
                 Weatherly  4
                  Nonpriority  digits
                                  Oil    &  of
                                            Gas, LA
                                                account
                                         creditor’sLLC 71101
                                                           name number:
                                                                      and   mailing  address                 þ
                                                                                                            Check
                                                                                                             As
                                                                                                             þ    No
                                                                                                              Basisof all
                                                                                                                        the
                                                                                                                  Disputed  that    apply.
                                                                                                                                    Case
                                                                                                                                 petition
                                                                                                                          for the claim:     number
                                                                                                                                                 filing      (ifdate,
                                                                                                                                                                  known)      the    19-31087
                                                                                                                                                                                      claim     is:                        UNKNOWN
                 VARIOUS IV ENERGY MANAGEMENT LLC
                ENSIGHT                                                                                      GOODS            DELIVERED                 / SERVICES PROVIDED
   3.33
                  Date or dates debt
                 Nonpriority
                333    TEXAS         IVST     BAKERSFIELD,
                                         creditor’s
                                                      was incurred
                                                           name      and mailing  CAaddress
                                                                                         93311              ¨
                                                                                                             ¨
                                                                                                             Check
                                                                                                             As
                                                                                                                  Yesall that
                                                                                                              ROYALTIES
                                                                                                                  of the for petition
                                                                                                                  Contingent          apply.
                                                                                                                                                 filing date, the claim is:
                  ENSIGHT                  ofSTE
                                          ENERGY      1919 PRT     LLC
                 (Name)
                 Last     4 digits             account         number:      3116                             Basis               the claim:
                  DateTEXAS
                  VARIOUS
                SHREVEPORT,
                  333       or dates     ST   debt    was
                                               LA 71101
                                              STE     1919     incurred                               AMENDED
                                                                                                            ¨Is
                                                                                                             þ   the    claim
                                                                                                              Is Unliquidated
                                                                                                             Check     all
                                                                                                                  Contingent
                                                                                                                  the
                                                                                                             ROYALTIES
                                                                                                                                      subject to offset?
                                                                                                                             that apply.
                                                                                                                          claim         subject to offset?
    Part 2: ENSIGHT
                 Additional IV       Page ENERGY
                                              PHOENIX     PRT LLCWAREHOUSE                            ADDITION
                                                                                                             þ    No                                   MACK HAGGARD                                                                                 EMPTY                          ¨ No
    3.35          VARIOUS
                 333
                  Last
                Date   TEXAS
                           4 digits
                          or   dates    ST of STE
                                               account
                                            debt      1919
                                                     was       number:
                                                             incurred
                                                                                                            ¨þ
                                                                                                             þþ Disputed
                                                                                                                  Unliquidated
                                                                                                                   No
                                                                                                                  Contingent                                                                                                 $11,545.00
                   Nonpriority            creditor’s        name       and mailing address                   ¨Asthe
                                                                                                             Is
                                                                                                             ¨      of claim
                                                                                                                  Yes    the petition
                                                                                                                  Disputed            subjectfiling   to offset?  date, the claim is:
   3.34          SHREVEPORT,
                 Nonpriority
                  Last      4  digits
                                              215
                                               LA
                                         creditor’s
                                            of  account
                                                        S.
                                                      71101name 13TH        STREET
                                                                     and mailing address
                                                                number:
                                                                                                             þ¨
                                                                                                            Basis
                                                                                                             As
                                                                                                             þ
                                                                                                                   Yes
                                                                                                                  Unliquidated
                                                                                                                  of the
                                                                                                              Check
                                                                                                                  No    for     the
                                                                                                                                petition
                                                                                                                         all that       claim:
                                                                                                                                       apply.    filing date, the claim is:                                     Amount ofUNKNOWN
                                                                                                                                                                                                                           claim                                                   þ Yes
                VARIOUS
                  SHREVEPORT,
                   G.P.S. CONTRACTING LLC      LA     71101                                                  þ
                                                                                                            GOODS
                                                                                                             Basis
                                                                                                             CheckDisputed
                                                                                                                         for
                                                                                                                       all   DELIVERED
                                                                                                                             thatthe     claim:
                                                                                                                                     apply.            / SERVICES                      PROVIDED
  Debtor
   3.33         Weatherly
                 Nonpriority
                 Date
                 ENSIGHT
                   PO BOX  or dates           PHOENIX,
                                 OilIV&creditor’s
                                           Gas,
                                            debt
                                    405ENERGY     LLCwasPRTname
                                                              incurred
                                                                   LLC  AZ
                                                                      and       85034
                                                                            mailing  address                 ¨¨ Yes
                                                                                                             As    of  the
                                                                                                                   Contingent
                                                                                                             ROYALTIES
                                                                                                                                   Case
                                                                                                                                 petition    number
                                                                                                                                                 filing(ifdate, known) the         19-31087
                                                                                                                                                                                      claim is:
                Last 4 digits of account number: 3116                                                        Basis
                                                                                                             Check
                                                                                                            Is¨the      forthat
                                                                                                                       all
                                                                                                                       claim    theapply.
                                                                                                                                        claim: to offset?
                                                                                                                                     subject
                 333
                   ARP,
                (Name) TEXAS
                 ENSIGHT
                 VARIOUS     TX IV
                  Date or dates
                                        ST
                                      75750   STE 1919
                                          ENERGY
                                             debt was     PRT      LLC
                                                              incurred
                                                                                                     AMENDED
                                                                                                      AMENDEDþ    Contingent
                                                                                                                   Unliquidated
                 333
                   Date TEXAS                 POINT
                                        ST debt
                                              STE     1919       LEGADO                                     þROYALTIES
                                                                                                             þ
                                                                                                      ADDITION
                                                                                                             þ¨the
                                                                                                             Is   No
                                                                                                                  Unliquidated
                                                                                                                   Disputed
                                                                                                                         claim subject to
                                                                                                                  Contingent                           ALEJANDRO
                                                                                                                                                             offset?                             MALDONADO                                          NAILS,MASTIC,FLASHING,         ¨ No
    3.35 2: Additional
    Part
   3.32          Last     4or
                 Nonpriority
                  Nonpriority
                  VARIOUS
                                  dates
                              digitsPage creditor’s
                                           of account
                                          creditor’s   was nameincurred
                                                               number:
                                                            name      and
                                                                       andmailing
                                                                             mailingaddress
                                                                                      address               ¨As
                                                                                                             ¨
                                                                                                             þ
                                                                                                             þAs
                                                                                                             Is    of
                                                                                                                    ofthethepetition
                                                                                                                  Disputed
                                                                                                                  Yes
                                                                                                                  No
                                                                                                                  Unliquidated
                                                                                                                 the    claim     petition
                                                                                                                                      subject    filing
                                                                                                                                                  filingdate,    date,the      theclaimclaimis:  is:                      $624,081.07
                                                                                                                                                                                                                             $11,545.00
   3.34
                 SHREVEPORT,
                  Nonpriority                 105
                                               LA 71101
                                         creditor’s     COSSER
                                                           name and mailing    STREETaddress                  Basis
                                                                                                             Check
                                                                                                             As    of all forthat
                                                                                                                         allthat
                                                                                                                        the       the     claim:to offset?
                                                                                                                                      apply.
                                                                                                                                 petition
                                                                                                                                       apply. filing date, the claim is:                                                   UNKNOWN                  NAILS                          þ Yes
                 SHREVEPORT,
                   VARIOUS
                 ENSIGHT             IV        LA 71101
                                          ENERGY           MANAGEMENT             LLC                        ¨
                                                                                                             þ    Yes
                                                                                                              Check
                                                                                                                  Disputed
                                                                                                                  No
                  G.P.S.
                  Last     4   CONTRACTING
                              digits       of  account        LLC
                                                               number:                                       Basis
                                                                                                              GOODS     for     the     claim:
                                                                                                                                DELIVERED                  /  SERVICES                  PROVIDED
  3.33           Date or Weatherly
             Debtor
                Nonpriority     dates       debt Oil was
                                              RENO,   & Gas,     LLC
                                                              incurred
                                                                 NV  and89509                                Check      all that      apply. filingCasedate,    number           (if known)      19-31087      Amount of claim
                 333
                   LastTEXAS
                  ENSIGHT
                  PO     BOX         IVcreditor’s
                                   405
                            4 digits     ST   STE
                                          ENERGY
                                            of        1919
                                                account
                                                          name
                                                           PRT     LLC
                                                                number:
                                                                           mailing address
                                                                              1963
                                                                                                            As
                                                                                                             ¨¨ of
                                                                                                             ROYALTIES
                                                                                                             Basis
                                                                                                                       the
                                                                                                                  Contingent
                                                                                                                  Yes
                                                                                                                   Contingent
                                                                                                                        for
                                                                                                                                petition
                                                                                                                                 the     claim:
                                                                                                                                                                            the       claim is:
                 SHREVEPORT,
                  333
                 VARIOUSTEXAS   (Name)
                                         ST    LA was
                                              STE     71101
                                                      1919                                                   þIs
                                                                                                            Check
                                                                                                             ¨    the all claim
                                                                                                              ¨ Unliquidated
                                                                                                                  Contingentthat
                                                                                                                   Unliquidated         subject
                                                                                                                                    apply.              to      offset?
                  ARP,
                ENSIGHT
                 Date      orTX dates75750
                                    IV   ENERGY
                                            debt          PRT     LLC
                                                              incurred                                       ROYALTIES
                                              POINT                                                   AMENDED
                                                                                                     AMENDED Is
                                                                                                             ¨
                                                                                                             þþthe
                                                                                                              ¨    Noclaim subject to
                                                                                                                  Disputed
                                                                                                                  Unliquidated
                                                                                                                   Disputed                            MANUELoffset?                    CASTILLO                                                    NAILS,MASTIC,FLASHING,         ¨ No
                333
              Part
                 Date
                 Last
                  Date TEXAS
                       2:
                 VARIOUS  4or
                            ordigits
                                 dates  ST
                                Additional
                                 dates       STE
                                           ofdebt
                                               account
                                              debt    1919
                                                   Page
                                                      was
                                                      wasincurred
                                                               number:
                                                               incurred                               ADDITION
                                                                                                            þ
                                                                                                             þ¨the
                                                                                                                  Contingent
                                                                                                                  No
                                                                                                                   Yes
                SHREVEPORT,                    LA    71101                                                  þ¨
                                                                                                             Is   Disputed
                                                                                                                        claim subject to offset?
                                                                                                                  Unliquidated
   3.35
  3.32
   3.34
                  Nonpriority
                Nonpriority
                  SHREVEPORT,
                 Nonpriority
                 VARIOUS
                  VARIOUS
                                              20752
                                         creditor’s
                                        creditor’s
                                               LA
                                         creditor’s
                                                           name
                                                          name
                                                      71101nameBUR    and
                                                                     and
                                                                     and  OAK
                                                                            mailing
                                                                           mailing
                                                                            mailingCIRCLE
                                                                                     address
                                                                                     address
                                                                                     address
                                                                                                             Basis
                                                                                                             As
                                                                                                             ¨
                                                                                                            As
                                                                                                            þþBasis
                                                                                                             As
                                                                                                                   of
                                                                                                                  Yes
                                                                                                                  of
                                                                                                                  No
                                                                                                                  of  thefor
                                                                                                                        the
                                                                                                                       the
                                                                                                                  Disputed
                                                                                                                                 the
                                                                                                                                  theclaim:
                                                                                                                                 petition
                                                                                                                          forpetition
                                                                                                                                petition
                                                                                                                                          claim: filingdate,
                                                                                                                                                filing
                                                                                                                                                 filing
                                                                                                                                                                date,the
                                                                                                                                                               date,
                                                                                                                                                                              theclaim
                                                                                                                                                                             the
                                                                                                                                                                                      claimis:
                                                                                                                                                                                      claim
                                                                                                                                                                                                is:
                                                                                                                                                                                                is:
                                                                                                                                                                                                                            $11,545.00
                                                                                                                                                                                                                         $624,081.07
                                                                                                                                                                                                                           UNKNOWN                  NAILS                          þ Yes
                 Last     4 digits of account number:                                                        GOODS
                                                                                                             Basis
                                                                                                             Check
                                                                                                              GOODS           DELIVERED
                                                                                                                         forthat
                                                                                                                        all      the     claim:
                                                                                                                                      apply.
                                                                                                                               DELIVERED                 / SERVICES                    PROVIDED
                Date      or CONTRACTING
                               dates        debt     was LLC incurred                                       Check     all
                                                                                                                       all that     apply. number /(ifSERVICES                          PROVIDED                        Amount of claim
                                                                                  LLCCA 91326 AMENDED
 Debtor       Weatherly         Oil & Gas,       LLC                                                                         thatCase                                             19-31087
                  G.P.S.
                ENSIGHT
                 ENSIGHT
                 Last
                  Last     44digits IV
                               digitsIV ENERGY
                                           of PORTER
                                          ENERGY
                                            ofaccount
                                                account   MANAGEMENT
                                                          PRT      LLC
                                                               number:RANCH,
                                                                number:      3116
                                                                             1963
                                                                                                             ¨
                                                                                                             Check
                                                                                                            Basis
                                                                                                             ¨
                                                                                                                  Yes
                                                                                                             ROYALTIES  for
                                                                                                                  Contingent
                                                                                                                                     apply.
                                                                                                                                thesubject
                                                                                                                                        claim: to
                                                                                                                                                               known)

                  PO
                333
                VARIOUS
              (Name)   BOX
                       TEXAS      405   ST   STE      1919                                                  ¨Is
                                                                                                              Is the
                                                                                                                  the    claim
                                                                                                                          claim
                                                                                                                  Contingent            subject         to   offset?
                                                                                                                                                               offset?
                 333
                  Date TEXASor          ST    STE was 1919                                           AMENDED þ    Contingent
    3.36          ARP,
                SHREVEPORT, TXdates
                   Nonpriority      75750    debt
                                          creditor’s
                                              PROSPER
                                               LA 71101
                                                              incurred
                                                            name       and mailing address                  ROYALTIES
                                                                                                             ¨
                                                                                                             þ
                                                                                                             Is
                                                                                                      ADDITION
                                                                                                            ¨ þ   Unliquidated
                                                                                                              Asthe
                                                                                                                  Noof claim
                                                                                                                  AMENDED
                                                                                                                   No    the petition
                                                                                                                  Unliquidated        subjectfiling   to
                                                                                                                                                       SAMUEL     date, the claim is:
                                                                                                                                                             offset?                   VELASCO                                 $3,000.00
                                                                                                                                                                                                                                                    1 FLAT STOCK, 12 PIECES        ¨ No
                Last     4 digits         of account number:                                                 þ    Unliquidated
                                                                                                                  Disputed
                                                                                                              Check      all that apply.
   Part 2: Additional
                  VARIOUS
                   GAYLE         BPage& creditor’s
                                         CYNTHIA          D    MCFARLAND                                    ¨¨
                                                                                                             þ
                                                                                                            Is¨   Yes
                                                                                                                  No
                                                                                                                theYes
                                                                                                                  Disputed
                                                                                                                       claim         subject         to offset?
   3.35          Nonpriority
                  Date      ordates
                                 dates       debtwas  was  name      and
                                                              incurred      mailing  addressaddress          ¨
                                                                                                             As   Disputed
                                                                                                                  of   the      petition         filing        date,         thedate, claim     is:claim is:                $11,545.00
   3.34      3.32
                Date      or
                 Nonpriority
                   PO BOX
                 SHREVEPORT,
                                Nonpriority   5580
                                            debt
                                    107creditor’s
                                               LA     71101
                                                            SADDLE
                                                             incurred
                                                      creditor’s        name    ROCK
                                                                                and
                                                           name and mailing address        LN.
                                                                                     mailing                þ¨
                                                                                                             As
                                                                                                              ¨No
                                                                                                             Basis
                                                                                                             CheckYes
                                                                                                                   of  the  As
                                                                                                                   Contingent
                                                                                                                         for
                                                                                                                       all   that
                                                                                                                                    of
                                                                                                                                 petition
                                                                                                                                 the
                                                                                                                                         the
                                                                                                                                         claim:
                                                                                                                                     apply.
                                                                                                                                                petition            filing
                                                                                                                                                 filing date, the claim is:                 the                            UNKNOWN   $624,081.07    OF DRIP EDGE ,NAIL 3"(3        þ Yes
                  Last
                 G.P.S.
                  VARIOUS  4  digits
                              CONTRACTING  of  account         number:
                                                            LLC and mailing address                         Basis
                                                                                                             Basis
                                                                                                             Check     for
                                                                                                                        for
                                                                                                                       all      the
                                                                                                                            Check
                                                                                                                                the
                                                                                                                             that       claim:
                                                                                                                                         all that
                                                                                                                                        claim:
                                                                                                                                     apply.         apply.date, the claim is:                                  Amount of claim
   3.33          Nonpriority             creditor’s        name                                             ¨
                                                                                                      AMENDEDAs
                                                                                                              ¨Yes of   the
                                                                                                                   Unliquidated  petition        filing
                   KEITHVILLE,
                VARIOUS
                 ENSIGHT
                 PO    BOX
                                ENSIGHT
                                  405
                                            LA
                                     IV ENERGYANTIOCH,
                                                   71047
                                                   IV ENERGY            CA 94531 LLC
                                                          PRT LLCMANAGEMENT                                  GOODS
                                                                                                            GOODS
                                                                                                             ¨    Contingent
                                                                                                             ROYALTIES
                                                                                                             Check      all
                                                                                                                   Disputed
                                                                                                              ¨ Contingent
                                                                                                                              DELIVERED
                                                                                                                             DELIVERED
                                                                                                                             that     apply.           //SERVICES
                                                                                                                                                            SERVICESPROVIDED           PROVIDED                                                     BOXES)
 Debtor       Weatherly
                  Last
                 333
                 ENSIGHT   4TX
                        TEXAS   333
                                OilIV
                              digits     TEXAS
                                       &STGas,
                                           ofdebtLLCST
                                               account
                                              STE
                                          ENERGY      1919 STE
                                                           PRT      1919 1963
                                                               number:
                                                                   LLC                                       þ              ¨ Case Contingent
                                                                                                                                           number (if known)                      19-31087
    3.36           Date
                Last
                 ARP,
                 Date    4or
                  Nonpriorityor   dates
                             digits75750
                                dates     of  account
                                            debt
                                          creditor’s   was
                                                     was       incurred
                                                              number:
                                                              incurred
                                                            name       and 3116
                                                                             mailing address         AMENDED ¨
                                                                                                             Is
                                                                                                            IsAs  Unliquidated
                                                                                                                 the
                                                                                                                the      claim
                                                                                                                    ofclaim
                                                                                                                         the¨ petitionsubject
                                                                                                                                     subject
                                                                                                                                   Unliquidated       tooffset?
                                                                                                                                                  filing
                                                                                                                                                     to      offset?
                                                                                                                                                                 date, the claim is:                                          $3,000.00
                 333 TEXAS
              (Name)
                                SHREVEPORT,   PROVENCE
                                         ST STE       1919LA 71101                                  AMENDED
                                                                                                     ADDITIONþ
                                                                                                             Is
                                                                                                             ¨
                                                                                                             þ    Unliquidated
                                                                                                                 the    claim
                                                                                                                  Contingent
                                                                                                              Basis
                                                                                                                  Disputed
                                                                                                                  No      forthat the subject
                                                                                                                                          claim:to     ADRIANoffset?                  GARCIA                                                        METAL, PAINT(3 GALLONS),       ¨ No
                   VARIOUS
                 Date      or Date
                                dates       debt                                                            þ¨Check
                                                                                                                  No     all
                                                                                                                  Disputed  ¨ Disputed apply.
   3.35          VARIOUS
                 SHREVEPORT,
                  GAYLE
                  Nonpriority    B & creditor’s
                                           or  LA was
                                         CYNTHIA
                                               dates  71101   incurred
                                                          Dname
                                                          debt MCFARLAND
                                                                   wasand mailing address                    þ
                                                                                                             As
                                                                                                             ¨    No
                                                                                                                  Unliquidated
                                                                                                              GOODSof theDELIVERED
                                                                                                                  Yes            petition filing           / SERVICES
                                                                                                                                                                date, the claim         PROVIDEDis:                         $11,545.00
 3.32
  3.34        Nonpriority
                Nonpriority
   Part 2: Additional
                 SHREVEPORT,
                  PO     BOX      Page
                                   107        4478
                                        creditor’s
                                        creditor’s
                                               LA     71101 SAONE
                                                         name
                                                          name       andincurred
                                                                    and       WALK
                                                                           mailing
                                                                           mailing  address
                                                                                     address              As¨
                                                                                                            As¨of
                                                                                                             Basis
                                                                                                             þ
                                                                                                             ¨
                                                                                                             Check
                                                                                                                  Yes
                                                                                                                  of
                                                                                                                  Yesthe
                                                                                                                       the
                                                                                                                        for
                                                                                                                  Disputed
                                                                                                                   Contingent
                                                                                                                        all
                                                                                                                              petition
                                                                                                                                petition
                                                                                                                                theapply.
                                                                                                                            Basis
                                                                                                                             that       claim: filing
                                                                                                                                                filing
                                                                                                                                          for the
                                                                                                                                                             date,
                                                                                                                                                         claim:date, the    the claim claim is:is:                      $624,081.07
                                                                                                                                                                                                                          UNKNOWN                   NAILS(2 BOXES), VERDE          þ Yes
                   Last
                 VARIOUS
                 Last
                 Date
                  G.P.S.  4 4
                            or digits
                              digits
                                 dates
                              CONTRACTING   of
                                           of   account
                                               account
                                             debt     was       number:
                                                               number:
                                                              incurred
                                                             LLC              2950                           Basis
                                                                                                          Check
                                                                                                              Is
                                                                                                            Check
                                                                                                             GOODStheallfor
                                                                                                                      all  that
                                                                                                                          claim
                                                                                                                            that the
                                                                                                                                   apply.claim:
                                                                                                                                        subject
                                                                                                                                    apply.
                                                                                                                              DELIVERED                 to      offset?
                                                                                                                                                        / SERVICES                     PROVIDED
                                VARIOUS                                                                       ¨ Unliquidated
  3.33
                  KEITHVILLE,
              ENSIGHT
                ENSIGHT
                  PO   BOX
                Nonpriority
                                  IV
                                  405
                                            LA
                                    IV ENERGY SACRAMENTO,
                                         ENERGY
                                        creditor’s
                                                  71047 MANAGEMENT
                                                          PRT LLC
                                                          name       and   mailing
                                                                                   CA
                                                                                 LLC     95834 AMENDED
                                                                                     address                 ROYALTIES
                                                                                                             Basis
                                                                                                             ¨
                                                                                                            As           for
                                                                                                                  Contingent
                                                                                                                   No
                                                                                                              þContingent
                                                                                                                  of  the
                                                                                                                            GOODSthe claim:
                                                                                                                                petition
                                                                                                                                              DELIVERED
                                                                                                                                                filing         date,
                                                                                                                                                                             / SERVICES
                                                                                                                                                                            the       claim    is:
                                                                                                                                                                                                    PROVIDED                                        S-RIDGE LOW PRO.
 Debtor       333Last
                 VARIOUS
                333
              Weatherly   4
                      TEXAS
                       TEXAS  digits
                                Oil &  ST
                                        ST of
                                            STE
                                         Gas,  account
                                             STE LLC 1919
                                                      1919     number:      1963                          ¨ þ ¨
                                                                                                             Is    Disputed
                                                                                                                  Contingent
                                                                                                                 the    claim     Case     number
                                                                                                                                      subject        to(ifoffset?                19-31087                      Amount of  claim
                            orLast        4 debt
                                             digits     of account
                                                               incurrednumber: 3116                          ROYALTIES                                         known)
                 Date
                  Date
                  ARP,     or
                            TX  dates
                                 dates
                                    75750     debtwas was     incurred                               AMENDED ¨
                                                                                                            Check
                                                                                                             Is   Unliquidated
                                                                                                                   Yes
                                                                                                              ¨Unliquidated
                                                                                                                 the  all   Is the
                                                                                                                            that
                                                                                                                        claim       apply.claim subject
                                                                                                                                      subject         to offset?          to offset?
                                                                                                          ¨ þ     Unliquidated
   3.36          Last 4 digits of PUBLIC
              SHREVEPORT,
                ENSIGHT
                  Nonpriority
              (Name)
                 VARIOUS
                                    IV        LA
                                         ENERGY
                                         creditor’s 71101 PRT
                                                           name
                                               account number:     STORAGE
                                                                  LLC and   mailing  address
                                                                                                          ¨ ¨
                                                                                                             þ
                                                                                                             As
                                                                                                             ¨
                                                                                                             þ
                                                                                                                  No
                                                                                                              Basis
                                                                                                             Is
                                                                                                                   of
                                                                                                                  No
                                                                                                                 the
                                                                                                                        the
                                                                                                                  Disputed
                                                                                                                 Disputed
                                                                                                                          for
                                                                                                                            þ the
                                                                                                                         claim
                                                                                                                  Disputed
                                                                                                                                 petition
                                                                                                                                   No     claim: MARK VOLPE, SHERRY MCKINLEY,
                                                                                                                                                 filing
                                                                                                                                      subject to offset?
                                                                                                                                                                date,         the     claim     is:                           $3,000.00             HR & ACCOUNTING                þ No
                  VARIOUS
                  Date
                333    TEXASor dates    ST   debt
                                             STEwas   was
                                                      1919    incurred                              AMENDED þ¨
                                                                                                             CheckContingent
                                                                                                                  Yes
                                                                                                              GOODS     all  that     apply.
                                                                                                                               DELIVERED                  / SERVICES                    PROVIDED
   3.35       DateGAYLE  or dates
                 Nonpriority    BPage      debt
                                    & CYNTHIA 38290
                                         creditor’s         incurred
                                                         Dname CEDAR and mailing
                                                             MCFARLAND          BLVD address                 As
                                                                                                             ¨
                                                                                                             þ
                                                                                                             Basisof the
                                                                                                                  Yes
                                                                                                                  No     for¨      Yes
                                                                                                                                petition
                                                                                                                                 the     claim:  filingTONY    date, the       DIMAGGIO
                                                                                                                                                                                      claim     is:                         $11,545.00              RECORDS                        ¨ Yes
  Part 2: Additional
                SHREVEPORT,                                                                                 þ     Unliquidated
                 Last
                  Last
                  VARIOUS
                  PO   BOX44digits
                               digits
                                  107       ofLA
                                           of        71101
                                               account
                                                account        number:
                                                                number: 2950                              Basis
                                                                                                            Basis
                                                                                                             Check
                                                                                                             ¨Is
                                                                                                             GOODSthe
                                                                                                                      for
                                                                                                                        for
                                                                                                                       all
                                                                                                                  Contingent
                                                                                                                  Yes
                                                                                                                              the
                                                                                                                             that
                                                                                                                          claim
                                                                                                                              DELIVERED
                                                                                                                                       claim:
                                                                                                                                theapply.
                                                                                                                                        claim: to offset?
                                                                                                                                        subject          /  SERVICES                   PROVIDED
 3.32         VARIOUS
              Nonpriority
                 G.P.S. CONTRACTING     creditor’s       name
                                                            LLC and        mailing  address               Asþ     Disputed
                                                                                                                 of theDELIVERED
                                                                                                                              petition filing                date, the claim                  is:                       $624,081.07
  Official   3.33
           Form Date      or dates
                  KEITHVILLE,
                 PO  206E/F
                       BOX      Nonpriority
                                  405      LA NEWARK,
                                            debt     was
                                                  71047      incurred
                                                      creditor’s        CA
                                                                        name    94560
                                                                                and mailing
                                                                              Schedule               AMENDED
                                                                                          E/F: address
                                                                                               Creditors
                                                                                                          GOODS
                                                                                                         WhoROYALTIES
                                                                                                             ¨
                                                                                                             ¨
                                                                                                          Check   Unliquidated
                                                                                                                   Have
                                                                                                                   No
                                                                                                              þ Contingent  As
                                                                                                                     all that       of the petition
                                                                                                                                Unsecured
                                                                                                                                   apply.
                                                                                                                                                      / SERVICES
                                                                                                                                                        Claims      filing date,      PROVIDED
                                                                                                                                                                                            the claim is:             Page    18 of 2141
  Debtor          Last
               Weatherly   4 digits
                                 Oil   &   of
                                          Gas, account
                                                  LLC          number:       1963                            Is
                                                                                                            Basisthe     claim
                                                                                                                       for        Case
                                                                                                                                the         number
                                                                                                                                      subject
                                                                                                                                        claim:        to offset?
                                                                                                                                                           (if known)             19-31087                     Amount of  claim
              ENSIGHT
              Last
                Date4or     digitsIV ENERGY
                               dates     ofdebt
                                              accountwasMANAGEMENT
                                                             number: 3116LLC
                                                             incurred                                AMENDED
                                                                                                          Is ¨
                                                                                                             ¨
                                                                                                            Is¨theDisputed
                                                                                                                   Yesclaim Check
                                                                                                                  Unliquidated
                                                                                                                the    claim             all that to
                                                                                                                                    subject
                                                                                                                                     subject        apply.
                                                                                                                                                     to offset?
                                                                                                                                                            offset?
   3.36       333
                 ARP,
                VARIOUS
                 Nonpriority
                  Date
               (Name) TEXAS
                            TXENSIGHT
                            or     75750
                                 dates STcreditor’sIV1919
                                              REGATTA
                                             debt
                                            STE        ENERGY
                                                      was  name      and
                                                              incurred  PRT   LLC address
                                                                            mailing                   ADDITION
                                                                                                          ¨  As   of   the petition
                                                                                                             þ Contingent
                                                                                                                  No
                                                                                                            ROYALTIES                            filing        date, the claim is:
                                                                                                                                                       ALEJANDRO                                 BECERRA                     $3,000.00              OHAGINS, RAIN BUSTER,          ¨ No
                VARIOUS         333 TEXAS             ST name
                                                           STE      1919                                  þ þ¨   No
                                                                                                             Basis
                                                                                                             CheckDisputed
                                                                                                                  No     for
                                                                                                                       all  þthat  Contingent
                                                                                                                                 the     claim:
                                                                                                                                     apply.
   3.35          Nonpriority             creditor’s                   and   mailing  address              ¨
                                                                                                    AMENDED  ¨
                                                                                                             As  Unliquidated
                                                                                                                  Yes
                                                                                                                   of  the       petition        filing         date,                                                       $11,545.00
   3.34       SHREVEPORT,
                 Date
                Last
                 GAYLE
                  VARIOUS4ordigits
                 Nonpriority   Bdates
                                   & CYNTHIA  LA
                                          ofdebt
                                         creditor’s 71101
                                              accountwasDname
                                              6710 TAILWIND   incurred
                                                              number:
                                                             MCFARLANDand         LN.
                                                                            mailing  address              ¨ ¨As
                                                                                                            Is   Yes
                                                                                                             GOODS of
                                                                                                                  Yes
                                                                                                                the     the
                                                                                                                       claimþ    petition
                                                                                                                                     subject
                                                                                                                                   Unliquidated
                                                                                                                              DELIVERED          filing
                                                                                                                                                     to         date, the
                                                                                                                                                            offset?           the claim
                                                                                                                                                                                      claim is: is:                        UNKNOWN                  ROOF JACKS                     þ Yes
   Part 2: Additional
                Last
                 PO      4
                       BOX
                                SHREVEPORT,
                                  Page
                             digits
                                  107     of  account
                                                             LA 71101
                                                               number:                                    ¨  ¨   Disputed
                                                                                                             Basis
                                                                                                             Check
                                                                                                             Check
                                                                                                                        forthat
                                                                                                                       all
                                                                                                                  Contingent
                                                                                                                        all  that
                                                                                                                                        claim: SERVICES PROVIDED
                                                                                                                                theapply.
                                                                                                                                      apply.
                                                                                                                                                         /
 3.32            G.P.S.
              DateLastor
                 VARIOUS
              Nonpriority  4 CONTRACTING
                              dates
                              digits       debt
                                           of       wasname
                                               account
                                       creditor’s           LLC
                                                            incurred
                                                               number:       2950 address
                                                                   and incurred
                                                                          mailing                         Asþ     Notheþ           Disputed                                                                             $624,081.07
 3.33 Form
                 ENSIGHT
                 KEITHVILLE,
                 PO    BOX
              Nonpriority       Date
                                  405
                                     IV   ENERGY
                                           LASTOCKTON,
                                           or  dates
                                                 71047
                                        creditor’s
                                                           PRT
                                                          debt
                                                         name
                                                                   LLC
                                                                   was       CA
                                                                    and mailing     95219
                                                                                    address          AMENDED Is of
                                                                                                             GOODS
                                                                                                             ¨
                                                                                                          Basis
                                                                                                          As¨¨    Unliquidated
                                                                                                                 the
                                                                                                                 of   forclaim
                                                                                                                  Contingent
                                                                                                                  Yesthe
                                                                                                                              petition
                                                                                                                              DELIVERED
                                                                                                                              the
                                                                                                                              petitionsubject
                                                                                                                                       claim:
                                                                                                                                               filing
                                                                                                                                               filing to    date,
                                                                                                                                                        / SERVICES
                                                                                                                                                             offset?
                                                                                                                                                             date,
                                                                                                                                                                          the claim
                                                                                                                                                                           the claim is:
                                                                                                                                                                                             is:
                                                                                                                                                                                       PROVIDED
 Official        333
              VARIOUS206E/F
                        TEXAS            ST   STE     1919                    Schedule    E/F: Creditors Who þ
                                                                                                          Check
                                                                                                             ¨     Have
                                                                                                                  Contingent
                                                                                                                     all
                                                                                                                  Disputedthat Unsecured
                                                                                                                            Basis  apply. for   the    Claims
                                                                                                                                                         claim:                                                AmountPage    18 of 2141
                                                                                                                                                                                                                       of claim
  Debtor         Last
               Weatherly
              ENSIGHT
                 ARP, or  4   digits
                                 Oil
                                  IV
                            TXVARIOUS  &
                                   75750   of
                                          Gas,
                                        ENERGY account
                                                  LLC          number:
                                                        MANAGEMENT          1963 LLC                 AMENDED þ
                                                                                                             ¨
                                                                                                          GOODS
                                                                                                             Is
                                                                                                          Check   No
                                                                                                                  Unliquidated
                                                                                                                 the              Case
                                                                                                                            DELIVERED
                                                                                                                     allclaim
                                                                                                                           that apply.      number    /
                                                                                                                                      subject to offset? SERVICES
                                                                                                                                                           (if  known)            19-31087
                                                                                                                                                                                      PROVIDED
   3.36          Date
              ENSIGHT           dates
                                  IV ENERGY debt was    PRT   incurred
                                                                 LLC                                         þ    Unliquidated
                                                                                                                            ROYALTIES                                                                                         $3,000.00
              333
              Last
                  Nonpriority
               (Name) TEXAS
                       4 digitsST
                                         creditor’s
                                         ofSTESANTA
                                              account1919  name  ANA
                                                             number:
                                                                      and mailing address
                                                                           3116                           ¨þ
                                                                                                     ADDITION
                                                                                                          þ
                                                                                                          Is
                                                                                                             As
                                                                                                             ¨
                                                                                                             Basis
                                                                                                             ¨ the
                                                                                                                   of the
                                                                                                                  Yes
                                                                                                             ¨Contingent
                                                                                                                  Disputed
                                                                                                                  No    forthat
                                                                                                                  Disputed
                                                                                                                 Contingent
                                                                                                                      claim
                                                                                                                                 petition filing
                                                                                                                                the     claim:toFRANCISCO
                                                                                                                                    subject
                                                                                                                                                                date, the claim is:
                                                                                                                                                           offset?
                                                                                                                                                                                                 TINAJERO                                           EMPTY                          ¨ No
  3.35        333Date TEXAS
                Nonpriorityor Last
                                dates  ST   STE
                                          4 debt
                                             digits
                                        creditor’s   1919
                                                     wasof    incurred
                                                             account and number:                     AMENDED
                                                                                                          ¨  Check      all
                                                                                                                Unliquidated          apply.                                                                               $11,545.00
                 VARIOUS
              SHREVEPORT,
                  GAYLE B
                 SHREVEPORT,        & CYNTHIA LA 71101
                                              1517
                                               LA        Dname
                                                      71101  MCFARLAND
                                                            SANTANA
                                                                           mailing address
                                                                                  RANCH        DR.        þ
                                                                                                            As
                                                                                                             ¨
                                                                                                             GOODS
                                                                                                             Basis
                                                                                                                  of
                                                                                                                  YestheIs
                                                                                                                 No     for
                                                                                                                 Unliquidated
                                                                                                                                petition
                                                                                                                                  the claim:
                                                                                                                              DELIVERED
                                                                                                                                 the      claim filing
                                                                                                                                                     subject   date,to
                                                                                                                                                        / SERVICES          the       claim
                                                                                                                                                                                 offset?
                                                                                                                                                                                       PROVIDEDis:
                                                                                                                                                                                                                                                                                   þ Yes
              SHREVEPORT,
   Part 2: Additional              Page       LA    71101                                                    ¨Disputed
                                                                                                          ¨Basis
                                                                                                            Check     allfor
                                                                                                                  Contingentthat theapply.
                                                                                                                                         claim:
  3.34            PO
                G.P.S.
                 Last  BOX
                 VARIOUS
                Nonpriority
                          4       107
                             CONTRACTING
                              digits    creditor’s
                                           of  account    name
                                                           LLC       and
                                                               number:     mailing
                                                                            2950     address              þ As    of  the
                                                                                                                 Disputed
                                                                                                             GOODS          þ      No
                                                                                                                                petition
                                                                                                                              DELIVERED         filing         date,        the       claim    is:                        UNKNOWN
  3.32        Date      or dates
               Nonpriority                 debt wasname
                                        creditor’s         incurred and mailing address                   ¨AsIs  Yes
                                                                                                                 of
                                                                                                             ¨ the   theclaim petitionsubject  filingto/ SERVICES
                                                                                                                                                             date, the claim
                                                                                                                                                             offset?                   PROVIDED
                                                                                                                                                                                              is:                        $624,081.07
              Date
                POKEITHVILLE,
                      BOXor dates405       LAHOLLISTER,
                                           debt     was incurred CA 95023
                                                  71047                                              AMENDED¨ROYALTIES
                                                                                                            Check
                                                                                                          Basis
                                                                                                           Check
                                                                                                                  Unliquidated
                                                                                                                  Contingent¨
                                                                                                                      all that
                                                                                                                      for
                                                                                                                     all      theYes
                                                                                                                           that
                                                                                                                                    apply.
                                                                                                                                      claim:
 Official Form   Last
                ENSIGHT
              VARIOUS
                    206E/F
                 Date
               ENSIGHT
                ARP,
                          4ordigits
                           TX    dates
                                   IV
                                  75750
                                           ofdebt
                                    IV ENERGY
                                         ENERGYaccountwas PRT  number:
                                                                  LLC 1963
                                                              incurred
                                                        MANAGEMENT           Schedule
                                                                                 LLC E/F: Creditors Who     ¨
                                                                                                             þ
                                                                                                             ¨ the
                                                                                                          Basis
                                                                                                             Is
                                                                                                          GOODS
                                                                                                             Is
                                                                                                                  No
                                                                                                                  Disputed
                                                                                                                  Havefor
                                                                                                                        claim
                                                                                                                  Unliquidated
                                                                                                                 the          theapply.
                                                                                                                              Unsecured
                                                                                                                           DELIVERED
                                                                                                                         claim         claim: /to
                                                                                                                                      subject
                                                                                                                                      subject         Claims
                                                                                                                                                      to     offset?
                                                                                                                                                         SERVICES
                                                                                                                                                             offset?                  PROVIDED                 AmountPage    18 of 2141
                                                                                                                                                                                                                       of claim
 3.33         VARIOUS
                  DateTEXAS
              Nonpriority
                333         or dates    ST   debt
                                        creditor’s
                                             STE 1919 wasname
                                                      1919    incurred
                                                                    and mailing address                   Asþ¨    Contingent
                                                                                                                 of
                                                                                                                  Yesthe      petition         filing        date,         the claim          is:
   3.36          Nonpriority
               333
              Last    TEXAS
                       4or
                 VARIOUS    digits     ST     SANTA
                                         creditor’s
                                             STE
                                         ofdebt
                                             account       name  CLARITA
                                                             number: and   3116 WAREHOUSE Is
                                                                            mailing  address              ROYALTIES
                                                                                                           ¨¨
                                                                                                            þ
                                                                                                             þ
                                                                                                             As
                                                                                                             þ
                                                                                                             Basis
                                                                                                          Checkthe
                                                                                                                  No
                                                                                                                 Contingent
                                                                                                                  of   the
                                                                                                                  Disputed
                                                                                                                  ADDITION
                                                                                                                  Noallfor      petition
                                                                                                                           thatthe
                                                                                                                  Unliquidated
                                                                                                                     claim         apply.claim: GARY ZANELLA
                                                                                                                                                 filing        date,         the      claim     is:                          $3,000.00              EMPTY                          ¨ No
                Date
               SHREVEPORT,
                  VARIOUS
              ENSIGHT
              Last     4 digitsdates
                                  IV ENERGY          was
                                              LA 71101
                                         of account     PRT  incurred
                                                                 LLC
                                                             number:                                       ¨ ¨    Yes  all thatsubject
                                                                                                                 Unliquidated
                                                                                                             Check                   apply. to offset?
                 GAYLE         B & CYNTHIA    21616            GOLDEN
                                                        D MCFARLAND                TRIANGLE          AMENDED
                                                                                                    RD    Is
                                                                                                          þ¨¨¨
                                                                                                             GOODS
                                                                                                               the
                                                                                                            Basis
                                                                                                                No
                                                                                                                  Yes claim
                                                                                                                  Disputed    DELIVERED
                                                                                                                                    subject
                                                                                                                        for the claim:
                                                                                                                 Disputed
                                                                                                                                                   to    /  SERVICES
                                                                                                                                                           offset?                     PROVIDED                                                                                    þ Yes
              333
             3.34Last TEXAS
                VARIOUS    4  digits   ST
                                Nonpriorityof
                                            STEaccount
                                                     1919      number:
                                                      creditor’s        name    and  mailing   address    þ      Contingent As      of   the    petition            filing         date,    the    claim   is:                        UNKNOWN
                 PO
                  LastBOX
               Date      or
                SHREVEPORT,       107 of
                              dates
                           4 digits        debt     was
                                               account
                                               LA    71101  incurred
                                                               number: 2950                               þ
                                                                                                          ¨ GOODSNo
                                                                                                             ¨ YesContingent DELIVERED                 /   SERVICES                    PROVIDED
                                                                                                          þ  Is Unliquidated
                                                                                                            Basisthe     claim
                                                                                                                       for      thesubject
                                                                                                                                        claim:        to date,
                                                                                                                                                             offset?
  3.32
 Official Form
              SHREVEPORT,
               Nonpriority
                 KEITHVILLE,
                Last
                   206E/F       ENSIGHT
                         4 digits             SANTA
                                              LA
                                        creditor’s
                                           LAaccount
                                          of
                                                    71101
                                                 71047   name
                                                   IV ENERGY     CLARITA,
                                                                    and mailing CA
                                                               number:  PRT   LLC
                                                                            1963
                                                                                    address
                                                                             Schedule
                                                                                           91350 AMENDED
                                                                                         E/F: Creditors
                                                                                                          ¨
                                                                                                        Who
                                                                                                          þ
                                                                                                           As    of
                                                                                                             ¨ Yes
                                                                                                           Basis
                                                                                                                  Have
                                                                                                                      the
                                                                                                                  Unliquidated
                                                                                                                      for
                                                                                                             þ Disputed
                                                                                                                  Noall
                                                                                                            ROYALTIES
                                                                                                                               petition
                                                                                                                            Check
                                                                                                                              the
                                                                                                                              Unsecured
                                                                                                                                       claim:   filing
                                                                                                                                         all that   apply.
                                                                                                                                                     Claims
                                                                                                                                                                           the claim is:                                 $624,081.07
                                                                                                                                                                                                                     Page 18 of 2141
               VARIOUS                                                                               AMENDEDIs
                                                                                                             ¨ the
                                                                                                           Check
                                                                                                           GOODS       claim
                                                                                                                  Disputed that      subject to
                                                                                                                                    apply.
                                                                                                                            DELIVERED                       offset?
                                                                                                                                                      / SERVICES                      PROVIDED
 3.33         Date
               ENSIGHT
              Nonpriorityor dates
                                333        debt was
                                   IVcreditor’s
                                         ENERGY
                                         TEXAS        STnameincurred
                                                        MANAGEMENT
                                                           STE      1919
                                                                   and           LLC                                        þ Contingent
   3.36          Nonpriority
                 Date
                Date       or dates
                          or    dates    creditor’s
                                            debt
                                            debt     was
                                                     was   name
                                                              incurred
                                                             incurred andmailing
                                                                            mailing address
                                                                                     address              Asþ¨ of
                                                                                                             As    ofthe
                                                                                                                  Yes
                                                                                                                  No   thepetition
                                                                                                                                 petition      filing
                                                                                                                                                 filingdate,    date,the      theclaimclaimis:  is:                          $3,000.00
   3.35        333
               Last   TEXAS
                        4
                 Nonpriority
              VARIOUS
                            digits     STof   SELLERS
                                             STE
                                              account1919
                                         creditor’sPRT
                                                             number:
                                                           name
                                                                        POINTE
                                                                           3116
                                                                      and mailing address
                                                                                                          Basis
                                                                                                           ¨Is
                                                                                                     ADDITION
                                                                                                           Is
                                                                                                            ¨Basis
                                                                                                          Check
                                                                                                             Asthe
                                                                                                             Check
                                                                                                                      for
                                                                                                                 Contingent
                                                                                                                the    claim
                                                                                                                   ofall
                                                                                                                  Yes   for þ
                                                                                                                          that
                                                                                                                      claim
                                                                                                                       all
                                                                                                                        the
                                                                                                                              the
                                                                                                                                the
                                                                                                                             that
                                                                                                                                       claim:
                                                                                                                                     subject
                                                                                                                                   Unliquidated
                                                                                                                                        claim:
                                                                                                                                   apply.
                                                                                                                                    subject
                                                                                                                                     apply.
                                                                                                                                 petition
                                                                                                                                                     toSAMUEL
                                                                                                                                                            offset?
                                                                                                                                                   to offset?
                                                                                                                                                 filing         date, the claim is:
                                                                                                                                                                                       VELASCO                              $11,545.00
                                                                                                                                                                                                                                                    1 BOX NAILS 1 1/14             ¨ No
              ENSIGHT
                 GAYLE BOil
                 VARIOUS
               SHREVEPORT,
                VARIOUS           IV
                                   &&ENERGY
                                        CYNTHIA
                                              LALLC              LLC
                                                        D MCFARLAND
                                                     71101                                                ROYALTIES
                                                                                                           ¨þ    Unliquidated
                                                                                                                  No ¨             Disputed
  Debtor
 3.34
               Weatherly
              333PO   TEXAS
                 G.P.S.
              Last     BOX
              Nonpriority         107 ST
                                          Gas,
                                         ofSTE
                                              310
                                        creditor’s
                              CONTRACTING
                       4 digits SHREVEPORT,   account
                                                        HAMPSTEAD
                                                     1919name
                                                            LLC
                                                             number:
                                                             LA
                                                                                     DRIVE
                                                                    and mailing address
                                                                   71101                                  þþ
                                                                                                           ¨
                                                                                                          As¨
                                                                                                             GOODS
                                                                                                             ¨
                                                                                                                 No
                                                                                                             Check
                                                                                                                  Yes
                                                                                                                 of  the
                                                                                                                              DELIVERED
                                                                                                                        all that
                                                                                                                Contingent
                                                                                                                  Contingent
                                                                                                                 Disputed
                                                                                                                                  Case
                                                                                                                              petition
                                                                                                                                      apply.number/ (if
                                                                                                                                               filing
                                                                                                                                                           SERVICES
                                                                                                                                                               known)
                                                                                                                                                             date,         the
                                                                                                                                                                                       PROVIDED
                                                                                                                                                                                  19-31087
                                                                                                                                                                                     claim    is:                        UNKNOWN                    MASTIC(2 GALLONS),             þ Yes
                 Last
               Date
                Last     44 digits
                         or   digits
                              dates        of
                                           debtaccount         number: 2950
                                                    was incurred                                           ¨ the
                                                                                                          Is     Yesclaim   Basis   subject
                                                                                                                                          for the  toclaim:offset?
              SHREVEPORT,
               (Name)
                 KEITHVILLE,
                 PO BOX           405 of   LA account
                                              BRENTWOOD,
                                              LA    71101
                                                 71047        number:
                                                                                 CA 94513 AMENDED         þ  ¨ Unliquidated
                                                                                                             Is
                                                                                                          Check
                                                                                                          þBasis
                                                                                                                  Unliquidated
                                                                                                                 the allclaim
                                                                                                                  Contingent
                                                                                                                 No
                                                                                                                           that apply.
                                                                                                                       forROYALTIES
                                                                                                                                      subject
                                                                                                                               the claim: Claims
                                                                                                                                                     to offset?                                                                                     VERDE RIDGE(25 PCS),
 Official FormENSIGHT
                    206E/F        IV ENERGY             PRT LLC              Schedule E/F: Creditors Who  þ       Have
                                                                                                             ¨ Disputed
                                                                                                             þ    Disputed
                                                                                                                  No
                                                                                                                  UnliquidatedUnsecured                                                                              Page 18 of 2141
   Part 2: Date  ARP,
               VARIOUS
               Additional   TX
                        orordates   75750
                                  Page     debt    was     incurred                                       þ      Contingent
  3.33
  3.36        333Date TEXAS
               Nonpriority
                Nonpriority     dates
                                Date   ST   STE
                                            debt
                                        creditor’s
                                           or  dates
                                        creditor’s   1919
                                                     was name
                                                          debt
                                                          nameincurred
                                                                    and
                                                                   was     mailing
                                                                           mailing address
                                                                     andincurred     address              ¨GOODS
                                                                                                           As
                                                                                                     AMENDED ¨ of
                                                                                                            As
                                                                                                          Basis
                                                                                                          þ
                                                                                                                 Yes
                                                                                                                  of the
                                                                                                                       theIs
                                                                                                                  Disputed
                                                                                                                  Yes
                                                                                                                            DELIVERED
                                                                                                                 Unliquidated
                                                                                                             Basis    for
                                                                                                                        for
                                                                                                                              petition
                                                                                                                                petition
                                                                                                                              the theclaim:
                                                                                                                                 the      claim
                                                                                                                                         claim:
                                                                                                                                               filing
                                                                                                                                                filing/ SERVICES
                                                                                                                                                     subject
                                                                                                                                                             date,
                                                                                                                                                               date,to     the
                                                                                                                                                                            the       PROVIDED
                                                                                                                                                                                     claim
                                                                                                                                                                                      claim
                                                                                                                                                                                 offset?
                                                                                                                                                                                              is:
                                                                                                                                                                                               is:                           $3,000.00              BIRDSTOP EAGLE (7 PCS)
                 Date
               Last
              VARIOUS       or   dates       debt     was
                        4 digits of account number: 3116      incurred                                     Check
                                                                                                            Check
                                                                                                           Is   the
                                                                                                                     all
                                                                                                                      all
                                                                                                                      claim
                                                                                                                           that
                                                                                                                            that    apply.
                                                                                                                                    apply.
                                                                                                                                    subject         to/ offset?
                 VARIOUS
               ENSIGHT
                GAYLE              IVCYNTHIA
                              BVARIOUS
                                  &      ENERGY D       PRT      LLC
                                                            MCFARLAND                                     ROYALTIES
                                                                                                          ¨      Disputed
                                                                                                             GOODS
                                                                                                             Basis       forþ      No
                                                                                                                              DELIVERED
                                                                                                                                 the     claim:             SERVICES                   PROVIDED
  3.35 Debtor   NonpriorityWeatherly          SIERRA
                                             Oil & Gas,name
                                        creditor’s          LLC VISTAand   mailing   address         ADDITION
                                                                                                            As    of  the       petition      Case
                                                                                                                                                filing ADRIAN
                                                                                                                                                         numberdate,      (ifthe
                                                                                                                                                                               known) GARCIA
                                                                                                                                                                                      claim 19-31087
                                                                                                                                                                                               is:             Amount of claim
                                                                                                                                                                                                                           $11,545.00               VERDE S-RIDGE LOW PRO          ¨ No
                 VARIOUS
               333
                PO    TEXAS      107STofSTE          1919number:                                           þ¨    Contingent
                                                                                                                 No
                                                                                                                  Contingent       Yes
                                                                                                                            ¨DELIVERED
                 LastBOX
              Last     44digits
              SHREVEPORT,       Lastof
                              digits      4 account
                                              LA
                                             digits 71101
                                               account         number:number:
                                                        of account          2950                          Is
                                                                                                           þ
                                                                                                           ¨
                                                                                                             GOODS
                                                                                                             Isthe
                                                                                                            Check
                                                                                                          Basis  the claim
                                                                                                                      all
                                                                                                                      for
                                                                                                                        claim
                                                                                                                 Unliquidated
                                                                                                                 Yes          thesubject
                                                                                                                            that       claim: totooffset?
                                                                                                                                    apply.
                                                                                                                                      subject
                                                                                                                                                         / SERVICES PROVIDED
                                                                                                                                                             offset?
               SHREVEPORT,                    LA     71101                                                  ¨     Unliquidated                                                                                                                                                     þ Yes
                KEITHVILLE,                of 5025
                                           LA    71047      CREEK             HOLLOWaddressWAYAMENDED
                           (Name)
 3.34           G.P.S.
                 Last 4 CONTRACTING
              Nonpriority     digits    creditor’s
                                               account     LLC
                                                         name       and mailing
                                                               number:       1963                         As     of  the      petition         filing        date,         the claim is:                                 UNKNOWN
 Official Form     206E/F                                                    Schedule E/F: Creditors Who  þþ¨Is No
                                                                                                          ROYALTIES
                                                                                                             þ    No
                                                                                                                 Disputed
                                                                                                                 the     claim
                                                                                                                  Disputed
                                                                                                                  Contingent
                                                                                                                  Have                subject
                                                                                                                              Unsecured               to
                                                                                                                                                     Claims  offset?                                                 Page 18 of 2141
                PO
               Date2: BOXor      405 debt
                              dates
                           Additional         Page  was     incurred                                      Check      all that      apply.
  3.33 Part     Date
              Date
                ARP,or
              ENSIGHT
               Nonpriorityor   dates
                           TXdates            ROSEVILLE,
                                            debt
                                           debt
                                  IV creditor’s
                                  75750  ENERGY      was
                                                    was PRT
                                                         nameincurred
                                                            incurred
                                                                 LLC         CA 95747
                                                                    and mailing     address               ¨ ¨
                                                                                                           As
                                                                                                          Is
                                                                                                             þYes
                                                                                                             ¨    AMENDED
                                                                                                                  Yes
                                                                                                                  Nothe petition filing date, the claim is:
                                                                                                                  Unliquidated
                                                                                                                 of
                                                                                                               the
                                                                                                           Basis      claim
                                                                                                                      for           subject        to offset?
  3.32         Nonpriority              creditor’s       name and mailing address                         þ Basis
                                                                                                           As    of
                                                                                                                  Yesthefor the
                                                                                                             ¨ Contingent       the
                                                                                                                              petition claim:
                                                                                                                                        claim: filing        date, the claim is:                                         $624,081.07
              333
               VARIOUSTEXAS ST
                VARIOUS                     STE 1919                                                      þ ¨
                                                                                                           Check  Disputed
                                                                                                                 No
                                                                                                           ROYALTIES all that apply.
              VARIOUS
               ENSIGHT
             3.35
                Date      or       IV
                               dates     ENERGY
                                Nonpriority debt     wasPRT       LLC
                                                             incurred
                                                      creditor’s        name    and  mailing   address      GOODS
                                                                                                           Check     all     DELIVERED
                                                                                                                           that
                                                                                                                            As      apply.
                                                                                                                                    of   the           /
                                                                                                                                                petition   SERVICES filing             PROVIDED
                                                                                                                                                                                   date,    the    claim   is:      Amount      of claim
                                                                                                                                                                                                                                       $11,545.00
         DebtorENSIGHT
               333
               Last
                         Weatherly
                      TEXAS
                        44 digits
                LastTEXAS   digits
                             digits    STof
                                           OilSUMMIT
                                   IV ENERGY
                                             STE
                                              account
                                          ofSTE
                                              account
                                                          LLC @ LIBERTY
                                                & Gas,MANAGEMENT
                                                     1919number:
                                                             number:
                                                               number: 2950
                                                                                 LLC                      þ Unliquidated Case number
                                                                                                     ADDITION
                                                                                                          ¨þBasisYes
                                                                                                                 Contingent
                                                                                                                       forCheck the     claim:
                                                                                                                                         all that to
                                                                                                                                                       SAMUEL
                                                                                                                                                    apply.
                                                                                                                                                                        (if known) VELASCO 19-31087                                                  NAILS 1 1/4"(2 BOXES),        ¨ No
              Last
               333
                VARIOUS4               STof   account1919                                                 ¨Is
                                                                                                     AMENDEDIs   Disputed
                                                                                                               the
                                                                                                                the   claim
                                                                                                                 Contingent
                                                                                                                       claim        subject
                                                                                                                                     subject         to    offset?
                                                                                                                                                            offset?
                                G.P.S. CONTRACTING                       LLC
 3.34
 Official Form
               SHREVEPORT,
              Nonpriority
              SHREVEPORT,
                         (Name)
                    206E/FPO BOXLA405         2079
                                              LA
                                       creditor’s    71101
                                                        name
                                                    71101   STARS  and       DRIVE
                                                                          mailing   address
                                                                             Schedule E/F: Creditors Who
                                                                                                           þ
                                                                                                          As
                                                                                                           þ
                                                                                                           ¨GOODS
                                                                                                            þ
                                                                                                                 Unliquidated
                                                                                                                 of
                                                                                                                 No
                                                                                                                  No the
                                                                                                                 Unliquidated
                                                                                                             AMENDED
                                                                                                                  Have      ¨
                                                                                                                             DELIVERED
                                                                                                                              petition
                                                                                                                              Unsecured
                                                                                                                                   Contingent  filing  /
                                                                                                                                                     Claims
                                                                                                                                                           SERVICES
                                                                                                                                                            date,         the          PROVIDED
                                                                                                                                                                                    claim    is:                         UNKNOWN
                                                                                                                                                                                                                     Page 18 of 2141                NAILS 3/4" (1 BOX) ,NAILS 1    þ Yes
                Last     4 digits         of  account         number:       1963                          Basis
                                                                                                           þ
                                                                                                          Check       for
                                                                                                                 Disputed     the      claim:
   3.36 PartENSIGHT
                 Nonpriority
                  2: Additional
               Date      or   dates
                                ARP,
                                  IV ENERGYTX RIO
                                         creditor’s
                                             Page
                                           debt     was
                                                  75750  VISTA,
                                                        PRTname
                                                            incurred
                                                                 LLC  andCA       94571
                                                                            mailing  address        AMENDED¨¨Asthe
                                                                                                            Is     ofallclaim
                                                                                                                 Yes
                                                                                                                 Disputed
                                                                                                                  Yes
                                                                                                          ROYALTIES
                                                                                                                          thatpetition
                                                                                                                        the ¨ apply. subject
                                                                                                                                   Unliquidated  filing
                                                                                                                                                     to offset? date, the claim is:                                          $3,000.00              3/4" ( 1 BOX)
               Date or
          3.32333             dates
                           Nonpriority     debt     was     incurred                                                                                                                                                             $624,081.07
                 GAYLE
              Date
               VARIOUSTEXAS    B
                         or dates   &ST     STEcreditor’s
                                        CYNTHIA
                                           debt      1919
                                                    was  D
                                                                    name and mailing address
                                                             MCFARLAND
                                                            incurred                                      þBasis
                                                                                                            þCheck
                                                                                                           Basis  NoAs for
                                                                                                                      for¨the
                                                                                                                Contingent    of
                                                                                                                               the
                                                                                                                        all that    the    petition filing date, the claim is:
                                                                                                                                       claim:
                                                                                                                                      apply.
                                                                                                                                   Disputed
                                                                                                                                       claim:
                                Date       or  dates      debt     was    incurred                        Is   the
                                                                                                           ROYALTIES  claim
                                                                                                                      Check         subject
                                                                                                                                    all            to offset?
                                                                                                                                         that apply.
 3.35         Nonpriority
               VARIOUS
                 PO BOX
              VARIOUS
                           ENSIGHT107 IV      SUMMIT
                                        creditor’s       name
                                                   ENERGY MANAGEMENTII
                                                                    and 65'S
                                                                           mailing  address
                                                                                        LLC          ADDITION
                                                                                                          As
                                                                                                          þ
                                                                                                          þ
                                                                                                            ¨
                                                                                                          Check
                                                                                                                  Yes
                                                                                                                 of  the
                                                                                                                Unliquidated
                                                                                                             ¨ Contingent
                                                                                                           GOODS No  all
                                                                                                                              petition
                                                                                                                            DELIVERED
                                                                                                                            Basis
                                                                                                                           that    apply.
                                                                                                                                          for
                                                                                                                                               filing
                                                                                                                                                the   /ADRIANdate,
                                                                                                                                                         SERVICES PROVIDED
                                                                                                                                                         claim:
                                                                                                                                                                           the        GARCIA
                                                                                                                                                                                     claim    is:                  Amount  $11,545.00
                                                                                                                                                                                                                              of claim              SHINGLES(4PACKS),              ¨ No
               Last     4 digitsVARIOUS  of account          number:                                      ¨     Disputed
                                                                                                           Is¨the     ¨
                                                                                                                  UnliquidatedContingent
  3.34 Form    Last     4333
                 KEITHVILLE,
              G.P.S.         digitsTEXAS
                             CONTRACTING ofLA    ST
                                                 71047
                                              account
                                              8025     STELLC   1919 3116
                                                             number:
                                                            FORT    and COLLINS            WAY            ¨Is¨theYes  claim
                                                                                                                      claim GOODS   subject
                                                                                                                                    subject
                                                                                                                                                    to offset?/ SERVICES PROVIDED
                                                                                                                                              DELIVERED
                                                                                                                                                    to offset?                                                                                      FLASHINGS (5PCS), VERDE        þ Yes
Official       Nonpriority
              SHREVEPORT,
              Last
              PO   206E/F
                       4SHREVEPORT,
                      BOX   digits
                                405
                                        creditor’s
                                              LA
                                         of digits  71101
                                              account
                                                         name
                                                        LA      71101
                                                             number:
                                                                           mailing
                                                                            Scheduleaddress
                                                                                        E/F:  Creditors Who
                                                                                                          ¨
                                                                                                           As
                                                                                                     AMENDED
                                                                                                          Basis
                                                                                                                 of
                                                                                                                 Have
                                                                                                           AMENDED
                                                                                                                 No  the
                                                                                                                      ¨
                                                                                                                  Disputed
                                                                                                           þ Contingent
                                                                                                                      for
                                                                                                                              petition
                                                                                                                              Unliquidated
                                                                                                                             Unsecured         filing
                                                                                                                                      claim: Claims
                                                                                                                              theapply.
                                                                                                                                                             date, the claim is:                                    PageUNKNOWN
                                                                                                                                                                                                                            18 of 2141
                 Date       or Last
                                 dates4 debt            of
                                                      was    account
                                                              incurrednumber: 1963                         þ
                                                                                                           Check Noall     that
                                                                                                                            Is    the claim subject to offset?
                                                                                                                              Disputed
               ENSIGHT
              ARP,        TX       IVorENERGY
                                 75750        ROSEVILLE,PRT      LLCincurred CA 95747                     ¨Basis Yes¨for
                                                                                                                 Unliquidated
                                                                                                          ROYALTIES              the     claim:                                                                                                     LOW PRO.
  3.36 3.32 333 NonpriorityDate
                         Nonpriority       dates
                                        creditor’s    debtname
                                                 creditor’s    was   and
                                                                  name     mailing
                                                                            and      address
                                                                                 mailing   address         ¨As   Yes
                                                                                                                  ofAsthe   þ
                                                                                                                            of     No
                                                                                                                                petition
                                                                                                                                  the           filing
                                                                                                                                          petition             date,
                                                                                                                                                            filing          the
                                                                                                                                                                          date,       claim
                                                                                                                                                                                       the     is:
                                                                                                                                                                                             claim    is:                    $3,000.00
                                                                                                                                                                                                                                $624,081.07
                 VARIOUS
                      TEXAS            ST STEwas     1919                                                 ¨þ     Contingent
                                                                                                                 Disputed
              Date
              Date or    or   dates
                              dates debt   debt was incurredincurred                                AMENDED
                                                                                                          Is GOODS
                                                                                                               the
                                                                                                            Check     Basis
                                                                                                                     claim
                                                                                                                      all that
                                                                                                                    Check
                                                                                                                 Unliquidated
                                                                                                                                     for the claim:
                                                                                                                            ¨DELIVERED
                                                                                                                                   Yes
                                                                                                                                    subject
                                                                                                                                    apply.
                                                                                                                                  all  that apply. to /offset?
                                                                                                                                                            SERVICES PROVIDED
  3.33          GAYLE
               Nonpriority
                           VARIOUS
                 LastENSIGHT  B   &
                           4 digits           TRIOLOGY
                                        CYNTHIA
                                           ofIVaccount
                                                 ENERGY
                                        creditor’s      D   MCFARLAND
                                                         name
                                                                          VINEYARDS
                                                                  MANAGEMENT
                                                               number:
                                                                    and mailing        LLC
                                                                             2950 address
                                                                                                           þ
                                                                                                     ADDITION
                                                                                                          Basis
                                                                                                           As         GOODS
                                                                                                                      for
                                                                                                                 of the       the
                                                                                                                              petition    DELIVERED
                                                                                                                                       claim:  filing
                                                                                                                                                       SAMUELdate,    /  SERVICES      VELASCO
                                                                                                                                                                           the claim is:        PROVIDED                                             NAILS 3"( 2 BOXES), NAILS     ¨ No
 3.35         VARIOUS
              VARIOUS
              Nonpriority
                                                                                                          þ¨¨Is No
                                                                                                                 Disputed
                                                                                                                 the     claim
                                                                                                                  Contingent          subject         to date,
                                                                                                                                                             offset?                                                       $11,545.00
                PO BOX   333
                           Last  107
                                 TEXAS4creditor’s
                                                STofSTE
                                              1700
                                         digits          name  1919
                                                            TRILOGY
                                                        account     and    mailing3116
                                                                       number:      address
                                                                                 PARKWAY
                                                                                                          As
                                                                                                          GOODS
                                                                                                          ¨Check
                                                                                                             þYes
                                                                                                                 of ¨the
                                                                                                                     all
                                                                                                                              petition
                                                                                                                           Contingent
                                                                                                                            DELIVERED
                                                                                                                           that
                                                                                                                      Is that
                                                                                                                            the     apply.
                                                                                                                                               filing
                                                                                                                                    claim filing      / SERVICES
                                                                                                                                                subject
                                                                                                                                                                           the claim
                                                                                                                                                                   to offset?         PROVIDEDis:
                                                                                                                                                                                                                                                    2 1/2"(2 BOXES),HIP            þ Yes
  3.34         SHREVEPORT,
               Nonpriority
               ENSIGHT
                KEITHVILLE,
              Last     4 SHREVEPORT,
                            digits            LA
                                   IV creditor’s
                                         ENERGY
                                          LAaccount
                                         of          71101
                                                 71047   name
                                                        PRT
                                                       LA        LLC
                                                              71101
                                                             number:and mailing     address                 ¨
                                                                                                           As
                                                                                                          Check
                                                                                                           Basis  AMENDED
                                                                                                                  No
                                                                                                                  Unliquidated
                                                                                                                 of ¨ the
                                                                                                                     all
                                                                                                                      for      petition
                                                                                                                              the  apply.
                                                                                                                           Unliquidatedclaim:                date,         the claim is:                                  UNKNOWN
              G.P.S.
              Last 4 digits  CONTRACTING of accountLLC       number: 1963                                 Is
                                                                                                           þ¨¨the Yes þ that
                                                                                                                      claim
                                                                                                                 Contingent
                                                                                                                  Disputed    Noapply.
                                                                                                                                    subject to offset?
               333
               ENSIGHT
              PO
             3.36
                Date
                      TEXASIVST
                      BOXDate   405
                          or dates  or ENERGY
                                Nonpriority   BRENTWOOD,
                                             STE
                                            debt
                                         dates
                                                     1919
                                                     wasPRT       LLC
                                                             incurred
                                                      creditor’s
                                                    debt     was        name and
                                                                     incurred
                                                                                 CAmailing
                                                                                       94513   address ¨
                                                                                                           Check
                                                                                                           ROYALTIES
                                                                                                          þ No
                                                                                                                    ¨all
                                                                                                                 Contingent
                                                                                                                      ¨ As
                                                                                                                           Disputed
                                                                                                                 UnliquidatedYesof the petition filing date, the claim is:                                                              $3,000.00   STARTERS ROUND(9
               SHREVEPORT,                    LA was 71101                                                ¨þ     Contingent
                                                                                                                 Unliquidated
               Date
               333 TEXAS
              ARP,
                VARIOUS
                         or
                          TXdates75750
                                GAYLE
                                       STdebtSTE
                                               B &was
                                                     1919incurred
                                                      CYNTHIA          D MCFARLAND
                                                                                                    AMENDED
                                                                                                          ¨ Basis
                                                                                                           Is
                                                                                                           þ   the     forCheck
                                                                                                                    Basis
                                                                                                                      claim
                                                                                                                 Disputed
                                                                                                                 Yes            thefor  claim:
                                                                                                                                          the
                                                                                                                                         all
                                                                                                                                    subject  thatclaim:
                                                                                                                                                    apply.
                                                                                                                                                   to      offset?                                                                                  PCS),HIP STARTERS (6
               Date      VARIOUS
                         or   dates        debt             incurred                                      ¨þGOODSUnliquidated
                                                                                                                 Disputed
                                                                                                                    GOODS    DELIVERED  DELIVERED      /   SERVICES / SERVICES         PROVIDED
                                                                                                                                                                                              PROVIDED
          3.33Date
               VARIOUS   orNonpriority
                              dates        debt
                                PO creditor’s
                                        BOX       creditor’s
                                                 107wasname incurredname and mailing address               þ No As¨           of Contingent
                                                                                                                                    the petition filing date, the claim is:
 3.35
 Official Form
              Nonpriority
                Last     4 digits
                         Last
                    206E/F         4      of account
                                        digits    of   account     and
                                                              number:     mailing
                                                                            2950
                                                                      number:       address
                                                                                  3116
                                                                             Schedule    E/F: Creditors
                                                                                                           ¨ of
                                                                                                          As
                                                                                                           Basis
                                                                                                           ¨
                                                                                                          Basis
                                                                                                         WhoIs
                                                                                                                 Disputed
                                                                                                                 Yes
                                                                                                                the
                                                                                                                     the
                                                                                                                  Have
                                                                                                                      for petition
                                                                                                                      Check
                                                                                                                      for
                                                                                                                       claim¨
                                                                                                                              theallclaim:
                                                                                                                              the        that
                                                                                                                                       claim:
                                                                                                                                     subject
                                                                                                                                   Unliquidated
                                                                                                                              Unsecured
                                                                                                                                               filing
                                                                                                                                               apply.to
                                                                                                                                                      Claims
                                                                                                                                                            date, the claim is:
                                                                                                                                                            offset?                                                  Page
                                                                                                                                                                                                                          $11,545.00
                                                                                                                                                                                                                             18  of 2141
                                                                                                                                                                                                                                                    FLAT), 2X4X10(18PCS),ANTI
               VARIOUS  4ENSIGHT
               SHREVEPORT,
               Last
              VARIOUS
                                KEITHVILLE,
                            digits            IV ENERGY
                                              LA
                                         of account     LAnumber:
                                                     71101      71047
                                                                    PRT LLC                         AMENDED
                                                                                                          Check
                                                                                                           ROYALTIESIs
                                                                                                                     all the
                                                                                                                          that claim
                                                                                                                                   apply. subject to offset?
              G.P.S.
               LastBOX  4333
                            CONTRACTING
                             digitsTEXAS
                                Date     of      ST STE
                                           oraccount
                                               dates
                                                          LLC
                                                                1919
                                                             number:
                                                          debt     was    incurred
                                                                                                           Basis
                                                                                                          GOODS
                                                                                                            þ Noþþ     forNo   the
                                                                                                                            DELIVERED
                                                                                                                            ¨          claim: / SERVICES PROVIDED
                                                                                                                                   Disputed
                                                                                                                              Contingent                                                                                                            PONDING FOAN( 100PCS),
 3.36         PO
              Nonpriority
              Last              405
                       4SHREVEPORT,
                            digits      creditor’s
                                         of account      namenumber:and    mailing
                                                                           1963     address               ¨Is
                                                                                                          As¨   Contingent
                                                                                                           ROYALTIES
                                                                                                               theYes
                                                                                                                 of ¨ claim
                                                                                                                     the   Yes      subject
                                                                                                                              petition              to
                                                                                                                                               filing      offset?
                                                                                                                                                             date,         the       claim    is:                           $3,000.00
                                                                                                                      þ Basis Unliquidated
              ARP,
               Date TX   or dates75750debt was incurred
                                                        LA 71101                                          Is the
                                                                                                     AMENDED
                                                                                                          ¨þ
                                                                                                          Check  Noall
                                                                                                                      claim
                                                                                                                Unliquidated
                                                                                                                           that
                                                                                                                                    subject
                                                                                                                                   apply.
                                                                                                                                          for the  toclaim:offset?                                                                                  OHAGAIN ESPANA
              GAYLEDate       BVARIOUS
                                  & orCYNTHIA
                                           dates       D   MCFARLAND
                                                      debt was        incurred
                                                                                                          þ
                                                                                                          ¨Is
                                                                                                           ¨
                                                                                                                the
                                                                                                                 No   þ
                                                                                                                      claim
                                                                                                                Disputed
                                                                                                                 Yes
                                                                                                                              Disputed
                                                                                                                            GOODS   subject         to
                                                                                                                                              DELIVERED    offset?           /  SERVICES            PROVIDED
  3.35 3.33DateVARIOUS
              PO      BOXNonpriority
                        or
               Nonpriority    dates       4debt
                                107creditor’s
                                Last             creditor’s
                                             digitswas   name
                                                        of        name
                                                           incurred
                                                             account        and mailing
                                                                    and mailing
                                                                           number:    2950address
                                                                                    address               ¨þ Yes
                                                                                                           As    ofAs
                                                                                                                 No
                                                                                                                 Contingent
                                                                                                                     the
                                                                                                                      Basis ofpetition
                                                                                                                                  thefor  petition
                                                                                                                                           the filing
                                                                                                                                                  claim:    filing
                                                                                                                                                             date, date,   the claim   the claim
                                                                                                                                                                                              is: is:                      $11,545.00               CAPISTRANO(5)
                           VARIOUS                                                                        Basis
                                                                                                          ¨      YesCheck   Isthe
                                                                                                                      forthat
                                                                                                                 Unliquidated     the
                                                                                                                                  all     claim
                                                                                                                                      claim:
                                                                                                                                       that   apply. subject to offset?
              KEITHVILLE,                LA 71047                                                          Check     all
                                                                                                                      ROYALTIES     apply.
Official Form VARIOUS
               Last
               G.P.S.   4ENSIGHT
                   206E/F    digits
                             CONTRACTING of IV   ENERGY
                                              account
                                              URBAN        LLC    PRT LLC
                                                             number:
                                                                  OAKS      Schedule E/F: Creditors  ADDITION
                                                                                                          GOODS
                                                                                                        Who      Have
                                                                                                          ¨ Disputed        þ      No
                                                                                                                           DELIVERED
                                                                                                                             Unsecured               /FERMIN
                                                                                                                                                         SERVICES PROVIDED
                                                                                                                                                    Claims                            ROMERO                        Page 18 of 2141                 ROOF JACKS, COIL NAILS,        ¨ No
              Date       333
                           Last  TEXAS4  digits ST  ofSTE
                                                        account1919    number:                      AMENDED¨        þ
                                                                                                                 ContingentContingent
                                                                                                                            ¨ Yes
               PO BOX
              Last     4or    dates
                                405 ofdebt
                            digits           accountwas incurred
                                                             number:       1963                                       Is Unliquidated
                                                                                                                            the     claim subject to offset?
  3.34
 3.36
                         SHREVEPORT,
               Nonpriority
               ARP,       TX 75750            6825
                                        creditor’s     LA
              VARIOUS creditor’s name and mailing address
              Nonpriority
                                                            STEEL
                                                         name 71101         CT. address
                                                                    and mailing                           Is
                                                                                                           Asthe
                                                                                                          Basis
                                                                                                           ¨
                                                                                                     AMENDED
                                                                                                          As
                                                                                                                 ofþ
                                                                                                                 ofþ
                                                                                                                     claim
                                                                                                                      for No
                                                                                                                 Unliquidated
                                                                                                                     the
                                                                                                                      þ
                                                                                                                     the
                                                                                                                              the   subject
                                                                                                                              petition
                                                                                                                              petition
                                                                                                                                       claim:      to offset?
                                                                                                                                               filing
                                                                                                                                               filing
                                                                                                                                                             date, the claim is:
                                                                                                                                                             date, the claim                  is:
                                                                                                                                                                                                                         UNKNOWN
                                                                                                                                                                                                                            $3,000.00
                                                                                                                                                                                                                                                    PAIT, HIP STARTERS,            þ Yes
                                                                                                          þ
                                                                                                          GOODS
                                                                                                           ¨
                                                                                                           CheckNo
                                                                                                                 Disputed
                                                                                                                     all   Disputed
                                                                                                                            DELIVERED
                                                                                                                           that     apply.            /  SERVICES                     PROVIDED
               ENSIGHT
               Date      Date
                         or dates   or ENERGY
                                   IV    datesSAN
                                           debt     debt
                                                    was PRTJOSE,
                                                             was LLC
                                                            incurred       CA
                                                                     incurred     95119                   Check       ¨ that
                                                                                                                     all     Yesapply.                                                                                                              SHINGLES
  3.35        GAYLE
              Last
               Nonpriority    B & CYNTHIA
                       4 digits          of account
                                        creditor’s     Dname
                                                           MCFARLAND
                                                             number:and    2950 address
                                                                           mailing                        ¨As   Yes
                                                                                                                 of   the
                                                                                                                    Basis      petition
                                                                                                                                   for    the   filing
                                                                                                                                                 claim:      date,         the       claim    is:                          $11,545.00
               333 TEXAS               ST STE 1919                                                        Is
                                                                                                           þ   the
                                                                                                           Basis      claim
                                                                                                                 Contingent
                                                                                                                      for     the   subject
                                                                                                                                       claim:      to      offset?
              PO
               VARIOUSBOXVARIOUS107                                                                       ¨Check Contingent
                                                                                                                     all   that Have
                                                                                                                    ROYALTIES       apply. Unsecured Claims
           Official
               G.P.S.  Form        206E/FVERANDA
                             CONTRACTING                   LLC          @     STONE   Schedule
                                                                                           CREEK E/F: Creditors
                                                                                                          þGOODS No   Who
                                                                                                                 Unliquidated
                                                                                                              ADDITION      DELIVERED                 /FRANCISCO
                                                                                                                                                         SERVICES PROVIDED                      ACOSTA                          Page 18 of 2141     OHAGIN VENTA, NAILS,           ¨ No
              KEITHVILLE,                LA 71047                                                         ¨ Unliquidated
                                                                                                    AMENDED
               PO BOX
               Last     4Last
                            digits 4 digits
                                 405              of account
                                         of account          number:  number:
                                                                           1963                           ¨ Yes
                                                                                                          ¨
                                                                                                                 Disputed
                                                                                                                 Contingent
                                                                                                                    Isclaim
                                                                                                                 Disputed the claim           subject             to offset?
 3.36
          3.34Date
               SHREVEPORT,
               ARP,or
              Nonpriority
                           Nonpriority
                          TX  dates
                                  75750       3644
                                              LA
                                           debt
                                       creditor’s
                                                  creditor’s
                                                     71101
                                                    was name
                                                            SPOTO
                                                            incurredname and  DRIVEmailing address
                                                                   and mailing address
                                                                                                           Is the
                                                                                                           ¨ of
                                                                                                          As
                                                                                                           Basis    þ AsNo
                                                                                                                 Unliquidated
                                                                                                                     the
                                                                                                                      for
                                                                                                                              of thesubject
                                                                                                                              petition
                                                                                                                              the
                                                                                                                                           petition
                                                                                                                                       claim:
                                                                                                                                                   to offset?
                                                                                                                                               filing
                                                                                                                                                               filing date, the claim is:
                                                                                                                                                            date,         the       claim    is:
                                                                                                                                                                                                                                  UNKNOWN
                                                                                                                                                                                                                            $3,000.00
                                                                                                                                                                                                                                                    PAINT                          þ Yes
                                                                                                           þ No Check all that apply.
                                                                                                          Basis
                                                                                                           ¨ Disputed for     the      claim:
              VARIOUS
               Date or
              GAYLE
                           ENSIGHT
                             Bdates
                                 & CYNTHIA
                                              RANCHO
                                              IV
                                           debt    ENERGY
                                                    was     incurred
                                                       D MCFARLAND
                                                                    PRTCORDOVA,
                                                                           LLC              CA 95670Check  ROYALTIES
                                                                                                           ¨
                                                                                                          GOODS
                                                                                                                 Yes¨all   Yes
                                                                                                                          that     apply.
                                                                                                                            DELIVERED                 / SERVICES PROVIDED
               Date        333
                         or dates  TEXAS         ST    STE      1919                                       Basis      þ       Contingent
                                                                                                                       for thesubject  claim: to offset?
              PO
              Last   BOX
                       4 digits 107 ofdebt          was incurred
                                              account number:                                             ¨Is   Contingent
                                                                                                               the    claim
Official Form  VARIOUS
                  206E/F
              KEITHVILLE,
               VARIOUS                   LA VERONA
                                               71047                  @ 2950
                                                                           HEIDORN           VILL AMENDED
                                                                           Schedule E/F: Creditors      Who
                                                                                                          Is
                                                                                                          ¨      No DELIVERED /SAMUEL
                                                                                                                Have
                                                                                                            ADDITION
                                                                                                               the
                                                                                                           GOODS
                                                                                                           þ
                                                                                                                      þ
                                                                                                                      claim
                                                                                                                Unliquidated
                                                                                                                            Unsecured
                                                                                                                                    subject Claims
                                                                                                                              Unliquidated         to SERVICES
                                                                                                                                                           offset?                     VELASCO
                                                                                                                                                                                      PROVIDED                      Page 18 of 2141                 (11 ) - 2X2X10, NAILS 2        ¨ No
               Last 4 digits of account                      number:       1963LOOP                       ¨      No ¨ Disputed
                                                                                                          þ Disputed
  3.36 3.34DateLast or  4Nonpriority
               Nonpriority SHREVEPORT,
                              dates
                             digits      of
                                              5464
                                           debt  creditor’s
                                                   wasLA
                                              account
                                        creditor’s       name
                                                              GALLIER
                                                                  name
                                                                71101
                                                           incurred
                                                             number:        and mailing
                                                                    and mailing     addressaddress        ¨
                                                                                                           ¨
                                                                                                           Is
                                                                                                           As
                                                                                                                 Yes
                                                                                                                the
                                                                                                                 Yes
                                                                                                                 of Asclaim
                                                                                                                     the
                                                                                                                      Basis
                                                                                                                                    subject
                                                                                                                            ofpetition
                                                                                                                                  thefor  petition
                                                                                                                                           the
                                                                                                                                                    to
                                                                                                                                               filing
                                                                                                                                                  claim:
                                                                                                                                                           offset?
                                                                                                                                                            filing
                                                                                                                                                             date,        date,
                                                                                                                                                                           the         the claim
                                                                                                                                                                                     claim    is:     is:                        UNKNOWN
                                                                                                                                                                                                                            $3,000.00
                                                                                                                                                                                                                                                    1/2(1 BOX), NAILS 3''(1        þ Yes
                                                                                                           þ No for the
                                                                                                          Basis                       claim:
                                              ANTIOCH,            PRTCA  LLC 94531                         CheckCheckall thatall       that apply.
                                                                                                                                    apply.                                                                                                          BOX), MASTIC (3 GALLONS)
              VARIOUS
               GAYLE     ENSIGHT
                              B & CYNTHIA    IV  ENERGYD MCFARLAND                                         ¨ YesROYALTIES
                                                                                                          GOODS            DELIVERED / SERVICES PROVIDED
               PO BOX    333
                           Date  TEXAS
                                107   or dates  ST debt
                                                      STE 1919 was incurred                          AMENDED        þ Contingent
                                                                                                           ¨ Contingent
              Last     4 digits          of account number: 2950                                                    þ Is Unliquidated
                                                                                                                            the claim subject to offset?
               KEITHVILLE,                LA    71047                                                     Is
                                                                                                           ¨ the     claim
                                                                                                                 Unliquidated       subject to offset?
  3.35 FormNonpriority
Official          206E/F   VARIOUS      creditor’s name and mailing        Schedule address          AMENDED
                                                                                        E/F: Creditors  Who
                                                                                                          þAsHave
                                                                                                           ¨     of¨
                                                                                                                No
                                                                                                                      þ
                                                                                                                 Disputed
                                                                                                                              No
                                                                                                                     theDisputed
                                                                                                                              petition filing
                                                                                                                            Unsecured              Claims    date, the claim is:                                    Page $11,545.00
                                                                                                                                                                                                                           18 of 2141
               Date SHREVEPORT,
                         or   dates        debt of  was     incurred                                       Check      ¨ that
                                                                                                                     all     Yesapply.
  3.36         Nonpriority
               G.P.S.      Last       4creditor’s
                             CONTRACTING digits        LA  LLC71101
                                                        account
                                                         name       andnumber:
                                                                           mailing address                ¨AsYes
                                                                                                           Basis ofBasis
                                                                                                                      the
                                                                                                                      for the  petition   thefiling
                                                                                                                                   forclaim:     claim:      date, the claim is:                                            $3,000.00
               VARIOUS
               PO     BOXB405                                                                              ¨
                                                                                                           Check
                                                                                                           GOODS Contingent
                                                                                                                     all   that
                                                                                                                    ROYALTIES       apply.
                                                                                                                            DELIVERED / SERVICES PROVIDED
               GAYLE              & CYNTHIA D MCFARLAND
                 Official
               ARP,
               PO BOX
               Last
                          TX
                         Date
                        4 digits
                                     Form
                                  75750
                                    or   dates     207
                                                    debt
                                 107 of account number: 2950 was     incurred                              ¨        Statement
                                                                                                                 Unliquidated
                                                                                                           ¨AMENDED
                                                                                                                 Contingent
                                                                                                                    Isclaim
                                                                                                                          the claim
                                                                                                                                                   of
                                                                                                                                              subject
                                                                                                                                                             Financial
                                                                                                                                                                  to offset?
                                                                                                                                                                                          Affairs         for  Non-Individuals            Filing for Bankruptcy                                     Page 34 of 40
                                                                                                           Is
                                                                                                           ¨ the Disputed           subject        to offset?
               KEITHVILLE,    datesLA           71047                                                      ¨ Unliquidated  No
          3.35Date
Official Form     206E/F or
                         VARIOUS
                           Nonpriority     debt     was incurred
                                                  creditor’s        nameSchedule
                                                                             and mailing
                                                                                       E/F:address
                                                                                             Creditors Who þ HaveNoþAsUnsecured
                                                                                                                              of the petition      Claims      filing date, the claim is:                          Page 18 of 2141 $11,545.00
                                                                                                           ¨ Disputed
                                                                                                           Basis      for
                                                                                                                    ¨Check    the      claim:
                                                                                                                           Yes all that apply.
               Date Last
               VARIOUS   or   dates4 digitsdebtofwas        incurred
                                                       account        number:                              ¨ Yes
                           G.P.S.        CONTRACTING                 LLC                                   GOODS DELIVERED / SERVICES PROVIDED
  3.33     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:
                                                                      Check
                                                                      Checkall
                                                                            allthat
                                                                                thatapply.
                                                                                     apply.
           Last 4 digits
           ENSIGHT
           ENSIGHT   IV  of account
                      IV ENERGY
                         ENERGY     number:
                                      LLC 3116LLC
                                  MANAGEMENT
                                  PRT                                 Is the claim subject to offset?
           333
           333 TEXAS
                TEXAS STSTSTE
                            STE 1919
                                1919                                  ¨
                                                                      þþ Contingent
                                                                          Contingent
                                                                          No
                                                                      ¨þ Unliquidated
           SHREVEPORT,      LA
           SHREVEPORT, LA 71101
            Debtor
           Date
                               71101
                                        Case 20-12814-mkn
                            Petersen-Dean, Inc.
                                                                      ¨
                                                                      ¨
                                                                          Unliquidated
                                                                          Yes
                                                                       þ Disputed
                                                                          Disputed
                                                                                              Doc 412                 Entered 07/17/20     13:06:3920-12821-mkn
                                                                                                                                 Case number            Page 50 of 55
                                                                                                                                                          (if known)
           Date or
                 or dates
                     dates debt
                           debt was
                                 was incurred
                                      incurred
 3.33      Nonpriority creditor’s name and mailing address            Basis
                                                                      As     for
                                                                              for the
                                                                          of the
                                                                       Basis       the claim:
                                                                                   petition  filing date, the claim is:
                                                                                        claim:
           VARIOUS
           VARIOUS            (Name)                                  GOODS
                                                                      Check       DELIVERED
                                                                             all that apply.      / SERVICES PROVIDED
           ENSIGHT IV ENERGY PRT LLC                                   ROYALTIES
           Last 44 digits
           LastTEXAS
           333     digits
                        STof account
                          ofSTE  1919number:
                             account   number:3116                  þ
                                                                    Is   Contingent
                                                                     Is the
                                                                         the claim
                                                                              claim subject
                                                                                    subject toto offset?
                                                                                                 offset?
                       Facility
           SHREVEPORT, LA 71101 name          and address           þ No Unliquidated          Names of anyone with access     to it                       Description of the contents                      Does debtor
                                                                     þ No
                                                                    þ Yes
                                                                    ¨    Disputed
           Date or dates debt was incurred                           ¨ Yes                                                                                                                                  still have it?
                                                                    Basis for the claim:
 3.33      VARIOUS creditor’s name and mailing address
           Nonpriority                                              As    of the petition filing date, the claim is:
                            VILLOSA                                 ROYALTIES
                                                                  ADDITION
                                                                      Check all that apply.
                                                                                               FRANCISCO TINAJERO                                          OHAGIN VENTA, NAILS,                             ¨ No
           Last 4 digits
           ENSIGHT       of account
                     IV ENERGY       number:
                                   PRT LLC                        Is the claim subject to offset?
  3.34     Nonpriority
           333 TEXAS ST      2953
                         creditor’s
                           STE  1919 GARNET
                                    name        WAY
                                         and mailing address       As of the petition filing date, the claim is:
                                                                  þ Contingent
                                                                  þ   No
                                                                                                                     UNKNOWN                               PAINT                                            þ Yes
                                                                   Check all that apply.
           SHREVEPORT,
           ENSIGHT IV ENERGY MARINA,
                            LA  71101     CA 93933
                                    PRT LLC                       ¨ Unliquidated
                                                                  þ   Yes
           333 TEXAS    ST  STE  1919
           Date or dates debt was incurred
                                                                  þþ Disputed
                                                                       Contingent
                             WEST MEADOWS                                  for the claim: ALEJANDRO MALDONADO
                                                                   þ Unliquidated
                                                                  Basis
                                                               ADDITION                                                                                    NAILS,MASTIC,FLASHING,                           ¨ No
           VARIOUS                                                 ¨ Disputed
                                                                  ROYALTIES
 3.34      SHREVEPORT,
           Nonpriority       8391   DRUIDS
                             LA 71101          GLEN     DRIVE                                                        UNKNOWN                               NAILS                                            þ Yes
           Last 4 digitscreditor’s
                         of accountname and mailing address
                                     number:                      As   of the
                                                                   Basis
                                                                  Is the    for petition
                                                                          claim the       filing date, the claim is:
                                                                                     claim:
                                                                                   subject    to offset?
           ENSIGHT IV ENERGY RENO, PRT NV
                                       LLC 89439
                                                                  Check
                                                                  þ   No
                                                                          all that apply.
                                                                   ROYALTIES
           DateTEXAS
           333   or dates
                        ST debt
                           STE was
                                1919incurred                      þ
                                                                  ¨   Contingent
                                                                      Yes
                                                                   Is the claim subject to offset?
                             WEST SACRAMENTO WAREHOUSE            þ Unliquidated
                                                                   þ No
                                                                                                RICK KIMBER                                                EMPTY                                            ¨ No
           VARIOUS                                                ¨ Disputed
                             879
           Last 4 digits of LA
           SHREVEPORT,      account
                                   F STREET,
                                71101number:
                                                  SUITE   120  ADDITION
                                                                   ¨ Yes                                                                                                                                    þ Yes
                                                                  Basis for the claim:
 3.34                        WEST
           Nonpriority creditor’s     SACRAMENTO,
                                   name and mailing addressCA 95605
                                                                  As   of the petition filing date, the claim is:
                                                                  ROYALTIES                                          UNKNOWN
           Date or dates
           ENSIGHT       debt was
                     IV ENERGY      incurred
                                  PRT  LLC                        AMENDED
                                                                    Check all that apply.
                                                                    Is the claim subject to offset?
           333 TEXAS ST   STE 1919                                    þ Contingent
  3.35     VARIOUS
           Nonpriority  creditor’s name and mailing address           AsNo
                                                                      þ of the petition filing date, the claim is:                 $11,545.00
              Part 11:           Property the Debtor Holds or Controls
                                                              þ
                                                              ¨  Yesall that That
                                                                 Unliquidated
                                                               Check         apply. the Debtor Does Not Own
           Last 4 digits
           G.P.S.        of accountLLC
                  CONTRACTING       number:                         ¨ Disputed
           PO BOX 405 LA 71101
           SHREVEPORT,                                              ¨ Contingent
                                                                    Basis for the claim:
                                                                    ¨ Unliquidated
           ARP, TX 75750                                         AMENDED
              21. Property held for another                         ROYALTIES
                                                                    ¨ Disputed
             Date or
             Date  or dates
                       dates debt
                             debt was
                                   was incurred
                                        incurred                             Is the  claim    subject    to offset?
 3.35                  Listcreditor’s
             Nonpriority     any property
                                      name andthat    theaddress
                                                 mailing   debtor holds or   As  controls
                                                                                  of the
                                                                              Basis              thatfiling
                                                                                       for petition
                                                                                           the  claim:  another       entity
                                                                                                              date, the        owns. Include any$11,545.00
                                                                                                                        claim is:                  property borrowed from, being stored for, or held   in
             VARIOUS
             VARIOUS                                                         þ   Noall that
                                                                             Check
                                                                              GOODS           apply.
                                                                                          DELIVERED        / SERVICES PROVIDED
             G.P.S. CONTRACTING
                       trust. Do not   LLClist leased or rented property.    ¨ Yes
             Last
             PO
             Last 44 digits
                 BOX digits of account
                        405 of account number:
                                         number: 1963                        ¨   Contingent
                                                                              Is the claim subject to offset?
             ARP, TX 75750                                                   ¨ Unliquidated
                                                                              þ No
                       þ None                                                ¨ Disputed
             Date or dates debt was incurred                            AMENDED
                                                                              ¨ Yes
                                                                             Basis for the claim:
 3.35        VARIOUS creditor’s name and mailing address
             Nonpriority                                                     As
                                                                             GOODSof theDELIVERED
                                                                                           petition filing    date, the claim
                                                                                                          / SERVICES          is:
                                                                                                                         PROVIDED                 $11,545.00
                                                                        AMENDED
                                                                             Check all that apply.
             Last 4 digits
             G.P.S.         of accountLLC
                     CONTRACTING        number: 1963                         Is the claim subject to offset?
  3.36       PO Part
             Nonpriority
                 BOX 40512:creditor’s
                                  Details
                                      name andAbout    Environmental
                                                  mailing address           Information
                                                                              As of the petition filing date, the claim is:
                                                                             þ Contingent
                                                                             ¨   No
                                                                                                                                                   $3,000.00
                                                                              Check all that apply.
             ARP,
             GAYLE TXB75750
                         & CYNTHIA D MCFARLAND                               ¨ Unliquidated
                                                                             ¨   Yes
             PO  BOX    107                                                  ¨¨  Disputed
                                                                                  Contingent
             Date or dates debt was incurred
                For the LA
             KEITHVILLE,     purpose
                                 71047 of Part 12, the following           definitionsfor theapply:
                                                                              ¨ Unliquidated
                                                                             Basis
                                                                        AMENDED                 claim:
             VARIOUS                                                          ¨ Disputed
                                                                             GOODS        DELIVERED / SERVICES PROVIDED
             Date  or dates  debt was incurred
                       Environmental          law  means    any    statute  or   governmental               regulation     that
 3.36        Lastn
             Nonpriority
                  4 digitscreditor’s
                            of accountname   and mailing
                                        number:   1963 address               As   of the
                                                                              Basis    for petition
                                                                                           the       filing
                                                                                                claim:        date, the claim is: concerns pollution,   contamination, or hazardous material,
                                                                                                                                                   $3,000.00
             VARIOUS                                                         Is the
                                                                             Check   claim
                                                                                     all that subject
                                                                                              apply.     to offset?
             GAYLE Bregardless          of the medium affected (air,þ
                         & CYNTHIA D MCFARLAND                                 land,
                                                                                 No water,
                                                                              GOODS       DELIVERED  or any      other PROVIDED
                                                                                                           / SERVICES     medium).
             Last
             PO    4 digits
                 BOX    107 of account number: 2950                          ¨   Contingent
                                                                                 Yes
                                                                              Is the   claim subject to offset?
                 n SiteLAmeans
             KEITHVILLE,        71047 any location, facility, or property,    þ No including disposal sites, that the debtor now owns, operates, or utilizes or that the
                                                                             ¨ Unliquidated
                                                                             ¨ Disputed
                        debtor
             Date or dates   debtformerly
                                   was incurredowned, operated, orAMENDED utilized.
                                                                              ¨ Yes
                                                                             Basis for the claim:
 3.36        VARIOUS creditor’s name and mailing address
             Nonpriority
                 n Hazardous material means anything that                    As
                                                                             GOODSof theDELIVERED
                                                                                           petition filing
                                                                                  an environmental
                                                                             Check all that apply.
                                                                                                              date, the claim
                                                                                                                 law defines
                                                                                                          / SERVICES          is:
                                                                                                                         PROVIDED  as hazardous or$3,000.00
                                                                                                                                                     toxic, or describes as a pollutant,
             Last 4 digits
             GAYLE          of account
                      B & CYNTHIA       number: 2950
                                     D MCFARLAND
                        contaminant,        or a similarly   harmful    substance.
                                                                             Is the claim subject to offset?
Official FormPO206E/F
                 BOX 107                                                     þ Contingent
                                                                             ¨
                                                   Schedule E/F: Creditors Who    Have Unsecured Claims
                                                                                 No                                                          Page 18 of 2141
             KEITHVILLE, LA 71047                                            ¨ Unliquidated
                                                                             ¨   Yes
                Report all notices, releases, and proceedings
             Date or dates debt was incurred
                                                                             ¨ Disputedknown, regardless of when they occurred.
                                                                             Basis for the claim:
             VARIOUS                                                         GOODS DELIVERED / SERVICES PROVIDED
                22.
Official FormLast
              206E/F   Hasofthe     debtor     been   a party
                                                  Schedule  E/F: in any judicial
                                                                 Creditors Who   Have   or    administrative
                                                                                          Unsecured                    proceeding under Page any 18environmental    law? Include settlements and
                  4 digits     account  number:   2950                       Is the  claim    subject Claims
                                                                                                         to offset?                                   of 2141
                       orders.                                        þ No
                                                                      ¨ Yes
                       þ No
                       ¨ Yes. Provide details below.
Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               Page 18 of 2141


               23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
                   environmental law?

                       þ No
                       ¨ Yes. Provide details below.


               24. Has the debtor notified any governmental unit of any release of hazardous material?
                       þ No
                       ¨ Yes. Provide details below.


              Part 13:           Details About the Debtor’s Business or Connections to Any Business

               25. Other businesses in which the debtor has or has had an interest
                   List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
                   Include this information even if already listed in the Schedules.
                       ¨ None

                            Business name and address                                     Describe the nature of the business                                          Employer Identification number
                                                                                                                                                                       Do not include Social Security number or ITIN.

                            CALIFORNIA EQUIPMENT LEASING                                  LEASING AND TRANSPORTATION ENTITY                                            XX-XXXXXXX
                            ASSOCIATION, INC.                                             FOR, AND A WHOLLY-OWNED SUBSIDIARY                                           Date business existed
                            39300 CIVIC CENTER DR STE 300                                 OF, PARENT COMPANY (PDI)
                                                                                                                                                                       From: 1/7/1981                  To: PRESENT
                            FREMONT, CA 94538
                            FENCES4AMERICA, INC.                                          MARKETING, SALES, DESIGN AND                                                 XX-XXXXXXX
                            2201 WALNUT AVE STE 310                                       INSTALLATION ENTITY FOR, AND                                                 Date business existed
                            FREMONT, CA 94538                                             WHOLLY-OWNED SUBSIDIARY OF, PARENT
                                                                                                                                                                       From: 6/26/2017                 To: PRESENT
                                                                                          COMPANY (PDI)
                            OCR SOLAR & ROOFING, INC.                                     WHOLLY-OWNED SUBSIDIARY OF PARENT                                            XX-XXXXXXX
                            39300 CIVIC CENTER DR STE 300                                 COMPANY (PDI)                                                                Date business existed
                            FREMONT, CA 94538
                                                                                                                                                                       From: 8/6/2007                  To: PRESENT




            Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                         Page 35 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                           Doc 412            Entered 07/17/20     13:06:3920-12821-mkn
                                                                                       Case number            Page 51 of 55
                                                                                                          (if known)

           (Name)


           Business name and address                  Describe the nature of the business                              Employer Identification number
                                                                                                                       Do not include Social Security number or ITIN.

           PACIFIC COAST ROOFING &                    WHOLLY-OWNED SUBSIDIARY OF PARENT                                XX-XXXXXXX
           CONSTRUCTION, INC.                         COMPANY (PDI)                                                    Date business existed
           39300 CIVIC CENTER DR STE 300
                                                                                                                       From: 7/18/1985               To: PRESENT
           FREMONT, CA 94538
           PD SOLAR, INC.                             SERVES THE CONSUMER DIVISION IN THE                              XX-XXXXXXX
           2201 WALNUT AVE STE 310                    SOLAR MARKETING, SALES, DESIGN AND                               Date business existed
           FREMONT, CA 94538                          INSTALLATION, INCLUDING WARRANTY
                                                                                                                       From: 1/21/2009               To: PRESENT
                                                      SERVICE. WHOLLY-OWNED SUBSIDIARY OF
                                                      PARENT COMPANY (PDI)
           PETERSENDEAN BUILDER GROUP,                WHOLLY-OWNED SUBSIDIARY OF PARENT                                XX-XXXXXXX
           INC.                                       COMPANY (PDI)                                                    Date business existed
           39300 CIVIC CENTER DR STE 300
                                                                                                                       From: 1/27/2015               To: PRESENT
           FREMONT, CA 94538
           PETERSEN-DEAN COMMERCIAL,                  WHOLLY-OWNED SUBSIDIARY OF PARENT                                XX-XXXXXXX
           INC.                                       COMPANY (PDI)                                                    Date business existed
           39300 CIVIC CENTER DR STE 300
                                                                                                                       From: 7/18/2003               To: PRESENT
           FREMONT, CA 94538
           PETERSENDEAN ROOFING AND                   MARKETING, SALES, DESIGN AND                                     XX-XXXXXXX
           SOLAR SYSTEMS, INC.                        INSTALLATION ENTITY FOR CERTAIN BUILDER                          Date business existed
           8535 W BAYMEADOWS RD STE 58                AND CONSUMER-FACING ROOFING AND
                                                                                                                       From: 6/25/1997               To: PRESENT
           JACKSONVILLE, FL 32256                     RE-ROOFING PROJECTS IN FLORIDA.
                                                      WHOLLY-OWNED SUBSIDIARY OF PARENT
                                                      COMPANY (PDI)
           PETERSENDEAN TEXAS, INC.                   MARKETING, SALES, DESIGN AND                                     XX-XXXXXXX
           14713 JERSEY SHORE DR                      INSTALLATION ENTITY FOR CERTAIN BUILDER                          Date business existed
           HOUSTON, TX 77047                          AND CONSUMER-FACING ROOFING AND
                                                                                                                       From: 2/20/1987               To: PRESENT
                                                      RE-ROOFING PROJECTS IN TEXAS.
                                                      WHOLLY-OWNED SUBSIDIARY OF PARENT
                                                      COMPANY (PDI)
           RED ROSE, INC.                             ROOFING/SOLAR INSTALLER FOR                                      XX-XXXXXXX
           4530 N WALNUT RD                           RESIDENTIAL AND COMMERCIAL PROJECTS                              Date business existed
           NORTH LAS VEGAS, NV 89081                  IN NEVADA. WHOLLY-OWNED SUBSIDIARY
                                                                                                                       From: 5/29/1973               To: PRESENT
                                                      OF PARENT COMPANY (PDI)
           ROOFS 4 AMERICA, INC.                      MARKETING, SALES, DESIGN AND                                     XX-XXXXXXX
           2201 WALNUT AVE STE 310                    INSTALLATION ENTITY FOR CERTAIN                                  Date business existed
           FREMONT, CA 94538                          CONSUMER-FACING ROOFING AND
                                                                                                                       From: 11/3/2016               To: PRESENT
                                                      RE-ROOFING PROJECTS IN SPECIFIED
                                                      REGIONS IN THE UNITED STATES INCLUDING
                                                      CALIFORNIA, NEVADA, ARIZONA, TEXAS AND
                                                      FLORIDA.WHOLLY-OWNED SUBSIDIARY OF
                                                      PARENT COMPANY (PDI)
           SOLAR 4 AMERICA, INC.                      MARKETING, SALES, DESIGN AND                                     XX-XXXXXXX
           39300 CIVIC CENTER DR STE 300              INSTALLATION ENTITY FOR CERTAIN                                  Date business existed
           FREMONT, CA 94538                          CONSUMER-FACING SOLAR PROJECTS IN
                                                                                                                       From: 6/26/2014               To: PRESENT
                                                      SPECIFIED REGIONS IN THE UNITED STATES
                                                      INCLUDING CALIFORNIA, NEVADA, AND
                                                      ARIZONA. WHOLLY-OWNED SUBSIDIARY OF
                                                      PARENT COMPANY (PDI)
           SONOMA ROOFING SERVICES,                   INSTALLED RESIDENTIAL ROOFING AND                                XX-XXXXXXX
           INC.                                       SOLAR PROJECTS IN NORTHERN                                       Date business existed
           39300 CIVIC CENTER DR STE 300              CALIFORNIA. SRS WAS DISSOLVED IN 2018.
                                                                                                                       From: 5/26/1987               To: 2018
           FREMONT, CA 94538                          WHOLLY-OWNED SUBSIDIARY OF PARENT
                                                      COMPANY (PDI)
           TRI VALLEY SUPPLY, INC.                    WHOLESALE PURCHASING ENTITY FOR AND                              XX-XXXXXXX
           39300 CIVIC CENTER DR STE 300              WHOLLY-OWNED SUBSIDIARY OF PARENT                                Date business existed
           FREMONT, CA 94538                          COMPANY (PDI)
                                                                                                                       From: 12/14/1993              To: PRESENT

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             ¨ None

               Name and address                                                                            Dates of service

               STEVE DOLL, CFO                                                                             From PRE-6/2018               To 10/2019
               39300 CIVIC CENTER DRIVE, SUITE 300
               FREMONT, CA 94538
               LOUIS GUITERRIEZ, CONTROLLER                                                                From PRE-6/2018               To 10/2019
               39300 CIVIC CENTER DRIVE, SUITE 300
               FREMONT, CA 94538


Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                  Page 36 of 40
Debtor               Case 20-12814-mkn
            Petersen-Dean, Inc.                               Doc 412            Entered 07/17/20     13:06:3920-12821-mkn
                                                                                            Case number            Page 52 of 55
                                                                                                                  (if known)

            (Name)


                Name and address                                                                                   Dates of service

                NICK FRKOVICH, CONTROLLER                                                                          From 11/2019            To 5/2020
                39300 CIVIC CENTER DRIVE, SUITE 300
                FREMONT, CA 94538
                SCOTT MCEWAN, CFO                                                                                  From 3/2020             To 3/2020
                39300 CIVIC CENTER DRIVE, SUITE 300
                FREMONT, CA 94538
                STEPHEN NERHEIM, CFO                                                                               From 6/2020             To PRESENT
                39300 CIVIC CENTER DRIVE, SUITE 300
                FREMONT, CA 94538

     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address                                                                                   Dates of service

                EVE DREYFUSS, PARTNER                                                                              From PRIOR TO '18         To PRESENT
                MOSS ADAMS LLP
                635 CAMPBELL TECHNOLOGY PKWY
                CAMPBELL, CA 95008

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                                   If any books of account and records are
                                                                                                                   unavailable, explain why

                EVE DREYFUSS, PARTNER
                MOSS ADAMS LLP
                635 CAMPBELL TECHNOLOGY PKWY
                CAMPBELL, CA 95008

     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address

                ABC SUPPLY
                ONE ABC PARKWAY
                SUITE 919
                BELOIT, WI 53511-4466
                ARES COMMERCIAL FINANCE, LP
                2000 AVENUE OF THE STARS
                12TH FLOOR
                LOS ANGELES, CA 90067
                BEACON SUPPLY
                P.O. BOX 740914
                LOS ANGELES, CA 90074-0914
                CED GREENTECH
                P.O. BOX 398830
                SAN FRANCISCO, CA 94139-8830
                HIGHMORE
                750 LEXINGTON AVENUE
                24TH FLOOR
                NEW YORK, NY 10022
                IES-ONESOURCE
                2846 AWAALOA STREET
                HONOLULU, HI 96819
                IMPERIAL CAPITAL
                10100 SANTA MONICA BLVD.
                SUITE 2400
                LOS ANGELES, CA 90067
                LSQ FUNDING GROUP, LLC
                2600 LUCIEN WAY
                SUITE 100
                MAITLAND, FL 32751
                PAINTED SKY PARTNERS
                1754 LAFAYETTE STREET
                DENVER, CO 80218




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 37 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                                 Doc 412        Entered 07/17/20     13:06:3920-12821-mkn
                                                                                         Case number            Page 53 of 55
                                                                                                              (if known)

           (Name)


               Name and address

               PRIME REVENUE, INC
               1100 PEACHTREE STREET NE
               SUITE 1100
               ATLANTA, GA 30309
               SRS ROOFING SUPPLY
               P.O. BOX 1464
               SANTA ANA, CA 92702
               STERLING BANK
               650 FIFTH AVENUE
               NEW YORK, NY 10019
               TRADE RIVER
               10631 NORTH KENDALL DRIVE
               SUITE 1204
               MIAMI, FL 33176
               WHITE OAK ABL, LLC
               3 EMBARCADERO CENTER
               SUITE 550
               SAN FRANCISCO, CA 94111

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ¨ None

           Name of the person who supervised the taking of the inventory                       Date of inventory           The dollar amount and basis (cost, market,
                                                                                                                           or other basis) of each inventory



           STEVE RUIZ                                                                          5/17/2020                               $855,149.08 COST
           Name and address of the person who has possession of inventory
           records
           STEVE RUIZ
           4555 LAS POSITAS RD #A
           LIVERMORE, CA 94551


           STEVE RUIZ                                                                          6/15/2020                               $848,788.90 COST
           Name and address of the person who has possession of inventory
           records
           STEVE RUIZ
           4555 LAS POSITAS RD #A
           LIVERMORE, CA 94551

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

     ¨ None

           Name                                      Address                                               Position and nature of any                % of interest, if any
                                                                                                           interest

           BRIAN OWEN                                39300 CIVIC CENTER DRIVE, SUITE 300                   SHAREHOLDER                               0.3% OF ALL
                                                     FREMONT, CA 94538                                                                               SHARES OF
                                                                                                                                                     SERIES A
                                                                                                                                                     PREFERRED
                                                                                                                                                     STOCK AS OF
                                                                                                                                                     JUNE 29, 2020
           JIM PETERSEN                              39300 CIVIC CENTER DRIVE, SUITE 300                   SHAREHOLDER                               83.75% OF ALL
                                                     FREMONT, CA 94538                                                                               SHARES OF
                                                                                                                                                     SERIES A
                                                                                                                                                     PREFERRED
                                                                                                                                                     STOCK AS OF
                                                                                                                                                     JUNE 29, 2020
           JOE DEAN                                  39300 CIVIC CENTER DRIVE, SUITE 300                   SHAREHOLDER                               15.95% OF ALL
                                                     FREMONT, CA 94538                                                                               SHARES OF
                                                                                                                                                     SERIES A
                                                                                                                                                     PREFERRED
                                                                                                                                                     STOCK AS OF
                                                                                                                                                     JUNE 29, 2020




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 38 of 40
Debtor              Case 20-12814-mkn
           Petersen-Dean, Inc.                             Doc 412            Entered 07/17/20     13:06:3920-12821-mkn
                                                                                         Case number            Page 54 of 55
                                                                                                                (if known)

           (Name)



 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

     ¨ None

           Name                                  Address                                             Position and nature of        Period during which position or
                                                                                                     any interest                  interest was held

           STEVE DOLL                            39300 CIVIC CENTER DR STE 300                       CFO                           From JUL 2016          To OCT 2019
                                                 FREMONT, CA 94538

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     ¨ None

           Name and address of recipient                                       Amount of money or                      Dates                     Reason for providing
                                                                               description and value of                                          the value
                                                                               property

         SEE ATTACHED EXHIBIT TO PART 2, QUESTION 4


 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ¨ None

           Name of the parent corporation                                                                  Employer identification number of the parent
                                                                                                           corporation.

           PETERSEN-DEAN, INC.                                                                             XX-XXXXXXX


 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             Page 39 of 40
Debtor                  Case 20-12814-mkn
             Petersen-Dean, Inc.                                       Doc 412       Entered 07/17/20     13:06:3920-12821-mkn
                                                                                                Case number            Page 55 of 55
                                                                                                                    (if known)

             (Name)




 Part 14: Signature and Declaration


         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.


         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.


         I declare under penalty of perjury that the foregoing is true and correct.


         Executed on 7/17/2020.




         û     /s/ Stephen Nerheim                                                            Stephen Nerheim
             Signature of individual signing on behalf of the debtor                          Printed Name

              CFO

               Position or relationship to debtor




          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         þ No
         ¨ Yes




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           Page 40 of 40
